Exhibit 10.2

BRIDGE LOAN AGREEMENT

dated as of August 14, 2007

by and among

K-SEA OPERATING PARTNERSHIP L.P.,

as Borrower,

the Lenders party hereto,

KBCM BRIDGE, LLC,

as Administrative Agent

and

KEYBANK NATIONAL ASSOCIATION,

as Collateral Trustee


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

Page

ARTICLE I DEFINITIONS

1

 

 

Section 1.01

Defined Terms

1

Section 1.02

Terms Generally

25

Section 1.03

Accounting Terms; GAAP

25

 

 

ARTICLE II THE LOANS

25

 

 

Section 2.01

Loans

25

Section 2.02

Interest

26

Section 2.03

Requests for Loans

27

Section 2.04

Funding of Loans

28

Section 2.05

Termination and Reduction of Commitments

28

Section 2.06

Repayment of Loans; Evidence of Debt

29

Section 2.07

Prepayment of Loans

30

Section 2.08

Fees

31

Section 2.09

Increased Costs; Illegality

31

Section 2.10

Break Funding Payments

33

Section 2.11

Taxes

33

Section 2.12

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

34

Section 2.13

Mitigation Obligations; Replacement of Lenders

36

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES

37

 

 

Section 3.01

Organization

37

Section 3.02

Power and Authority

37

Section 3.03

Governmental Approvals; No Conflicts

37

Section 3.04

Financial Condition; No Material Adverse Change

38

Section 3.05

Litigation

38

Section 3.06

Environmental Condition

38

Section 3.07

Compliance with Laws and Agreements

39

Section 3.08

Investment Company Status

39

Section 3.09

Taxes

39

Section 3.10

ERISA

39

Section 3.11

Disclosure

40

Section 3.12

No Other Name

40

Section 3.13

Government Consents for Conduct of Business

40

Section 3.14

Federal Reserve Regulations

40

Section 3.15

The Smith/Sirius Acquisition

41

Section 3.16

Relating to the Collateral

41

Section 3.17

Phase Two Transactions

42

 

i


--------------------------------------------------------------------------------


 

ARTICLE IV CONDITIONS

43

 

 

ARTICLE V AFFIRMATIVE COVENANTS

48

 

 

Section 5.01

Financial Statements and Other Information

48

Section 5.02

Fees and Expenses

49

Section 5.03

Notices of Material Events

49

Section 5.04

Existence; Conduct of Business

50

Section 5.05

Insurance

50

Section 5.06

Taxes; Use

51

Section 5.07

Maintenance of Properties; Use and Operation of Pool Vessels

51

Section 5.08

Books and Records; Inspection Rights

52

Section 5.09

Use of Proceeds

52

Section 5.10

U.S. Person

53

Section 5.11

Documentation

53

Section 5.12

Further Assurances

53

Section 5.13

Borrower’s Title; Lenders’ Security Interest; Personal Property

53

Section 5.14

Indemnification

54

Section 5.15

Performance of Contracts

54

Section 5.16

Environmental Compliance

54

Section 5.17

Subsidiary Guaranties

55

Section 5.18

Qualified Equity Issuance

55

Section 5.19

Collateral

55

Section 5.20

Fair Market Value

56

Section 5.21

Substitution of Pool Vessels

56

Section 5.22

Phase Two Transaction

57

 

 

 

ARTICLE VI NEGATIVE COVENANTS

57

 

 

Section 6.01

Fixed Charge Coverage Ratio

57

Section 6.02

First Lien Funded Debt to EBITDA Ratio

57

Section 6.03

Total Funded Debt to EBITDA Ratio

58

Section 6.04

Asset Coverage Ratio

58

Section 6.05

No Liens

58

Section 6.06

No Changes in Borrower

59

Section 6.07

No Disposition of Assets

59

Section 6.08

Fundamental Changes

59

Section 6.09

Transactions with Affiliates

60

Section 6.10

Restrictive Agreements

60

Section 6.11

Limitations on Advances and Distributions

61

Section 6.12

Limitations on Other Indebtedness

61

Section 6.13

Limitation on Investments, Loans, Advances, Guarantees and Acquisitions

62

Section 6.14

Limitations on Negative Pledge

62

Section 6.15

Acquisitions

63

 

ii


--------------------------------------------------------------------------------


 

Section 6.16

Partnerships, Joint Ventures

63

Section 6.17

Capital Expenditures

63

Section 6.18

Prepayments of Indebtedness

63

 

 

 

ARTICLE VII EVENTS OF DEFAULT AND REMEDIES

64

 

 

Section 7.01

Events of Default

64

Section 7.02

Remedies

67

 

 

 

ARTICLE VIII THE AGENTS

67

 

 

Section 8.01

Authorization and Action

67

Section 8.02

Agent’s Reliance, Etc.

68

Section 8.03

KBCM and Affiliates

69

Section 8.04

Lender Credit Decision

69

Section 8.05

Indemnification

69

Section 8.06

Successor Administrative Agents

70

Section 8.07

Events of Default

71

Section 8.08

Payments

71

Section 8.09

Administrative Agent May File Proofs of Claim

71

Section 8.10

Agents

72

 

 

 

ARTICLE IX MISCELLANEOUS

72

 

 

Section 9.01

Notices

72

Section 9.02

Term and Termination

74

Section 9.03

K-Sea as Agent for Borrower

74

Section 9.04

Discharge of Borrower

75

Section 9.05

Waivers; Amendments

75

Section 9.06

Expenses; Indemnity; Damage Waiver

76

Section 9.07

Successors and Assigns

77

Section 9.08

Survival

79

Section 9.09

Counterparts; Integration; Effectiveness

80

Section 9.10

Severability

80

Section 9.11

Right of Set-off

80

Section 9.12

Governing Law; Jurisdiction; Consent to Service of Process

80

Section 9.13

WAIVER OF JURY TRIAL

81

Section 9.14

Headings

81

Section 9.15

Confidentiality

81

Section 9.16

Interest Rate Limitation

82

Section 9.17

Further Assurances

82

Section 9.18

USA Patriot Act Notice

83

 

iii


--------------------------------------------------------------------------------


EXHIBITS

 

 

 

 

 

 

 

 

 

Exhibit A

 

-

 

Form of Note

Exhibit B

 

-

 

Form of Assignment and Acceptance

Exhibit C-1

 

-

 

Form of Opinion of Thompson Coburn L.L.P.

Exhibit C-2

 

-

 

Form of Opinion of Holland & Knight LLP

Exhibit C-3

 

-

 

Form of Opinion of Carlsmith Ball LLP

Exhibit C-4

 

-

 

Form of Opinion of Baker Botts LLP

Exhibit D

 

-

 

Grant of Security Interest

Exhibit E

 

-

 

Form of Loan Request

Exhibit F

 

-

 

Form of Subsidiary Guaranty

Exhibit G

 

-

 

Principal Terms of Intercreditor Agreement

 

 

 

 

 

 

 

 

 

 

SCHEDULES

 

 

 

 

 

 

 

 

 

Schedule 1.01A

 

-

 

Pool Vessels

Schedule 1.01B

 

-

 

Phase Two Pool Vessels

Schedule 2.01

 

-

 

Commitments

Schedule 3.06

 

-

 

Environmental Compliance

Schedule 3.16

 

-

 

Charters

Schedule 6.05

 

-

 

Existing Liens

Schedule 6.12

 

-

 

Existing Indebtedness

Schedule 6.13

 

-

 

Existing Investments

 

 

 

 

 

 


--------------------------------------------------------------------------------


BRIDGE LOAN AGREEMENT

BRIDGE LOAN AGREEMENT (this “Agreement”), dated as of August 14, 2007, among
K-SEA OPERATING PARTNERSHIP L.P., a Delaware limited partnership (“Borrower”),
the Lenders party hereto (the “Lenders”), KBCM BRIDGE, LLC (“KBCM”), as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”) and KEYBANK NATIONAL ASSOCIATION as collateral trustee for the Lenders
(in such capacity, the “Collateral Trustee”).

RECITALS

WHEREAS, Borrower has requested the Lenders to extend credit to Borrower and the
Lenders are willing to do so on the terms and conditions hereinafter set forth.

Accordingly, for good and valuable consideration, the parties hereto agree as
follows:


ARTICLE I


DEFINITIONS


SECTION 1.01               DEFINED TERMS.

As used in this Agreement, the following terms have the meanings specified
below:

“Adjusted LIBOR Rate” means, with respect to any LIBOR Loan for any Interest
Period, an interest rate per annum equal to (a) LIBOR for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means KBCM Bridge, LLC, in its capacity as administrative
agent for Lenders hereunder, and any Person appointed successor administrative
agent pursuant to Section 8.06.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified, provided,
however, that with respect to Borrower and K-Sea, this term shall not be deemed
to describe any Person who is not any of Borrower, the general partner of
Borrower, K-Sea or a direct or indirect subsidiary of K-Sea.

“Agent” means Administrative Agent and/or Collateral Trustee, as the case may
be.

“Agreement” has the meaning set forth in the preamble hereto.


--------------------------------------------------------------------------------


“Applicable Law” means all applicable provisions of all (a) constitutions,
statutes, ordinances, rules, regulations and orders of all governmental and/or
quasi-governmental bodies, (b) Government Approvals, and (c) order, judgments
and decrees of all courts and arbitrators.

“Applicable Margin” means (i) with respect to Base Rate Loans, 0.25% and (ii)
with respect to LIBOR Loans, 1.50%.

“Applicable Percentage” means, with respect to any Lender as of any date, the
percentage of the aggregate outstanding principal amount of all Loans on such
date represented by the aggregate outstanding principal amount of the Lender’s
Loan on such date.

“Appraisal” means any appraisal, either visual or desktop or both, as determined
by an appraiser, of the Pool Vessels, conducted from time to time by an
Appraiser acceptable to the Administrative Agent pursuant to the terms of this
Agreement and shall also include the appraisal of the Pool Vessels performed by
the Administrative Agent prior to the date hereof, or at the Administrative
Agent’s direction, by an appraiser appointed by Administrative Agent and paid
for by Borrower.

“Appraiser” means any one of L&R Midland, Marcon International, Inc., Merrill
Marine Services, Inc., or any other Person agreed to by Borrower and the
Administrative Agent.

“Asset Coverage Ratio” means, as of any date of determination, the ratio of the
Fair Market Value of all Pool Vessels that are part of the Collateral divided by
the aggregate Revolving Loan Obligations.

“Asset Disposition” means the disposition of any or all of the fixed assets of
Borrower or any of its Subsidiaries included in the Collateral whether by sale,
lease, transfer or otherwise (but excluding damage, destruction, loss or
condemnation); provided, however, prior to the occurrence of an Event of
Default, the term “Asset Disposition” shall not include (a) any sale, lease,
transfer or other disposition of (i) inventory in the ordinary course of
business; (ii) obsolete or worn out equipment; (iii) traded-in equipment, (iv)
assets by Borrower to a Guarantor or by a Guarantor to Borrower or another
Guarantor; or (v) transfers permitted under Section 6.07, (b) sale-leaseback
transactions not otherwise prohibited hereby and (c) charters or other
employment contracts of Pool Vessels not otherwise prohibited hereby.

“Assignment and Acceptance” means an assignment and acceptance entered into by
any Lender and an assignee (with the consent of any party whose consent is
required by Section 9.07 hereof), and accepted by Administrative Agent, in the
form of Exhibit B or any other form approved by Administrative Agent.

“Assignment of Insurances” means the assignment of insurances respecting the
Pool Vessels granted by Borrower or any Subsidiary Guarantor in favor of the
Collateral Trustee, in form and substance satisfactory to Administrative Agent.

“Assignments” means, collectively, the Earnings Assignment and the Assignment of
Insurances.

2


--------------------------------------------------------------------------------


“Availability Period” means the period from and including the Effective Date to,
but excluding, the date that is 45 days after the Effective Date.

“Base Rate” means, for any day, a rate per annum equal to the greater of (a) the
Prime Rate, or (b) one-half of one percent (0.50%) in excess of the Federal
Funds Effective Rate.  Any change in the Base Rate due to a change in the Prime
Rate or the Federal Funds Effective Rate shall be effective from and including
the effective date of such change in the Prime Rate or the Federal Funds
Effective Rate, respectively.

“Base Rate Loan” means any Loan bearing interest at the Base Rate.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means K-Sea Operating Partnership L.P., a Delaware limited
partnership.

“Borrower Mortgage” means the Preferred Fleet Mortgage, dated on or about the
Collateral Trigger Date, granted by Borrower to the Collateral Trustee over the
whole of the Borrower Pool Vessels, as the same may be amended, modified or
supplemented from time to time and from which Borrower Pool Vessels may be added
or released from time to time.

“Borrower Pool Vessels” means those vessels identified as owned by Borrower on
Schedule 1.01A.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with a Loan that bears
interest at a rate per annum equal to the LIBOR Rate (including any notice in
respect thereof), the term “Business Day” shall also exclude any day on which
banks are not open for dealings in dollar deposits in the London interbank
market.

“Capital Expenditures” means any expenditure or liability that is properly
charged to a capital account or otherwise capitalized on Borrower’s consolidated
balance sheet in accordance with GAAP.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Capital Stock” means, as to any Person, all shares, interest, partnership
interests, limited liability company membership interests, participations,
rights in or other equivalents (however designated) of such Person’s equity
(however designated) and any rights, warrants or options exchangeable for or
convertible into such shares, interests, participations, rights or other equity.

3


--------------------------------------------------------------------------------


“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act, as amended by the Superfund Amendments and Reauthorization Act,
42 U.S.C. Section 9601 et seq. and as further amended from time to time.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of
ownership interests representing more than 50% of the general partnership
interest in K-Sea or more than 50% of the aggregate ordinary voting power
represented by the issued and outstanding ownership interests of Borrower or any
Subsidiary Guarantor, or (b) for the period of twelve (12) consecutive calendar
months, a majority of the board of Borrower or any Guarantor shall no longer be
composed of individuals (i) who were members of said board on the first day of
such period, (ii) whose election or nomination to said board was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of said board, or (iii) whose
election or nomination to said board was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of said board.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement, including, without limitation, any change in any
statutory, regulatory or institutional reserve requirement, including, but not
limited to, the Statutory Reserve Rate, or (c) compliance by any Lender (or, for
purposes of Section 2.09(b) hereof, by any lending office of such Lender or by
such Lender’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement.

“Charges” has the meaning set forth in Section 9.16 hereof.

“Classification Society” means the American Bureau of Shipping or such other
classification society acceptable to Lenders.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.


“COLLATERAL” MEANS THE COLLATERAL DESCRIBED IN THIS AGREEMENT, INCLUDING, BUT
NOT LIMITED TO, (I) EACH OF THE POOL VESSELS, TOGETHER WITH ALL OF ITS
MACHINERY, ANCHORS, CABLES, CHAINS, RIGGING, TACKLE, FITTINGS, TOOLS, PUMPS,
PUMPING EQUIPMENT, GEAR, APPAREL, FURNITURE, APPLIANCES, EQUIPMENT, SPARE AND
REPLACEMENT PARTS AND ALL OTHER APPURTENANCES THEREUNTO APPERTAINING OR
BELONGING, WHETHER NOW OWNED OR HEREAFTER ACQUIRED BY ITS RESPECTIVE OWNER AND
WHETHER ON BOARD OR NOT, AND ALSO ANY AND ALL ADDITIONS, IMPROVEMENTS AND
REPLACEMENTS MADE IN OR TO SUCH POOL VESSELS OR ANY PART THEREOF OR IN OR TO ANY
EQUIPMENT AND APPURTENANCES THEREUNDER APPERTAINING OR BELONGING AND ANY AND ALL
THE CHARTER HIRE, SUBCHARTER HIRE, FREIGHTS, SUBFREIGHTS, EARNINGS, CHARTERS
(INCLUDING, WITHOUT LIMITATION, ANY RIGHTS OF TERMINATION THEREOF), TO THE
EXTENT SET FORTH IN THE EARNINGS ASSIGNMENT, INSURANCE PROCEEDS AND ALL OTHER
PROCEEDS PAID OR PAYABLE TO BORROWER OR ANY SUBSIDIARY GUARANTOR ON ACCOUNT OF
THE USE OR EMPLOYMENT OF ANY POOL VESSEL, BEING SECURED BY THE MORTGAGE OR ANY
OTHER MORTGAGE TO BE EXECUTED AND DELIVERED BY

4


--------------------------------------------------------------------------------



BORROWER OR ANY SUBSIDIARY GUARANTOR IN FAVOR OF THE COLLATERAL TRUSTEE OR THE
LENDERS (EACH, A “MORTGAGE”); (II) ALL RECORDS, COMPUTER TAPES, DISCS, AND OTHER
DATA HOWEVER STORED, LEDGER SHEETS, CORRESPONDENCE, INVOICES, DELIVERY RECEIPTS,
DOCUMENTS AND INSTRUMENTS RELATED TO ANY OF THE FOREGOING; THE COLLATERAL
DESCRIBED IN THE ASSIGNMENTS AND THE MORTGAGE; AND ALL AMOUNTS PAYABLE HEREUNDER
AS MORE SPECIFICALLY DESCRIBED HEREIN AND IN THE ASSIGNMENTS AND THE MORTGAGE.

“Collateral Trigger Date” means the earlier to occur of (i) the date that is
sixty (60) days after the Effective Date and (ii) the occurrence of an Event of
Default.

“Collateral Trigger Event” means the failure of Borrower to repay the
Obligations in full on or before the Collateral Trigger Date.

“Collateral Trustee” means KeyBank in its capacity as collateral trustee for
Lenders hereunder, and any Person appointed as a successor collateral trustee
pursuant to Article VIII.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make a Loan hereunder, as set forth on Schedule 2.01 hereof.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Party” means each of Borrower, each Guarantor and each of their
respective Subsidiaries; provided, however, “Credit Party” shall exclude the
Excluded Subsidiaries.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Distributions” means, with respect to any Person (i) cash distributions or any
other distributions on, or in respect of, any ownership interest or any
membership or partnership interest of such Person, and (ii) any and all funds,
cash or other payments made in respect of the redemption, repurchase or
acquisition of such interest.

“Diving” means Uaukewai Diving, Salvage and Fishing, Inc., a Hawaii corporation
and a wholly-owned Subsidiary of Smith Maritime.

“Diving Pool Vessel” means the vessel identified as owned by Diving (before
giving effect to the Phase Two Transactions) on Schedule 1.01B.

“Dollars” or “$” refers to lawful money of the United States of America.

“Earnings Assignment” means the general assignment for security interest
purposes of all charters, charter hire, freights and earnings with respect to
the Pool Vessels granted by Borrower or any Subsidiary Guarantor in favor of the
Collateral Trustee, in form and substance satisfactory to the Administrative
Agent.

5


--------------------------------------------------------------------------------


“EBITDA” means, with respect to any fiscal period of K-Sea and its consolidated
Affiliates, including, without limitation, Borrower and each Guarantor, on a
consolidated basis, the sum of:

(1)           the net income (or net loss) of Borrower (determined in accordance
with GAAP) for such fiscal period, without giving effect to any extraordinary
pre-tax gains or losses; plus:

(2)           to the extent that any of the items referred to in any of clauses
(i) through (iii) below were deducted in calculating such net income:

(i)            Interest Expense of Borrower for such fiscal period;

(ii)           federal and state income tax expenses of Borrower for such fiscal
period;

(iii)          the amount of all depreciation and amortization for such fiscal
period; minus

(3)           to the extent added in calculating such net income, gains from
sales, exchanges and other dispositions of assets not in the ordinary course of
business.

“Effective Date” means the date on which the conditions specified in Article IV
hereof are satisfied (or waived in accordance with Section 9.05 hereof).

“Environmental Action” means any administrative, regulatory or judicial action,
suit, demand, demand letter, claim, notice of non-compliance or violation,
notice of liability or potential liability, investigation, proceeding, consent
order or consent agreement arising under any Environmental Law or Environmental
Permit relating to Hazardous Materials or arising from alleged injury or threat
of injury to health, safety or the environment in connection with or arising
from exposure to or the actual or potential release of Hazardous Materials,
including (a) by any Governmental Authority for enforcement, cleanup, removal,
response, remedial or other actions or damages, and (b) by any Governmental
Authority or any third party for damages, contribution, indemnification, cost
recovery, compensation or injunctive relief.

“Environmental Event” means (a) an environmental event that has occurred or any
environmental condition that is discovered in, on, beneath, from or involving
any of the Pool Vessels (including the presence, emission or release of
Hazardous Materials or the violation of any applicable Environmental Law) for
which a remediation or reporting could reasonably be required under applicable
Environmental Law, or (b) notification received by Borrower, any Guarantor or
any charterer of a Pool Vessel that such charterer, such Guarantor, Borrower, or
any Pool Vessel is the subject of an Environmental Action relating to such Pool
Vessel that could reasonably be expected to result in any ordered remediation or
corrective action or other material liability under applicable Environmental
Law.

“Environmental Law” means any and all applicable international, foreign,
federal, state, regional and local laws (as well as obligations, duties and
requirements relating thereto under

6


--------------------------------------------------------------------------------


common law) relating to:  (a) emissions, discharges, spills, releases or
threatened releases of pollutants, contaminants, Hazardous Materials, materials
containing Hazardous Materials, or hazardous or toxic materials or wastes into
ambient air, surface water (including, without limitation, all inland and ocean
waters), groundwater, watercourses, publicly or privately-owned treatment works,
drains, sewer systems, wetlands, septic systems or onto land; (b) the use,
treatment, storage, disposal, handling, manufacturing, transportation, or
shipment of Hazardous Materials, materials containing Hazardous Materials or
hazardous and/or toxic wastes, materials, products or by-products (or of
equipment or apparatus containing Hazardous Materials); or (c) pollution or the
protection of human health, safety or the environment from exposure to or injury
or damage caused by Hazardous Materials.  Without limitation, “Environmental
Law” includes CERCLA and OPA 90 and IMO 13(g) (when and if the latter comes into
effect).

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Borrower or any Subsidiary directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Issuance” means the issuance of any Capital Stock by K-Sea or the
receipt of any capital contribution by Borrower.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal

7


--------------------------------------------------------------------------------


from any Plan or Multiemployer Plan; or (g) the receipt by Borrower or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from Borrower
or any ERISA Affiliate of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA.

“Event of Default” has the meaning assigned to such term in Article VII hereof.

“Event of Loss” means, with respect to any Pool Vessel, the actual or
constructive loss or the disappearance of such Pool Vessel or the loss of use
thereof, due to theft, destruction, damage beyond repair or damage from any
reason whatsoever, to an extent which makes repair uneconomical, or rendition
thereof unfit for normal use, or the condemnation, confiscation or seizure of,
or requisition of title to such Pool Vessel by any Governmental Authority or any
other Person, or the requisition of use of any Pool Vessel by any non-United
States Governmental Authority, in each case whether or not acting under color of
Governmental Authority.

“Excluded Subsidiaries” means, collectively, Inversiones Kara Sea Srl., K-Sea
Canada Holdings, K-Sea Canada Corp. and Marine Logistics, Inc.

“Excluded Taxes” means, with respect to the Administrative Agent, the Collateral
Trustee, any Lender or any other recipient of any payment to be made by or on
account of any obligation of Borrower hereunder, (a) income or franchise taxes
imposed on (or measured by) its net income by the United States of America, or
by the jurisdiction under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located, (b) any branch profits taxes imposed
by the United States of America or any similar tax imposed by any other
jurisdiction in which Administrative Agent, such Lender or such other recipient
is located, and (c) in the case of a Foreign Lender (other than an assignee
pursuant to a request by Borrower under Section 2.13(b) hereof), any withholding
tax that is imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party to this Agreement or is attributable to such
Foreign Lender’s failure or inability to comply with Section 2.11(d) hereof,
except to the extent that such Foreign Lender’s assignor (if any) was entitled,
at the time of assignment, to receive additional amounts from Borrower with
respect to such withholding tax pursuant to Section 2.11(a) hereof.

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person consisting of proceeds of casualty type insurance (other than
proceeds of business interruption insurance to the extent such proceeds
constitute compensation for lost earnings), and condemnation awards (and
payments in lieu thereof) and indemnity payments relating to third party claims;
provided, however, that an Extraordinary Receipt shall not include cash receipts
received from proceeds of insurance, condemnation awards (and payments in lieu
thereof) or indemnity payments to the extent that such proceeds, awards or
payments (a) in respect of loss or damage to Pool Vessels, equipment, fixed
assets or real property are applied (or in respect of which expenditures were
previously incurred) to replace or repair the Pool Vessels, equipment, fixed
assets or real property in respect of which such proceeds, awards or payments
were received in accordance with the terms of the Loan Documents, so long as
such application, or commitment to make such application, is made within twelve
(12) months after the occurrence of

8


--------------------------------------------------------------------------------


such damage or loss; or (b) are received by any Person in respect of any third
party claim against such Person and applied to pay (or to reimburse such Person
for its prior payment of) such claim and the costs and expenses of such Person
with respect thereto.

“Facility” means the $60,000,000.00 bridge term loan facility, as described in
this Agreement.

“Fair Market Value” means, with respect to any Pool Vessel, the fair market
value of such Pool Vessel as reasonably determined by the Administrative Agent
or by independent appraisers appointed by the Administrative Agent at the
expense of Borrower.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by Administrative Agent from three Federal funds brokers of recognized
standing selected by it.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of Borrower.

“Financial Statements” means the balance sheet and statement of income and cash
flows of K-Sea and its consolidated Affiliates (including, without limitation,
Borrower and all Guarantors), on a consolidated basis, as required from time to
time to be provided by Borrower under this Agreement.

“First Lien Funded Debt” means, as of any date, the aggregate principal amount
of Total Funded Debt outstanding at such date that consists of, without
duplication, (i) the Revolving Loan Obligations and (ii) Indebtedness which
ranks pari passu to the Indebtedness under the Revolving Loan Documents and is
secured by a Lien (other than any Second-Priority Lien).

“First Lien Funded Debt to EBITDA Ratio” means, at any date of determination,
the ratio of First Lien Funded Debt divided by EBITDA for the four fiscal
quarter period ending on such date or, if such date is not the last day of a
fiscal quarter, for the immediately preceding four fiscal quarter period;
provided that, for any such determination, EBITDA shall be adjusted (i) to
include, for the relevant four fiscal quarter period, pro forma EBITDA in an
amount reasonably acceptable to the Administrative Agent respecting any vessel
or business acquisition for which debt is incurred and included in First Lien
Funded Debt and (ii) to exclude, for the relevant four fiscal quarter period,
pro forma EBITDA in an amount reasonably acceptable to the Administrative Agent
respecting any vessel or business disposition.

“Fixed Charge Coverage Ratio” means, at any date of determination, the ratio of
(a) EBITDA less Maintenance CAPEX divided by (b) Fixed Charges, in each case for
the four fiscal quarter period ending on such date or, if such date is not the
last day of a fiscal quarter, for the immediately preceding four fiscal quarter
period; provided that, for any such determination,

9


--------------------------------------------------------------------------------


EBITDA shall be adjusted to include, for the relevant four fiscal quarter
period, pro forma EBITDA in an amount reasonably acceptable to the
Administrative Agent respecting any vessel or business acquisition for which
debt service is incurred and included in Fixed Charges.

“Fixed Charges” means the sum, for any period for K-Sea and its consolidated
Affiliates, including, without limitation, Borrower and any Guarantor, on a
consolidated basis, of the following:  (i) Interest Expense, plus (ii) the
current portion of capital lease payments, plus (iii) Scheduled Principal
Payments, plus (iv) cash income taxes.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.

“GAAP” means generally accepted accounting principles in the United States of
America, as may be determined by the Financial Accounting Standards Board.

“Government Approval” means an authorization, consent, non-action, approval,
license or exemption of, registration or filing with, or report to, any
governmental or quasi-governmental department, agency, body or other unit.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include any endorsement
for collection or deposit in the ordinary course of business.

“Guarantors” means, collectively, K-Sea and any Subsidiary Guarantor from time
to time, and each, a “Guarantor.”

“Hazardous Materials” means (a) hazardous materials, hazardous wastes, and
hazardous substances as those or similar terms are defined under any
Environmental Laws, including, but not limited to, the following:  the Hazardous
Materials Transportation Act, 49 U.S.C. Section 1801 et seq., as amended from
time to time, the Resource Conservation and Recovery Act, 42 U.S.C. Section 6901
et seq., as amended from time to time, CERCLA, the Clean Water

10


--------------------------------------------------------------------------------


Act, 33 U.S.C. Section 1251 et seq., as amended from time to time, the Clean Air
Act, 42 U.S.C. Section 7401 et seq., as amended from time to time, and/or the
Toxic Substances Control Act, 15 U.S.C. Section 2601 et seq., as amended from
time to time, OPA 90; (b) petroleum and petroleum products, including crude oil
and any fractions thereof; (c) natural gas, synthetic gas, and any mixtures
thereof; (d) asbestos and/or any material which contains any hydrated mineral
silicate, including, but not limited to, chrysolite, amosite, crocidolite,
tremolite, anthophylite and/or actinolite, whether friable or non-friable;
(e) polychlorinated biphenyls (“PCBs”), or PCB-containing materials or fluids;
(f) radon; (g) any other hazardous radioactive, toxic or noxious substance,
material, pollutant, or solid, liquid or gaseous waste; and (h) any hazardous
substance that, whether by its nature or its use, is subject to regulation under
any Environmental Law or with respect to which any international, federal, state
or local Environmental Law or governmental agency requires environmental
investigation, monitoring or remediation.

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement (excluding
fuel surcharge) or other interest or currency exchange rate or commodity price
hedging arrangement.

“Hire” means all charter hire under any and all charters entered into by or on
behalf of Borrower or any Subsidiary Guarantor of any Pool Vessel from time to
time, together with additional hire, supplemental hire, requisition hire,
freights and any other amounts paid to or for the account of Borrower or such
Subsidiary Guarantor on account of the use or employment of such Pool Vessel.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all operating lease
obligations of such Person, (j) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and letters of
guaranty, and (k) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances; provided, however, that “Indebtedness” shall
not include (x) Secured Nonrecourse Obligations and (y) nonrecourse obligations
incurred in connection with leveraged lease transactions as determined in
accordance with GAAP.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning set forth in Section 9.06(b) hereof.

“Information” has the meaning set forth in Section 9.15 hereof.

11


--------------------------------------------------------------------------------


“Interisland” means Hawaiian Interisland Towing, Inc., a Hawaii corporation and
a wholly-owned subsidiary of Smith Maritime.

“Interisland Pool Vessels” means those vessels identified as owned by
Interisland (before giving effect to the Phase Two Transactions) on Schedule
1.01B.

“Intercreditor Agreement” means the Intercreditor Agreement between KeyBank, as
administrative agent for the lenders from time to time party to the Revolving
Loan Agreement and the Administrative Agent, relating to the Permitted Bridge
Loan Liens, if any, which shall contain provisions subordinating the Permitted
Bridge Loan Liens to the Liens securing the obligations of Borrower and the
Guarantors under the Revolving Loan Agreement substantially identical to those
set forth on Exhibit G hereto, as such Intercreditor Agreement may be amended,
restated, supplemented or otherwise modified from time to time.

“Interest Expense” means, for any period, the sum, for K-Sea and its
consolidated Affiliates, including, without limitation, Borrower or any
Guarantor, on a consolidated basis, of the following:  (a) all interest in
respect of Indebtedness (including the interest component of any payments in
respect of Capital Lease Obligations) accrued or capitalized during such period
(whether or not actually paid during such period) plus (b) the net amount
payable (or minus the net amount receivable) under Hedging Agreements relating
to interest during such period (whether or not actually paid or received during
such period).

“Interest Payment Date” means, (i) with respect to any Base Rate Loan, the last
day of each calendar month, provided that if any Interest Payment Date would end
on a day other than a Business Day, such Interest Payment Date shall be extended
to the next succeeding Business Day unless such next succeeding Business Day
would fall in the next calendar month, in which case such Interest Payment Date
shall end on the next preceding Business Day, and (ii) with respect to any LIBOR
Loan, shall mean the last day of the relevant Interest Period.  For purposes
hereof, the date of a Loan initially shall be the date on which such Loan is
made.

“Interest Period” means with respect to a LIBOR Loan, the period commencing on
the date of the making of such LIBOR Loan and ending on the numerically
corresponding day in the calendar month that is one, two or three months
thereafter, as Borrower may elect, provided that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day, unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, (b) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of the making of a
LIBOR Loan initially shall be the date on which such LIBOR Loan is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such LIBOR Loan.

“Interest Rate” means the applicable interest rate as set forth in Section 2.02
hereof.

“KeyBank” means KeyBank National Association.

12


--------------------------------------------------------------------------------


“K-Sea” means K-Sea Transportation Partners L.P.

“K-Sea Hawaii” means K-Sea Hawaii Inc., a Delaware corporation and a
wholly-owned Subsidiary of K-Sea Transportation, Inc.

“K-Sea Hawaii Mortgage” means the Preferred Mortgage, dated on or about the
Collateral Trigger Date, granted by K-Sea Hawaii to the Collateral Trustee over
the whole of the K-Sea Hawaii Pool Vessels, as the same may be amended, modified
or supplemented from time to time.

“K-Sea Hawaii Pool Vessels” means those vessels identified as owned by K-Sea
Hawaii on Schedule 1.01A.

“K-Sea LLC” means K-Sea Transportation LLC, a Delaware limited liability
company, formerly know as “Sea Coast Transportation LLC” and a wholly-owned
Subsidiary of Borrower.

“K-Sea LLC Mortgage” means the Preferred Fleet Mortgage, dated on or about the
Collateral Trigger Date, granted by K-Sea LLC to the Collateral Trustee over the
whole of the K-Sea LLC Pool Vessels, as the same may be amended, modified or
supplemented from time to time and from which K-Sea LLC Pool Vessels may be
added or released from time to time.

“K-Sea LLC Pool Vessels” means those vessels identified as owned by K-Sea LLC on
Schedule 1.01A.

“Lender Affiliate” means, (a) with respect to any Lender, (i) an Affiliate of
such Lender that is in the business of making and/or buying loans of the type
described herein, or (ii) any entity (whether a corporation, partnership, trust
or otherwise) that is engaged in making, purchasing, holding or otherwise
investing in bank loans and similar extensions of credit in the ordinary course
of its business and is administered or managed by any Lender or an Affiliate of
such Lender, and (b) with respect to any Lender that is a fund which invests in
bank loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Lender or by an Affiliate of such investment advisor.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Acceptance, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Acceptance.

“LIBOR” means, with respect to the Interest Period applicable to any LIBOR Loan,
a rate of interest per annum, as determined by the Administrative Agent, equal
to the rate for deposits in Dollars for a period comparable to such Interest
Period which appears on the Reuters Page LIBOR01 (or such other page as may
replace LIBOR01 on the Reuters Monitor Money Rates Service for the purpose of
displaying such rates or such other service as may be nominated by the British
Bankers Association, for the purpose of displaying London interbank offered
rates for U.S. dollar deposits) as of 11:00 a.m., London time, on the day that
is two Business Days prior to the first day of such Interest Period.  If such
rate does not appear on Reuters Page LIBOR01 (or such other replacement page),
the LIBO Rate shall be the rate per annum (rounded,

13


--------------------------------------------------------------------------------


if necessary, to the nearest one hundred-thousandth of a percentage point) at
which deposits in Dollars are offered by four major banks in the London
interbank market at approximately 11:00 a.m., London time, on the day that is
two Business Days prior to the first day of such Interest Period to prime banks
in the London interbank market for a period of one month commencing on the first
day of such Interest Period in an amount comparable to the principal amount of
such LIBOR Loan.  The Administrative Agent will request the principal London
office of each such bank to provide a quotation of its rate.  If at least two
such quotations are provided as requested, the rate for such Interest Period
shall be the arithmetic mean of the quotations.  If fewer then two quotations
are provided as requested, the rate for such Interest Period shall be the
arithmetic mean of the rates quoted by major banks in New York City, selected by
the Administrative Agent, at approximately 11:00 a.m., New York City time, on
the date that is two Business Days prior to the first day of such Interest
Period for loans in Dollars to leading European banks for a period of one month
commencing on the first day of such Interest Period in an amount comparable to
such LIBOR Loan.

“LIBOR Loan” means any Loan bearing interest at the LIBOR Rate.

“LIBOR Rate” means the Adjusted LIBOR Rate plus the Applicable Margin.

“Lien” means, with respect to any asset, any interest in property securing an
obligation owed to, or a claim by, any person other than the owner of the
property, whether such interest shall be based on common law, maritime law,
statute, contract or conveyance and including, but not limited to, the security
interest lien arising from any pledge, mortgage, chattel mortgage, charge,
encumbrance, conditional sale or trust receipt, or from a charter, consignment
or bailment for security purposes and any tax lien, mechanic’s lien,
materialman’s lien, workman’s lien, repairman’s lien, any financing statement or
other similar charge or encumbrance.

“Loan Accounts” means one or more loan accounts maintained by the Administrative
Agent for Borrower in the ordinary course of business, including, without
limitation, any loan account in respect of the Facility, and each, a “Loan
Account.”

“Loan Documents” means, collectively, this Agreement, the Notes, the Parent
Guaranty and each Subsidiary Guaranty, and upon the occurrence of the Collateral
Trigger Date, the Mortgage, the Assignments and all consents given with respect
to any of the foregoing.

“Loan Request” means a request by Borrower for a Loan in accordance with
Section 2.03 hereof.

“Loans” has the meaning assigned to such term in Section 2.01(a) hereof.

“Maintenance CAPEX” means all Capital Expenditures made for the purpose of
maintaining (and not increasing) the operating capacity of the Pool Vessels
during the twelve (12) calendar months immediately preceding any date of
determination thereof.

“Managing Person” means, with respect to any Person that is (a) a corporation,
its board of directors, (b) a limited liability company, its board of control,
managing member or members, (c) a limited partnership, its general partner, (d)
a general partnership or a limited liability

14


--------------------------------------------------------------------------------


partnership, its managing partner or executive committee or (e) any other
Person, the managing body thereof or other Person analogous to the foregoing.

“Material Adverse Effect” means a material adverse effect on (a) the Collateral,
(b) the property, business, operations, financial condition, liabilities or
capitalization of K-Sea and its consolidated Affiliates, including, without
limitation, Borrower and each Guarantor, taken as a whole, (c) the ability of
Borrower to perform any of its obligations under this Agreement (including the
timely payment of all amounts due hereunder), (d) the rights of or benefits
available to the Administrative Agent, Collateral Trustee and the Lenders under
this Agreement, or (e) the validity or enforceability of this Agreement.

“Material Indebtedness” means (i) Indebtedness (other than the Loans), or
obligations in respect of one or more Hedging Agreements, of any one or more of
K-Sea, Borrower and its Subsidiaries in an aggregate principal amount exceeding
$100,000.00 and (ii) the Revolving Loan Agreement Obligations.  For purposes of
determining Material Indebtedness, the “principal amount” of the obligations of
K-Sea, Borrower or any Subsidiary in respect of any Hedging Agreement at any
time shall be the maximum aggregate amount (giving effect to any netting
agreements) that K-Sea, Borrower or such Subsidiary would be required to pay if
such Hedging Agreement were terminated at such time.

“Maturity Date” means November 12, 2007.

“Maximum Rate” has the meaning set forth in Section 9.16 hereof.

“Minimum Loan Amount” means, with respect to any LIBOR Loan, a minimum amount of
Five Hundred Thousand Dollars ($500,000.00), with additional amounts in
increments of One Hundred Thousand Dollars ($100,000.00) and, with respect to
any Base Rate Loan, a minimum amount of One Hundred Thousand Dollars
($100,000.00) with additional amounts in increments of One Hundred Thousand
Dollars ($100,000.00).

“Mortgage” means, collectively, (i) the Borrower Mortgage, (ii) the K-Sea LLC
Mortgage, (iii) the Smith Maritime Mortgage and (iv) the K-Sea Hawaii Mortgage,
as each may be amended, modified or supplemented from time to time and from
which Pool Vessels may be added or released from time to time.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Negative Pledge” has the meaning set forth in Section 6.14 hereof.

“Net Proceeds” means, with respect to:

(a)           any Asset Disposition by any Person, or any Extraordinary Receipt
received by or paid to or for the account of any Person, the aggregate amount of
cash received from time to time (whether as initial consideration or through
payment or disposition of deferred consideration) by or on behalf of such Person
in connection with such transaction after deducting therefrom only (without
duplication) the sum of: (i) reasonable and customary brokerage

15


--------------------------------------------------------------------------------


commissions, investment banking fees, underwriting fees and discounts, legal
fees, accounting fees, finder’s fees and other similar out-of-pocket costs, (ii)
the amount of taxes paid or payable in connection with or as a result of such
transaction and (iii) with respect to any asset, the amount of any Indebtedness
secured by a Lien on such asset that, by the terms of such transaction, is
repaid upon such disposition, in each case to the extent, but only to the
extent, that the amounts so deducted are, at the time of receipt of such cash,
actually paid to a Person that is not an Affiliate of such Person or any Credit
Party or any Affiliate of any Credit Party and are properly attributable to such
transaction or to the asset that is the subject thereof; and

(b)           with respect to any Prepayment/Reduction Event, the aggregate
amount of cash received from time to time (whether as initial consideration or
through payment or disposition of deferred consideration) in respect of such
Prepayment/Reduction Event, including (i) any cash received in respect of any
non-cash proceeds, but only as and when received, (ii) in the case of a
casualty, insurance proceeds and (iii) in the case of a condemnation or similar
event, condemnation awards and similar payments, after deducting therefrom only
(without duplication) the sum of (A) all reasonable and customary brokerage
commissions, investment banking fees, underwriting fees and discounts, legal
fees, accounting fees, finder’s fees and other similar out-of-pocket costs paid
by Borrower or any Subsidiary Guarantor to third parties in connection with such
Prepayment/Reduction Event, (B) in the case of a sale, transfer, lease or other
disposition of an asset (including pursuant to a sale and leaseback
transaction), the amount of any Indebtedness secured by a Lien on such asset
that, by the terms of such transaction, is repaid upon such disposition and (C)
the amount of all taxes paid (or reasonably estimated to be payable) by Borrower
and the Subsidiary Guarantors, and the amount of any reserves established by
Borrower and the Subsidiary Guarantors to fund contingent liabilities reasonably
estimated to be payable, in each case during the year that such event occurred
or the next succeeding year and that are directly attributable to such event (as
determined reasonably and in good faith by a Financial Officer of Borrower), in
each case to the extent, but only to the extent, that the amounts so deducted
are, at the time of receipt of such cash, actually paid to a Person that is not
an Affiliate of such Person or any Credit Party or any Affiliate of any Credit
Party and are properly attributable to such transaction or to the asset that is
the subject thereof.

“Non-Qualified Pool Vessel” means any Pool Vessel that is (i) a vessel required
to be phased out at any time by OPA 90, (ii) not qualified or documented with
endorsement for the United States coastwise trade, or (iii) a vessel which is
part of an incomplete two-vessel operating unit (comprised of a specific
tug-barge combination).

“Notes” means collectively the Notes evidencing Loans under the Facility as
described in Section 2.06(e) hereof.

“Obligations” means (a) the due and punctual payment of (i) principal of and
premium, if any, and interest (including interest accruing during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) on the Loans,
when and as due, whether at maturity, by acceleration, upon one or more dates
set for prepayment or otherwise, (ii) all other monetary obligations, including
fees, commissions, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of

16


--------------------------------------------------------------------------------


any bankruptcy, insolvency, receivership or other similar proceeding, regardless
of whether allowed or allowable in such proceeding), of Borrower or any other
Credit Party to the Administrative Agent, the Lenders, or that are otherwise
payable to the Administrative Agent, the Lenders, under this Agreement and the
other Loan Documents and (iii) all obligations of Borrower, monetary or
otherwise, under each Hedging Agreement entered into with any Lender (or any
Affiliate thereof) as a counterparty and (b) the due and punctual performance of
all covenants, agreements, obligations and liabilities of Borrower or any other
Credit Party under or pursuant to this Agreement and the other Loan Documents. 
This term includes all principal, interest (including interest accruing during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding),
fees, charges, expenses, attorneys’ fees and any other sum chargeable to any
Credit Party under this Agreement or any of the other Loan Documents.

“OPA 90” means the Oil Pollution Act of 1990, P.L. 101-380, 104 Stat. 484 et
seq., as amended from time to time.

“Organizational Documents” means as to any Person which is (a) a corporation,
the certificate or articles of incorporation and by-laws of such Person, (b) a
limited liability company, the limited liability company agreement or similar
agreement of such Person, (c) a partnership, the partnership agreement or
similar agreement of such Person, or (d) any other form of entity or
organization, the organizational documents analogous to the foregoing.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

“Parent Guaranty” means that certain guaranty, dated as of the Effective Date,
executed by K-Sea in favor of Lenders, as amended, restated, supplemented or
otherwise modified from time to time.

“Participant” has the meaning set forth in Section 9.07(e) hereof.

“Patriot Act” has the meaning set forth in Section 9.18 hereof.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means the purchase, holding or acquisition of (including
pursuant to any merger) any capital stock or other securities (including any
option, warrant or other right to acquire any of the foregoing) of any other
Person, or the purchase or acquisition of (in one transaction or a series of
transactions (including pursuant to any merger)) any assets of any other Person
constituting a business unit, provided that, (i) at the time thereof and
immediately after giving effect thereto no Default shall have occurred and be
continuing, (ii) such Person or business unit, as the case may be, is in
substantially the same business as Borrower and (iii) Borrower shall have
complied with the provisions of Section 5.17 with respect to such Person.

17


--------------------------------------------------------------------------------


“Permitted Bridge Loan Liens” means Liens on (i) the Pool Vessels that are
subordinated to the Liens in favor of KeyBank as collateral trustee under the
Revolving Loan Agreement pursuant to the terms of the Intercreditor Agreement
and (ii) other vessels of Borrower and its subsidiaries, in each case securing
the Loans.

“Permitted Liens” means:

(a)           Liens imposed by law for taxes or under ERISA in respect of
contingent liabilities thereunder that are not yet due;

(b)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law, including, but not limited to, liens for
current wages of the crew of any Pool Vessel, including the master of such Pool
Vessel, for current wages of stevedores when employed directly by such Pool
Vessel or for general average or salvage, including contract salvage or liens
arising in the ordinary course of business and securing obligations that are not
overdue by more than thirty (30) days and in each such case such liens are
subordinate to the Lien of the Mortgage;

(c)           Liens arising out of bareboat charters of Pool Vessels to K-Sea
Transportation Inc. or any other Subsidiary Guarantor covering the Pool Vessels
described on Schedule 3.16; and

(d)           Liens arising out of time charters, voyage charters or contracts
of affreightment with unrelated third parties in respect of a Pool Vessel;

provided that the term “Permitted Liens” shall not include any Lien securing
Indebtedness; and, provided, further, that the aggregate amount of Permitted
Liens outstanding on all Pool Vessels at any one time shall not exceed
$5,000,000.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Phase Two Pool Vessels” means, collectively, those vessels identified on
Schedule 1.01B hereto.

“Phase Two Transactions” means, collectively, (i) the conversion effective as of
the Effective Date of each of Interisland, Tow Boat and Diving from a Hawaii
corporation into a Hawaii limited liability company, (ii) the capital
contribution, effective as of the Effective Date, by each of Interisland, Tow
Boat and Diving of the Phase Two Pool Vessels to K-Sea LLC, K-Sea Hawaii and
Smith Maritime, (iii) the filing (complete except for evidence from each
relevant Governmental Authority of the conversion of each of Interisland, Tow
Boat and Diving from Hawaii corporations into Hawaii limited liability
companies) for registration of each of the Phase Two Pool Vessels in the name of
K-Sea LLC, K-Sea Hawaii or Smith Maritime, as the case may be, (iv) the
assumption, effective on the date evidence of such conversion has been received
by the Credit Parties from each relevant Governmental Authority, by K-Sea LLC,
K-Sea Hawaii and Smith Maritime of the obligations and liabilities of
Interisland, Tow Boat and Diving under the preferred fleet mortgages and
preferred ship mortgage granted by Interisland, Tow Boat and

18


--------------------------------------------------------------------------------


Diving over the Phase Two Pool Vessels in favor of KeyBank as collateral trustee
for the lenders under the Revolving Loan Documents and (v) the filing with the
United States Coast Guard National Vessel Documentation Center in Falling
Waters, West Virginia, on the date evidence of such conversion has been received
by the Credit Parties from each relevant Governmental Authority, of each of the
mortgage assumptions by K-Sea LLC, K-Sea Hawaii and Smith Maritime with respect
to the preferred fleet mortgages and preferred ship mortgage granted by
Interisland, Tow Boat and Diving over the Phase Two Pool Vessels in favor of
KeyBank as collateral trustee for the lenders under the Revolving Loan
Documents.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which Borrower or any ERISA Affiliate is
(or, if such plan were terminated, would under Section 4069 of ERISA be deemed
to be) an “employer” as defined in Section 3(5) of ERISA.

“Pool Vessels” means, collectively, those vessels identified on Schedule 1.01A
hereto as of the Effective Date, together with any vessels hereafter added to
the Pool Vessels pursuant to Section 5.20 or Section 5.21 hereof.

“Prepayment/Reduction Event” means:

(a)           the disposition of any or all of the fixed assets of Borrower or
any Subsidiary Guarantor not included in the Collateral whether by sale, lease,
transfer or otherwise (but excluding damage, destruction, loss or condemnation);
provided, however, prior to the occurrence of an Event of Default, none of the
following shall be deemed to be a “Prepayment/Reduction Event”: (i) any sale,
lease, transfer or other disposition of (A) inventory in the ordinary course of
business; (B) obsolete or worn out equipment; (C) traded-in equipment, (D)
assets by Borrower to a Subsidiary Guarantor or by a Subsidiary Guarantor to
Borrower or another Subsidiary Guarantor; or (E) transfers permitted under
Section 6.07 or Section 6.08 hereof; and (ii) charters or other employment
contracts of vessels not otherwise prohibited hereby;

(b)           any casualty or other insured damage to, or any taking under power
of eminent domain or by condemnation or similar proceeding of, any property or
asset of Borrower or any Subsidiary Guarantor not included in the Collateral and
not encumbered by a ship mortgage, other than casualties, insured damage or
takings resulting in aggregate Net Proceeds not exceeding $1,000,000 during any
fiscal year;

(c)           any Equity Issuance (including, without limitation, the Qualified
Equity Issuance); and

(d)           the incurrence by any Borrower or any of the Subsidiaries of any
Indebtedness other than Indebtedness described in clause (i), (ii), (iii), (iv),
(v), (vi) or (vii) of Section 6.12(a) hereof.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by KeyBank as its prime commercial lending rate; each change in the
Prime Rate being effective

19


--------------------------------------------------------------------------------


from and including the date such change is publicly announced as being
effective. The Prime Rate is not intended to be lowest rate of interest charged
by KeyBank in connection with extensions of credit to borrowers.

“Proceeds shall have the meaning assigned to it in the UCC and, in any event,
shall include, but not be limited to, (i) any and all proceeds of any insurance,
indemnity or warranty payable to Lenders, from time to time with respect to the
Pool Vessels or other Collateral; (ii) any and all payments (in any form
whatsoever) made or due and payable from time to time in connection with any
sale, requisition, confiscation, condemnation, seizure or forfeiture of all and
any part of the Pool Vessels by any governmental body, authority, bureau or
agency of any other Person (whether or not acting under color of governmental
body); and (iii) accounts arising out of, any charter or chattel paper
evidencing, any lease, contract for use or lease of, any and all other rents,
hire or profits or other amounts from time to time paid or payable to Lenders in
connection with, the Pool Vessels.

“Prohibited Jurisdiction” means any country or jurisdiction, from time to time,
(a) that is subject of a prohibition order (or any similar order or directive),
sanctions or restrictions promulgated or administered by the Office of Foreign
Assets Control of the United States Treasury Department, or (b) in which, or for
which, any Lender, which is a Lender on the Effective Date, is otherwise
prohibited or restricted, under laws, regulations, sanctions or restrictions
applicable to it or its business, from extending credit, transferring property
or assets, engaging in or facilitating trade or other economic activity, or
otherwise doing business.

“Prohibited Person” means any Person appearing on the Specially Designated
Nationals List compiled and disseminated by the Office of Foreign Assets Control
of the United States Treasury Department, as the same may be amended from time
to time.

“Qualified Equity Issuance” means an underwritten public offering of Capital
Stock of K-Sea that generates Net Proceeds in cash to K-Sea of not less than
$150,000,000, which proceeds will be contributed to Borrower on terms and
conditions reasonably satisfactory to the Administrative Agent to be applied to
the repayment in full of the Loans and the Tranche B Loans.

“Qualified Pool Vessels” means Pool Vessels that are documented, coastwise
eligible tugs, AT/Bs and double-hulled barges and are acceptable in age,
construction, condition and trade employment to the Administrative Agent;
provided that during the period from the Effective Date to the second
Anniversary Date, “Qualified Pool Vessels” may also include single-hulled barges
having a Fair Market Value not in excess of five percent (5%) of the aggregate
Fair Market Value of all Pool Vessels.

“Register” has the meaning assigned to such term in Section 9.07(c) hereof.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

20


--------------------------------------------------------------------------------


“Required Lenders” means, at any time, Lenders having Loans representing a
percentage equal to or greater than fifty-one percent (51%) (or in the case, at
any time, that the number of Lenders equals two or less, then one hundred
percent (100%)) of the sum of the aggregate outstanding principal amount of all
Loans at such time.

“Revolving Loan Agreement” means the Amended and Restated Loan and Security
Agreement dated as of the Effective Date among Borrower, the lenders party
thereto and KeyBank, as administrative agent and collateral trustee for such
lenders, as amended, restated, supplemented or otherwise modified from time to
time.

“Revolving Loan Documents” means the Revolving Loan Agreement and the
instruments, documents and agreement executed and delivered in connection
therewith, as each may be amended, restated, supplemented or otherwise modified
from time to time.

“Revolving Loan Obligations” means the “Obligations”, as defined in the
Revolving Loan Agreement.

“Revolving Loans” means the loans made to Borrower by the lenders party to the
Revolving Loan Agreement (including, without limitation, any such loans made
after giving effect to any increase in the commitments of any such lenders in
accordance with the terms of the Revolving Loan Agreement), and any extensions,
renewals or replacements of such Indebtedness.

“Scheduled Principal Payments” means, with respect to any Person as of any date,
all scheduled payments of principal on Indebtedness paid by such Person during
the twelve (12) calendar month period immediately preceding such date; provided
that any Indebtedness repaid in full or in part from proceeds of Loans shall be
excluded (entirely, in the case of Indebtedness repaid in full and partially to
the extent of such repayment, in the case of Indebtedness repaid in part) in the
determination of Scheduled Principal Payments.

“Second-Priority Lien” means (i) the Permitted Bridge Loan Liens on the Pool
Vessels that are subordinated to the Liens in favor of KeyBank as collateral
trustee under the Revolving Loan Documents pursuant to the terms of the
Intercreditor Agreement and (ii) other Liens (other than Liens securing the
Revolving Loan Obligations) that are subordinated to the Liens securing the
Revolving Loan Obligations pursuant to, and otherwise subject to the terms of,
any other intercreditor agreement.

“Secured Nonrecourse Obligations” means (i) secured obligations of Borrower
taken on a consolidated basis where recourse of the payee of such obligations is
expressly limited to an assigned lease or loan receivable and the property
related thereto, (ii) debt of Single Transaction Subsidiaries, or
(iii) liabilities of Borrower taken on a consolidated basis to any manufacturer
of leased equipment where such liabilities are payable solely out of revenues
derived from the leasing or sale of such equipment; excluding, however,
nonrecourse obligations incurred in connection with leveraged lease transactions
as determined in accordance with GAAP.

“Sirius Acquisition Agreement” means the Agreement and Plan of Merger dated as
of June 25, 2007 among K-Sea LLC, K-Sea, Sirius Maritime, LLC, RCD Maritime
Enterprises, LLC,

21


--------------------------------------------------------------------------------


a Washington limited liability company, Smith Maritime, LLC, a Washington
limited liability company, WS Maritime Pacific, LLC, a Washington limited
liability company, and the other Persons party thereto, as amended prior to the
Effective Date.

“Sirius Maritime, LLC” means Sirius Maritime, LLC, a Washington limited
liability company.

“Sirius Seller” means, collectively, RCD Maritime Enterprises, LLC, a Washington
limited liability company, Smith Maritime, LLC, a Washington limited liability
company, WS Maritime Pacific, LLC, a Washington limited liability company.

“Smith Acquisition Agreement” means the Agreement and Plan of Merger dated as of
June 25, 2007 among Smith Maritime, K-Sea, Smith Maritime, Ltd., a Hawaii
corporation, Go Big Chartering, LLC, a Washington limited liability company,
Gordon L.K. Smith, individually and as trustee for The Gordon L.K. Smith Trust,
Barbara Smith, as trustee for the Barbara Smith SML Trust and 235LX, LLC, a
Washington limited liability company, as amended prior to the Effective Date.

“Smith Maritime” means Smith Maritime LLC, a Delaware limited liability company,
formerly known as “K-Sea Acquisition1 LLC” and a wholly-owned Subsidiary of
Borrower.

“Smith/Sirius Acquisition” means, collectively, (i) the merger of Smith
Maritime, Ltd., a Hawaii corporation and Go Big Chartering, LLC, a Washington
limited liability company, into Smith Maritime, with Smith Maritime being the
surviving entity of such mergers, pursuant to the terms of the Smith Acquisition
Agreement and (ii) the merger of Sirius Maritime, LLC into K-Sea LLC, with K-Sea
LLC being the surviving entity of such merger, pursuant to the terms of the
Sirius Acquisition Agreement, and related transactions.

“Smith/Sirius Acquisition Documents” means the Smith/Sirius Acquisition
Agreement and the instruments, agreements and documents executed and delivered
in connection therewith.

“Smith/Sirius Acquisition Transactions” means, collectively, (i) the
Smith/Sirius Acquisition, (ii) the payment of approximately $49,750,000 to the
Sirius Seller, (iii) the payment by K-Sea LLC of approximately $117,700,000 to
the Smith Seller, (iv) the assumption and/or repayment of certain Smith Seller
or Sirius Seller Indebtedness and the issuance to the Smith/Sirius Sellers by
K-Sea of 250,000 units and (v) the contribution by the Sirius/Smith Seller
and/or certain of their Affiliates and/certain Subsidiaries of Borrower of
certain vessels to K-Sea LLC, Smith Maritime or K-Sea Hawaii.

“Smith Maritime Mortgage” means the Preferred Fleet Mortgage, dated on or about
the Collateral Trigger Date, granted by Smith Maritime to the Collateral Trustee
over the whole of the Smith Maritime Pool Vessels, as the same may be amended,
modified or supplemented from time to time and from which Smith Maritime Pool
Vessels may be added or released from time to time.

“Smith Maritime Pool Vessels” means those vessels identified as owned by Smith
Maritime on Schedule 1.01A.

22


--------------------------------------------------------------------------------


“Smith/Sirius Acquisition Agreement” means, collectively, the Sirius Acquisition
Agreement and the Smith Acquisition Agreement.

“Smith Seller” means, collectively, Gordon L.K. Smith, individually and as
trustee for The Gordon L.K. Smith Trust, Barbara Smith, as trustee for the
Barbara Smith SML Trust and 235LX, LLC, a Washington limited liability company.

“Smith/Sirius Seller” means, collectively, the Sirius Seller and the Smith
Seller.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board).  Such reserve percentages shall include those
imposed pursuant to such Regulation D.  LIBOR Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D or any
comparable regulation.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Subordinated Indebtedness” means all Indebtedness which is subordinated to the
Revolving Loan Obligations by its terms or pursuant to a subordination
agreement, in each case, reasonably acceptable to the KeyBank as administrative
agent for the lenders under the Revolving Loan Agreement.

“Subsidiary” means, with respect to any Person (the “Parent”) at any date, any
other Person the accounts of which would be consolidated with those of the
Parent in the Parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other Person (a) of which securities or other ownership interests representing
more than 50% of the equity or more than 50% of the ordinary voting power or, in
the case of a partnership, more than 50% of the general partnership interests
are, as of such date, owned, Controlled or held by the Parent, or (b) the
financial statements of which shall be (or should be) consolidated with the
financial statements of such Person in accordance with GAAP.

“Subsidiary Guarantor” means any Subsidiary that executes and delivers a
Subsidiary Guaranty; provided, however, “Subsidiary Guarantor” shall exclude the
Excluded Subsidiaries.

“Subsidiary Guaranty” means any guaranty executed by any Subsidiary of Borrower
in favor of Lenders pursuant to Section 5.17 hereof.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Total Funded Debt” means, as of any date, all Indebtedness of K-Sea and its
consolidated Affiliates, including, without limitation, Borrower and any
Guarantor, on a

23


--------------------------------------------------------------------------------


consolidated basis, of the kinds and types (without duplication) described in
clauses (a), (b), (c), (d), (e), (f), (g), (h), (j) (excluding obligations in
respect of letters of credit issued as credit support of obligations for
borrowed money of Borrower or any Guarantor included in the determination of
Total Funded Debt) and (k) of the definition of Indebtedness.

“Total Funded Debt to EBITDA Ratio” means, at any date of determination, the
ratio of Total Funded Debt divided by EBITDA for the four fiscal quarter period
ending on such date or, if such date is not the last day of a fiscal quarter,
for the immediately preceding four fiscal quarter period; provided that, for any
such determination, EBITDA shall be adjusted (i) to include, for the relevant
four fiscal quarter period, pro forma EBITDA in an amount reasonably acceptable
to the Administrative Agent respecting any vessel or business acquisition for
which debt is incurred and included in Total Funded Debt and (ii) to exclude,
for the relevant four fiscal quarter period, pro forma EBITDA in an amount
reasonably acceptable to the Administrative Agent respecting any vessel or
business disposition.

“Tow Boat” means Tow Boat Services & Management, Inc., a Hawaii corporation and
a wholly-owned subsidiary of Smith Maritime.

“Tow Boat Pool Vessels” means the vessels identified as owned by Tow Boat
(before giving effect to the Phase Two Transactions) on Schedule 1.01B.

“Tranche B Loans” has the meaning assigned to such term in the Revolving Loan
Agreement.

“Transactions” means the execution, delivery and performance by Borrower and
Guarantors of this Agreement and the other Loan Documents, the making of Loans
and the use of the Proceeds thereof.

“UCC” means the Uniform Commercial Code as the same may, from time to time, be
enacted and in effect in the State of New York; provided that to the extent that
the UCC is used to define any term herein or in any Loan Document and such term
is defined differently in different Articles or Divisions of the UCC, the
definition of such term contained in Article or Division 9 shall govern;
provided, further, that in the event that, by reason or mandatory provisions of
law, any or all of the attachment, perfection or priority of, or remedies with
respect to Administrative Agent’s or any Lender’s Lien on any Collateral is
governed by the Uniform Commercial Code as enacted and in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as enacted and in effect in such other jurisdiction
solely for purposes of the provisions thereof relating to such attachment,
perfection, priority or remedies and for purposes of definitions related to such
provisions.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

24


--------------------------------------------------------------------------------


Section 1.02         Terms Generally.

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”.  The word “will” shall be construed to have the
same meaning and effect as the word “shall”.  Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits,
Schedules and Annexes to, this Agreement, and (e) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

Section 1.03         Accounting Terms; GAAP.

Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, if Borrower notifies the Administrative Agent that
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.


ARTICLE II


THE LOANS


SECTION 2.01               LOANS.


(A)           SUBJECT TO THE TERMS AND CONDITIONS HEREOF, EACH LENDER SEVERALLY
AGREES TO MAKE A LOAN (EACH, A “ LOAN” AND COLLECTIVELY, THE “LOANS”) TO
BORROWER DURING THE AVAILABILITY PERIOD IN A PRINCIPAL AMOUNT NOT IN EXCESS OF
SUCH LENDER’S COMMITMENT.  LOANS WHICH ARE PREPAID OR REPAID, IN WHOLE OR IN
PART, MAY NOT BE REBORROWED.


(B)           THE LOANS SHALL BE MADE BY THE LENDERS RATABLY IN ACCORDANCE WITH
THEIR RESPECTIVE COMMITMENTS.  THE FAILURE OF ANY LENDER TO MAKE ANY LOAN
REQUIRED TO BE MADE BY IT SHALL NOT RELIEVE ANY OTHER LENDER OF ITS OBLIGATIONS
HEREUNDER; PROVIDED THAT THE COMMITMENTS OF

25


--------------------------------------------------------------------------------



LENDERS ARE SEVERAL AND NO LENDER SHALL BE RESPONSIBLE FOR ANY OTHER LENDER’S
FAILURE TO MAKE ANY LOAN AS REQUIRED.


SECTION 2.02               INTEREST.


(A)           BASE RATE LOANS SHALL, IN EACH CASE, BEAR INTEREST AT THE BASE
RATE PLUS THE APPLICABLE MARGIN.


(B)           LIBOR LOANS SHALL, IN EACH CASE, BEAR INTEREST AT THE ADJUSTED
LIBOR RATE FOR THE INTEREST PERIOD IN EFFECT FOR SUCH LIBOR LOAN PLUS THE
APPLICABLE MARGIN.


(C)           NOTWITHSTANDING THE FOREGOING, IF AN EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING, THEN, SO LONG AS SUCH EVENT OF DEFAULT IS CONTINUING, ALL
PRINCIPAL OF EACH LOAN AND EACH FEE AND OTHER AMOUNT THEN DUE AND PAYABLE BY
BORROWER HEREUNDER SHALL BEAR INTEREST, AFTER AS WELL AS BEFORE JUDGMENT, AT A
RATE PER ANNUM EQUAL TO (I) IN THE CASE OF PRINCIPAL OF ANY LOAN, 6% PLUS THE
RATE OTHERWISE APPLICABLE TO SUCH LOAN AS PROVIDED IN THE PRECEDING PARAGRAPHS
OF THIS SECTION OR (II) IN THE CASE OF ANY OTHER AMOUNT, 6% PLUS THE BASE RATE
PLUS THE APPLICABLE MARGIN FOR BASE RATE LOANS.


(D)           ACCRUED INTEREST ON EACH LOAN SHALL BE PAYABLE IN ARREARS ON EACH
INTEREST PAYMENT DATE FOR SUCH LOAN, PROVIDED THAT (I) INTEREST ACCRUED PURSUANT
TO PARAGRAPH (C) OF THIS SECTION 2.02 SHALL BE PAYABLE ON DEMAND, (II) IN THE
EVENT OF ANY REPAYMENT OR PREPAYMENT OF ANY LOAN, ACCRUED INTEREST ON THE
PRINCIPAL AMOUNT REPAID OR PREPAID SHALL BE PAYABLE ON THE DATE OF SUCH
REPAYMENT OR PREPAYMENT AND (III) IN THE EVENT OF ANY CONVERSION OF ANY LIBOR
LOAN PRIOR TO THE END OF THE CURRENT INTEREST PERIOD THEREFOR, ACCRUED INTEREST
ON SUCH LIBOR LOAN SHALL BE PAYABLE ON THE EFFECTIVE DATE OF SUCH CONVERSION.


(E)           ALL INTEREST HEREUNDER SHALL BE COMPUTED ON THE BASIS OF A YEAR OF
360 DAYS FOR THE ACTUAL NUMBER OF DAYS ELAPSED (INCLUDING THE FIRST DAY BUT
EXCLUDING THE LAST DAY).  THE APPLICABLE BASE RATE, ADJUSTED LIBOR RATE OR LIBOR
SHALL BE DETERMINED BY THE ADMINISTRATIVE AGENT, AND SUCH DETERMINATION SHALL BE
CONCLUSIVE ABSENT CLEARLY DEMONSTRABLE ERROR.


(F)            THE LOANS INITIALLY SHALL BE OF THE TYPE SPECIFIED IN THE
APPLICABLE LOAN REQUEST AND, IN THE CASE OF A LIBOR LOAN, SHALL HAVE AN INITIAL
INTEREST PERIOD AS SPECIFIED IN SUCH LOAN REQUEST.  THEREAFTER, BORROWER MAY
ELECT TO CONVERT SUCH LOAN TO A DIFFERENT TYPE OR TO CONTINUE SUCH LOAN AND, IN
THE CASE OF A LIBOR LOAN, MAY ELECT INTEREST PERIODS, ALL AS PROVIDED IN THIS
SECTION 2.02.  BORROWER MAY ELECT DIFFERENT OPTIONS WITH RESPECT TO DIFFERENT
PORTIONS OF THE AFFECTED LOAN, IN WHICH CASE EACH SUCH PORTION SHALL BE
ALLOCATED RATABLY AMONG THE LENDERS.


(G)           TO MAKE AN ELECTION PURSUANT TO THIS SECTION 2.02, BORROWER SHALL
NOTIFY THE ADMINISTRATIVE AGENT OF SUCH ELECTION BY TELEPHONE BY THE TIME THAT A
LOAN REQUEST WOULD BE REQUIRED UNDER SECTION 2.03 IF BORROWER WERE REQUESTING A
LOAN OF THE TYPE RESULTING FROM SUCH ELECTION TO BE MADE ON THE EFFECTIVE DATE
OF SUCH ELECTION.  EACH SUCH INTEREST RATE ELECTION MADE TELEPHONICALLY SHALL BE
IRREVOCABLE AND SHALL BE CONFIRMED PROMPTLY BY HAND DELIVERY OR

26


--------------------------------------------------------------------------------



TELECOPY TO THE ADMINISTRATIVE AGENT OF A WRITTEN INTEREST RATE ELECTION IN A
FORM APPROVED BY THE ADMINISTRATIVE AGENT AND SIGNED BY BORROWER.


(H)           EACH TELEPHONIC AND WRITTEN INTEREST RATE ELECTION SHALL SPECIFY
(I) THE LOAN TO WHICH SUCH INTEREST RATE ELECTION APPLIES AND, IF DIFFERENT
OPTIONS ARE BEING ELECTED WITH RESPECT TO DIFFERENT PORTIONS THEREOF, THE
PORTIONS THEREOF TO BE ALLOCATED TO EACH RESULTING LOANS (IN WHICH CASE THE
INFORMATION TO BE SPECIFIED PURSUANT TO CLAUSES (III) AND (IV) OF THIS PARAGRAPH
SHALL BE SPECIFIED FOR EACH RESULTING LOAN); (II) THE EFFECTIVE DATE OF THE
ELECTION MADE PURSUANT TO SUCH INTEREST RATE ELECTION, WHICH SHALL BE A BUSINESS
DAY; (III) WHETHER THE RESULTING LOAN IS TO BE A BASE RATE LOAN OR A LIBOR LOAN;
AND (IV) IF THE RESULTING LOAN IS A LIBOR LOAN, THE INTEREST PERIOD TO BE
APPLICABLE THERETO AFTER GIVING EFFECT TO SUCH ELECTION, WHICH SHALL BE A PERIOD
CONTEMPLATED BY THE DEFINITION OF THE TERM “INTEREST PERIOD”.  IF ANY SUCH
INTEREST RATE ELECTION REQUESTS A LIBOR LOAN BUT DOES NOT SPECIFY AN INTEREST
PERIOD, THEN BORROWER SHALL BE DEEMED TO HAVE SELECTED AN INTEREST PERIOD OF ONE
MONTH’S DURATION.


(I)            PROMPTLY FOLLOWING RECEIPT OF AN INTEREST RATE ELECTION, THE
ADMINISTRATIVE AGENT SHALL ADVISE EACH LENDER OF THE DETAILS THEREOF AND OF SUCH
LENDER’S PORTION OF EACH RESULTING LOAN.


(J)            IF BORROWER FAILS TO DELIVER A TIMELY INTEREST RATE ELECTION WITH
RESPECT TO ANY LIBOR LOAN PRIOR TO THE END OF THE INTEREST PERIOD APPLICABLE
THERETO, THEN, UNLESS SUCH LIBOR LOAN IS REPAID AS PROVIDED HEREIN AT THE END OF
SUCH INTEREST PERIOD, SUCH LIBOR LOAN SHALL BE CONVERTED TO A BASE RATE LOAN AT
THE END OF SUCH INTEREST PERIOD.  NOTWITHSTANDING ANY CONTRARY PROVISION HEREOF,
IF AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND THE ADMINISTRATIVE
AGENT, AT THE REQUEST OF THE REQUIRED LENDERS, SO NOTIFIES BORROWER, THEN, SO
LONG AS AN EVENT OF DEFAULT IS CONTINUING, (I) NO OUTSTANDING LOAN MAY BE
CONVERTED TO OR CONTINUED AS A LIBOR LOAN AND (II) UNLESS REPAID, EACH LIBOR
LOAN SHALL BE CONVERTED TO A BASE RATE LOAN AT THE END OF THE INTEREST PERIOD
APPLICABLE THERETO.


SECTION 2.03               REQUESTS FOR LOANS.

To request the Loans, Borrower shall notify the Administrative Agent of such
request by telephone (a) in the case of any Base Rate Loan, not later than 11:30
a.m., New York City time, on the same day of such proposed Loan, (b) in the case
of any LIBOR Loan, not later than 11:30 a.m., New York City time, three (3)
Business Days before the date of such proposed Loan.  Each such telephonic Loan
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a Loan Request in the form attached
hereto as Exhibit E and signed by Borrower.  Each such telephonic and written
Loan Request shall specify the following information in compliance with
Section 2.02 hereof:

(I)            THE AGGREGATE AMOUNT OF THE REQUESTED LOAN;

(II)           THE DATE OF SUCH LOAN, WHICH SHALL BE A BUSINESS DAY;

(III)          WHETHER SUCH LOAN IS TO BE A BASE RATE LOAN OR A LIBOR LOAN; AND

27


--------------------------------------------------------------------------------


(IV)          THE LOCATION AND NUMBER OF BORROWER’S ACCOUNT TO WHICH FUNDS ARE
TO BE DISBURSED, WHICH SHALL COMPLY WITH THE REQUIREMENTS OF SECTION 2.04
HEREOF.

If no election as to the type of Loan is specified, then the requested Loan
shall be a Base Rate Loan.  If no Interest Period is specified with respect to
any requested LIBOR Loan, then Borrower shall be deemed to have selected an
Interest Period of one month’s duration.  Promptly following receipt of a Loan
Request in accordance with this Section, the Administrative Agent shall advise
each Lender of the details thereof and of the amount of such Lender’s Loan to be
made in connection with such Loan Request.


SECTION 2.04               FUNDING OF LOANS.


(A)           EACH LENDER SHALL MAKE THE LOAN TO BE MADE BY IT HEREUNDER ON THE
PROPOSED DATE THEREOF BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS BY 1:00
P.M., NEW YORK CITY TIME, TO THE ACCOUNT OF THE ADMINISTRATIVE AGENT MOST
RECENTLY DESIGNATED BY IT FOR SUCH PURPOSE BY NOTICE TO THE LENDERS.  THE
ADMINISTRATIVE AGENT WILL MAKE SUCH LOANS AVAILABLE TO BORROWER BY PROMPTLY
CREDITING OR OTHERWISE TRANSFERRING THE AMOUNTS SO RECEIVED, IN LIKE FUNDS, TO
AN ACCOUNT OF BORROWER MAINTAINED WITH THE ADMINISTRATIVE AGENT AND DESIGNATED
BY BORROWER IN THE APPLICABLE LOAN REQUEST.


(B)           UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM A
LENDER PRIOR TO THE PROPOSED DATE OF ANY LOAN THAT SUCH LENDER WILL NOT MAKE
AVAILABLE TO THE ADMINISTRATIVE AGENT SUCH LENDER’S SHARE OF SUCH LOAN, THE
ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER HAS MADE SUCH SHARE AVAILABLE
ON SUCH DATE IN ACCORDANCE WITH SECTION 2.04(A) AND MAY, IN RELIANCE UPON SUCH
ASSUMPTION, MAKE AVAILABLE TO BORROWER A CORRESPONDING AMOUNT.  IN SUCH EVENT,
IF A LENDER HAS NOT IN FACT MADE ITS SHARE OF THE APPLICABLE LOAN AVAILABLE TO
THE ADMINISTRATIVE AGENT, THEN THE APPLICABLE LENDER AND BORROWER SEVERALLY
AGREE TO PAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND SUCH CORRESPONDING
AMOUNT WITH INTEREST THEREON, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH
AMOUNT IS MADE AVAILABLE TO BORROWER TO BUT EXCLUDING THE DATE OF PAYMENT TO THE
ADMINISTRATIVE AGENT, AT (I) IN THE CASE OF SUCH LENDER, THE GREATER OF THE
FEDERAL FUNDS EFFECTIVE RATE AND A RATE DETERMINED BY THE ADMINISTRATIVE AGENT
IN ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK COMPENSATION OR (II) IN
THE CASE OF BORROWER, THE INTEREST RATE THAT WOULD BE OTHERWISE APPLICABLE TO
SUCH LOAN.  IF SUCH LENDER PAYS SUCH AMOUNT TO THE ADMINISTRATIVE AGENT, THEN
SUCH AMOUNT SHALL CONSTITUTE SUCH LENDER’S LOAN.


SECTION 2.05               TERMINATION AND REDUCTION OF COMMITMENTS.


(A)           UNLESS PREVIOUSLY TERMINATED, THE COMMITMENTS SHALL TERMINATE ON
THE DATE THAT IS FORTY-FIVE (45) DAYS AFTER THE EFFECTIVE DATE.


(B)           BORROWER MAY, AT ANY TIME PRIOR TO THE MAKING OF THE LOANS,
TERMINATE OR REDUCE, THE COMMITMENTS.


(C)           EACH REDUCTION OF THE COMMITMENTS HEREUNDER SHALL BE IN AN AMOUNT
THAT IS AN INTEGRAL MULTIPLE OF $1,000,000 AND NOT LESS THAN $5,000,000.

28


--------------------------------------------------------------------------------



(D)           EACH REDUCTION OF ANY OF THE COMMITMENTS HEREUNDER SHALL BE MADE
RATABLY AMONG THE LENDERS IN ACCORDANCE WITH THEIR RESPECTIVE COMMITMENTS. 
BORROWER SHALL NOTIFY THE ADMINISTRATIVE AGENT OF ANY ELECTION TO TERMINATE OR
REDUCE ANY OF THE COMMITMENTS UNDER SECTION 2.05(B) AT LEAST THREE (3) BUSINESS
DAYS PRIOR TO THE EFFECTIVE DATE OF SUCH TERMINATION OR REDUCTION, SPECIFYING
SUCH ELECTION AND THE EFFECTIVE DATE THEREOF.  PROMPTLY FOLLOWING RECEIPT OF ANY
NOTICE, THE ADMINISTRATIVE AGENT SHALL ADVISE THE LENDERS OF THE CONTENTS
THEREOF.  EACH NOTICE DELIVERED BY BORROWER PURSUANT TO THIS SECTION 2.05 SHALL
BE IRREVOCABLE.  ANY TERMINATION OR REDUCTION OF THE COMMITMENTS HEREUNDER SHALL
BE PERMANENT.


SECTION 2.06               REPAYMENT OF LOANS; EVIDENCE OF DEBT.


(A)           BORROWER HEREBY UNCONDITIONALLY PROMISES TO PAY TO THE
ADMINISTRATIVE AGENT FOR ACCOUNT OF EACH LENDER THE THEN UNPAID PRINCIPAL AMOUNT
OF THE LOANS ON THE MATURITY DATE.


(B)           EACH LENDER SHALL MAINTAIN IN ACCORDANCE WITH ITS USUAL PRACTICE
AN ACCOUNT OR ACCOUNTS EVIDENCING THE DEBT OF BORROWER TO SUCH LENDER RESULTING
FROM THE LOAN MADE BY SUCH LENDER, INCLUDING THE AMOUNTS OF PRINCIPAL AND
INTEREST PAYABLE AND PAID TO SUCH LENDER FROM TIME TO TIME HEREUNDER.


(C)           THE ADMINISTRATIVE AGENT SHALL MAINTAIN ACCOUNTS IN WHICH IT SHALL
RECORD (I) THE AMOUNT OF EACH LOAN MADE HEREUNDER WHETHER SUCH LOAN IS A BASE
RATE LOAN OR A LIBOR LOAN AND THE INTEREST PERIOD APPLICABLE THERETO, (II) THE
AMOUNT OF ANY PRINCIPAL OR INTEREST DUE AND PAYABLE OR TO BECOME DUE AND PAYABLE
FROM BORROWER TO EACH LENDER HEREUNDER AND (III) THE AMOUNT OF ANY SUM RECEIVED
BY THE ADMINISTRATIVE AGENT HEREUNDER FOR THE ACCOUNT OF THE LENDERS AND EACH
LENDER’S SHARE THEREOF.


(D)           THE ENTRIES MADE IN THE ACCOUNTS MAINTAINED PURSUANT TO SECTION
2.06(B) SHALL BE PRIMA FACIE EVIDENCE OF THE EXISTENCE AND AMOUNTS OF THE
OBLIGATIONS RECORDED THEREIN; PROVIDED THAT THE FAILURE OF ANY LENDER OR THE
ADMINISTRATIVE AGENT TO MAINTAIN SUCH ACCOUNTS OR ANY ERROR THEREIN SHALL NOT IN
ANY MANNER AFFECT THE OBLIGATION OF BORROWER TO REPAY THE LOANS AND OTHER
OBLIGATIONS IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


(E)           THE LOANS MADE BY ANY LENDER MAY, UPON REQUEST OF SUCH LENDER, BE
EVIDENCED BY A NOTE IN THE FORM ATTACHED HERETO AS EXHIBIT A.  IN SUCH EVENT,
BORROWER SHALL EXECUTE AND DELIVER TO SUCH LENDER A NOTE PAYABLE TO THE ORDER OF
SUCH LENDER (OR, IF REQUESTED BY SUCH LENDER, TO SUCH LENDER AND ITS REGISTERED
ASSIGNS) SUBSTANTIALLY IN THE FORM AS ATTACHED HERETO AS EXHIBIT A, AND
OTHERWISE IN FORM AND SUBSTANCE ACCEPTABLE SUCH LENDER.  THEREAFTER, THE LOANS
EVIDENCED BY SUCH NOTE AND INTEREST THEREON SHALL AT ALL TIMES (INCLUDING AFTER
ASSIGNMENT PURSUANT TO SECTION 9.07 HEREOF) BE REPRESENTED BY ONE OR MORE NOTES
IN SUCH FORM PAYABLE TO THE ORDER OF THE PAYEE NAMED THEREIN.  EACH SUCH LENDER
MAY ENTER LOANS AND REPAYMENT MADE ON ANY NOTE; PROVIDED, HOWEVER, THAT FAILURE
TO DO SO SHALL NOT AFFECT BORROWER’S OBLIGATIONS TO REPAY ALL LOANS MADE.

29


--------------------------------------------------------------------------------



(F)            TOGETHER WITH ANY REPAYMENT OF LOANS, BORROWER SHALL ADVISE THE
ADMINISTRATIVE AGENT OF THE AMOUNT OF SUCH REPAYMENT (IF ANY) TO BE ALLOCATED TO
LOANS THE PROCEEDS OF WHICH WERE USED FOR WORKING CAPITAL PURPOSES BY BORROWER.


SECTION 2.07               PREPAYMENT OF LOANS.


(A)           BORROWER SHALL HAVE THE RIGHT AT ANY TIME AND FROM TIME TO TIME TO
PREPAY THE LOANS IN WHOLE OR IN PART, SUBJECT TO THE REQUIREMENTS OF THIS
AGREEMENT, INCLUDING, WITHOUT LIMITATION, SECTION 2.10.


(B)           IN THE EVENT AND ON EACH OCCASION THAT ANY NET PROCEEDS ARE
RECEIVED BY OR ON BEHALF OF BORROWER OR ANY SUBSIDIARY GUARANTOR IN RESPECT OF
ANY PREPAYMENT/REDUCTION EVENT (OTHER THAN (X) NET PROCEEDS FROM ANY ASSET
DISPOSITION, THE DISPOSITION OF WHICH SHALL BE GOVERNED BY THE TERMS OF SECTION
2.07(C) AND (Y) EXTRAORDINARY RECEIPTS THE DISPOSITION OF WHICH SHALL BE
GOVERNED BY THE TERMS OF SECTION 2.07(D)), THEN, IMMEDIATELY AFTER SUCH NET
PROCEEDS ARE RECEIVED AND IN ANY EVENT WITHIN FIVE (5) BUSINESS DAYS THEREOF,
BORROWER SHALL PREPAY THE LOANS IN AN AMOUNT EQUAL TO SUCH NET PROCEEDS, AND,
UPON THE REPAYMENT IN FULL OF THE LOANS AND OTHER OBLIGATIONS OUTSTANDING
HEREUNDER, BORROWER SHALL APPLY SUCH NET PROCEEDS TO THE REPAYMENT OF THE
AMOUNTS OUTSTANDING UNDER THE REVOLVING LOAN AGREEMENT IN ACCORDANCE WITH THE
TERMS THEREOF.


(C)           WITHIN FIFTEEN (15) DAYS AFTER RECEIPT BY ANY CREDIT PARTY OF NET
PROCEEDS FROM ANY ASSET DISPOSITION (OTHER THAN EXTRAORDINARY RECEIPTS THE
DISPOSITION OF WHICH SHALL BE GOVERNED BY THE TERMS OF SECTION 2.07(D)),
BORROWER SHALL, PROVIDED THAT THE REVOLVING LOAN OBLIGATIONS SHALL HAVE BEEN
PAID IN FULL, PREPAY THE THEN OUTSTANDING LOANS IN AN AMOUNT EQUAL TO
ONE-HUNDRED PERCENT (100%) OF SUCH NET PROCEEDS AND (II) THE FAIR MARKET VALUE
OF THE POOL VESSEL WHICH IS THE SUBJECT OF SUCH ASSET DISPOSITION (PROVIDED THAT
AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT, BORROWER SHALL PREPAY THE THEN
OUTSTANDING LOANS IN AN AMOUNT EQUAL TO ONE-HUNDRED PERCENT (100%) OF SUCH NET
PROCEEDS); PROVIDED THAT SO LONG AS NO EVENT OF DEFAULT SHALL EXIST, NO
PREPAYMENT OF THE THEN OUTSTANDING LOANS WILL BE REQUIRED UNDER THIS SECTION
2.07(C) WITH RESPECT TO NET PROCEEDS FROM ASSET DISPOSITIONS, NOT EXCEEDING
$5,000,000 IN ANY FISCAL YEAR, TO THE EXTENT THAT SUCH NET PROCEEDS ARE
REINVESTED (OR ARE COMMITTED, PURSUANT TO A BINDING WRITTEN COMMITMENT, TO BE
REINVESTED) IN NEW OR USED VESSELS WITHIN TWELVE (12) MONTHS AFTER RECEIPT
THEREOF; PROVIDED, FURTHER, HOWEVER, BORROWER SHALL PREPAY THE THEN OUTSTANDING
LOANS IN AN AMOUNT EQUAL TO (X) ALL NET PROCEEDS FROM ASSET DISPOSITIONS
RECEIVED IN ANY FISCAL YEAR IN EXCESS OF $5,000,000, PLUS, WITHOUT DUPLICATION,
(Y) ALL NET PROCEEDS NOT SO REINVESTED (OR COMMITTED TO BE REINVESTED) WITHIN
TWELVE (12) MONTHS AFTER RECEIPT THEREOF (WHICH AMOUNTS SHALL BE REPAID NOT
LATER THAN THE DATE THAT IS TWELVE (12) MONTHS AFTER THE DATE OF RECEIPT
THEREOF).


(D)           WITHIN FIFTEEN (15) DAYS AFTER RECEIPT OF NET PROCEEDS BY ANY
CREDIT PARTY FROM ANY EXTRAORDINARY RECEIPT RECEIVED BY OR PAID TO OR FOR THE
ACCOUNT OF ANY CREDIT PARTY AND NOT OTHERWISE INCLUDED IN SECTION 2.07(C),
BORROWER, PROVIDED THAT THE REVOLVING LOAN OBLIGATIONS SHALL HAVE BEEN PAID IN
FULL, SHALL PREPAY THE THEN OUTSTANDING LOANS IN AN AMOUNT EQUAL TO THE LESSER
OF (I) ONE-HUNDRED PERCENT (100%) OF SUCH NET PROCEEDS AND (II) THE FAIR MARKET
VALUE OF THE POOL VESSEL WHICH IS THE SUBJECT OF SUCH EXTRAORDINARY RECEIPTS
(PROVIDED

30


--------------------------------------------------------------------------------



THAT AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT, BORROWER SHALL PREPAY THE THEN
OUTSTANDING LOANS IN AN AMOUNT EQUAL TO ONE-HUNDRED PERCENT (100%) OF SUCH NET
PROCEEDS).


(E)           BORROWER SHALL NOTIFY THE ADMINISTRATIVE AGENT BY TELEPHONE
(CONFIRMED BY TELECOPY) OF ANY PREPAYMENT HEREUNDER (I) IN THE CASE OF
PREPAYMENT OF A LIBOR LOAN, NOT LATER THAN 11:00 A.M., NEW YORK CITY TIME, THREE
BUSINESS DAYS BEFORE THE DATE OF PREPAYMENT OR (II) IN THE CASE OF PREPAYMENT OF
BASE RATE LOAN, NOT LATER THAN 11:00 A.M., NEW YORK CITY TIME, ONE BUSINESS DAY
BEFORE THE DATE OF PREPAYMENT.  EACH SUCH NOTICE SHALL BE IRREVOCABLE AND SHALL
SPECIFY THE PREPAYMENT DATE AND THE PRINCIPAL AMOUNT OF EACH LOAN OR PORTION
THEREOF TO BE PREPAID.  PROMPTLY FOLLOWING RECEIPT OF ANY SUCH NOTICE RELATING
TO A LOAN, THE ADMINISTRATIVE AGENT SHALL ADVISE THE RELEVANT LENDERS OF THE
CONTENTS THEREOF.  EACH PARTIAL PREPAYMENT OF ANY LOAN SHALL BE IN AN INTEGRAL
MULTIPLE OF $100,000 AND NOT LESS THAN $500,000.  EACH PREPAYMENT SHALL BE
APPLIED RATABLY TO THE LOANS.  PREPAYMENTS SHALL BE ACCOMPANIED BY ACCRUED
INTEREST TO THE EXTENT REQUIRED BY SECTION 2.02.


SECTION 2.08               FEES.


(A)           BORROWER SHALL PAY TO EACH LENDER AND THE ADMINISTRATIVE AGENT
FEES AND OTHER AMOUNTS PAYABLE IN THE AMOUNTS AND AT THE TIMES AS MAY OTHERWISE
BE SEPARATELY AGREED UPON BETWEEN BORROWER AND SUCH PERSON.


(B)           FEES AND OTHER AMOUNTS PAID SHALL NOT BE REFUNDABLE UNDER ANY
CIRCUMSTANCES.  ALL FEES SHALL BE COMPUTED ON THE BASIS OF A 360-DAY YEAR FOR
THE ACTUAL NUMBER OF DAYS ELAPSED (INCLUDING THE FIRST DAY BUT EXCLUDING THE
LAST DAY).


SECTION 2.09               INCREASED COSTS; ILLEGALITY.


(A)           IF ANY CHANGE IN LAW SHALL:

(I)            IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE, SPECIAL DEPOSIT OR
SIMILAR REQUIREMENT AGAINST ASSETS OF, DEPOSITS WITH OR FOR THE ACCOUNT OF, OR
CREDIT EXTENDED BY, ANY LENDER, THE ADMINISTRATIVE AGENT OR THE COLLATERAL
TRUSTEE (EXCEPT ANY SUCH RESERVE REQUIREMENT REFLECTED IN THE ADJUSTED LIBOR
RATE); OR

(II)           IMPOSE ON ANY LENDER, THE ADMINISTRATIVE AGENT OR THE COLLATERAL
TRUSTEE OR THE LONDON INTERBANK MARKET ANY OTHER CONDITION AFFECTING THIS
AGREEMENT, ANY LIBOR LOANS MADE BY LENDER, THE ADMINISTRATIVE AGENT OR THE
COLLATERAL TRUSTEE OR ANY PARTICIPATION THEREIN,

AND THE RESULT OF ANY OF THE FOREGOING SHALL BE TO INCREASE THE COST TO SUCH
PERSON OF MAKING OR MAINTAINING ANY LIBOR LOAN HEREUNDER (OR OF MAINTAINING ITS
OBLIGATION TO MAKE ANY SUCH LOAN) OR TO INCREASE THE COST TO SUCH PERSON OR TO
REDUCE THE AMOUNT OF ANY SUM RECEIVED OR RECEIVABLE BY SUCH PERSON HEREUNDER
(WHETHER OF PRINCIPAL, INTEREST OR OTHERWISE), THEN BORROWER WILL PAY TO SUCH
PERSON SUCH ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH PERSON FOR SUCH
ADDITIONAL COSTS INCURRED OR REDUCTION SUFFERED.  FAILURE TO DEMAND COMPENSATION
PURSUANT TO THIS SECTION SHALL NOT CONSTITUTE A WAIVER OF SUCH PERSON’S RIGHT TO
DEMAND SUCH COMPENSATION.

31


--------------------------------------------------------------------------------



(B)           IF ANY LENDER, THE ADMINISTRATIVE AGENT OR THE COLLATERAL TRUSTEE
DETERMINES THAT ANY CHANGE IN LAW REGARDING CAPITAL REQUIREMENTS HAS OR WOULD
HAVE THE EFFECT OF REDUCING THE RATE OF RETURN ON SUCH PERSON’S CAPITAL OR ON
THE CAPITAL OF SUCH PERSON’S HOLDING COMPANY, IF ANY, AS A CONSEQUENCE OF THIS
AGREEMENT OR THE LOANS MADE OR COMMITMENTS HELD AVAILABLE BY SUCH PERSON TO A
LEVEL BELOW THAT WHICH SUCH PERSON OR SUCH PERSON’S HOLDING COMPANY COULD HAVE
ACHIEVED BUT FOR SUCH CHANGE IN LAW (TAKING INTO CONSIDERATION SUCH PERSON’S
POLICIES AND THE POLICIES OF SUCH PERSON’S HOLDING COMPANY WITH RESPECT TO
CAPITAL ADEQUACY), THEN FROM TIME TO TIME BORROWER WILL PAY TO SUCH LENDER, THE
ADMINISTRATIVE AGENT OR THE COLLATERAL TRUSTEE SUCH ADDITIONAL AMOUNT OR AMOUNTS
AS WILL COMPENSATE SUCH PERSON OR SUCH PERSON’S HOLDING COMPANY FOR ANY SUCH
REDUCTION SUFFERED.


(C)           A CERTIFICATE OF ANY LENDER, THE ADMINISTRATIVE AGENT OR THE
COLLATERAL TRUSTEE CALCULATING AND SETTING FORTH THE AMOUNT OR AMOUNTS NECESSARY
TO COMPENSATE SUCH PERSON OR ITS HOLDING COMPANY, AS THE CASE MAY BE, AS
SPECIFIED IN SECTION 2.09(A) OR 2.09(B) SHALL BE DELIVERED TO BORROWER AND SHALL
BE CONCLUSIVE ABSENT MANIFEST ERROR.  BORROWER SHALL PAY SUCH LENDER, THE
ADMINISTRATIVE AGENT OR THE COLLATERAL TRUSTEE, AS THE CASE MAY BE, THE AMOUNT
SHOWN AS DUE ON ANY SUCH CERTIFICATE WITHIN 10 DAYS AFTER RECEIPT THEREOF.


(D)           FAILURE OR DELAY ON THE PART OF ANY LENDER, THE ADMINISTRATIVE
AGENT OR THE COLLATERAL TRUSTEE TO DEMAND COMPENSATION PURSUANT TO THIS
SECTION SHALL NOT CONSTITUTE A WAIVER OF SUCH PERSON RIGHT TO DEMAND SUCH
COMPENSATION; PROVIDED THAT BORROWER SHALL NOT BE REQUIRED TO COMPENSATE ANY
LENDER, THE ADMINISTRATIVE AGENT OR THE COLLATERAL TRUSTEE PURSUANT TO THIS
SECTION FOR ANY INCREASED COSTS OR REDUCTIONS INCURRED MORE THAN NINE MONTHS
PRIOR TO THE DATE THAT SUCH PERSON NOTIFIES BORROWER OF THE CHANGE IN LAW GIVING
RISE TO SUCH INCREASED COSTS OR REDUCTIONS AND OF SUCH PERSON’S INTENTION TO
CLAIM COMPENSATION THEREFOR; PROVIDED, FURTHER, THAT, IF THE CHANGE IN LAW
GIVING RISE TO SUCH INCREASED COSTS OR REDUCTIONS IS RETROACTIVE, THEN THE
NINE-MONTH PERIOD REFERRED TO ABOVE SHALL BE EXTENDED TO INCLUDE THE PERIOD OF
RETROACTIVE EFFECT THEREOF.


(E)           NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, IF, AFTER
THE DATE OF THIS AGREEMENT, ANY CHANGE IN LAW SHALL MAKE IT UNLAWFUL FOR ANY
LENDER TO MAKE OR MAINTAIN ANY LIBOR LOAN OR TO GIVE EFFECT TO ITS OBLIGATIONS
AS CONTEMPLATED HEREBY WITH RESPECT TO ANY LIBOR LOAN, THEN, BY WRITTEN NOTICE
TO BORROWER AND TO THE ADMINISTRATIVE AGENT:

(I)            SUCH LENDER MAY DECLARE THAT LIBOR LOANS WILL NOT THEREAFTER (FOR
THE DURATION OF SUCH UNLAWFULNESS) BE MADE BY SUCH LENDER HEREUNDER (OR BE
CONTINUED FOR ADDITIONAL INTEREST PERIODS AND BASE RATE LOANS WILL NOT
THEREAFTER (FOR SUCH DURATION) BE CONVERTED INTO LIBOR LOANS), WHEREUPON ANY
REQUEST FOR A LIBOR LOAN OR TO CONVERT A BASE RATE LOAN TO A LIBOR LOAN OR TO
CONTINUE A LIBOR LOAN, AS APPLICABLE, FOR AN ADDITIONAL INTEREST PERIOD SHALL,
AS TO SUCH LENDER ONLY, BE DEEMED A REQUEST FOR A BASE RATE LOAN (OR A REQUEST
TO CONTINUE A BASE RATE LOAN AS SUCH FOR AN ADDITIONAL INTEREST PERIOD OR TO
CONVERT A LIBOR LOAN INTO A BASE RATE LOAN, AS APPLICABLE), UNLESS SUCH
DECLARATION SHALL BE SUBSEQUENTLY WITHDRAWN; AND

32


--------------------------------------------------------------------------------


(II)           SUCH LENDER MAY REQUIRE THAT ALL OUTSTANDING LIBOR LOANS MADE BY
IT BE CONVERTED TO BASE RATE LOANS, IN WHICH EVENT ALL SUCH LIBOR LOANS SHALL BE
AUTOMATICALLY CONVERTED TO BASE LOANS, AS OF THE EFFECTIVE DATE OF SUCH NOTICE
AS PROVIDED IN THE LAST SENTENCE OF THIS PARAGRAPH.

In the event any Lender shall exercise its rights under clauses (i) or (ii) of
this Section 2.09(e), all payments and prepayments of principal that would
otherwise have been applied to repay the LIBOR Loans that would have been made
by such Lender or the converted LIBOR Loans of such Lender shall instead be
applied to repay the Base Rate Loans made by such Lender in lieu of, or
resulting from the conversion of, such LIBOR Loans, as applicable.  For purposes
of this Section 2.09(e), a notice to Borrower by any Lender shall be effective
as to each LIBOR Loan made by such Lender, if lawful, on the last day of the
Interest Period currently applicable to such LIBOR Loan; in all other cases such
notice shall be effective on the date of receipt by Borrower.


SECTION 2.10               BREAK FUNDING PAYMENTS.

In the event of (a) the payment or prepayment (voluntary or otherwise) of any
principal of any LIBOR Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion of any LIBOR Loan other than on the last day of the Interest Period
applicable thereto or (c) the failure to borrow, convert, continue or prepay any
LIBOR Loan on the date specified in any Loan Request or other notice delivered
pursuant Section 2.02 or 2.03, then, in any such event, Borrower shall
compensate each Lender for the loss, cost and expense attributable to such
event.  If such Loan Request or other notice relates to a LIBOR Loan, such loss,
cost or expense to any Lender shall be deemed to include an amount reasonably
determined by such Lender to be the excess, if any, of (i) the amount of
interest that would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBOR Rate that would have been applicable
to such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest that would accrue on such principal
amount for such period at the interest rate that such Lender would in good faith
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market.  A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 2.10 shall be delivered to
Borrower and shall be conclusive absent manifest error.  Borrower shall pay such
Lender the amount shown as due on any such certificate within 15 days after
receipt thereof.


SECTION 2.11               TAXES.


(A)           ANY AND ALL PAYMENTS BY OR ON ACCOUNT OF ANY OBLIGATION OF ANY
CREDIT PARTY HEREUNDER SHALL BE MADE FREE AND CLEAR OF AND WITHOUT DEDUCTION FOR
ANY INDEMNIFIED TAXES OR OTHER TAXES; PROVIDED THAT IF SUCH CREDIT PARTY SHALL
BE REQUIRED TO DEDUCT ANY INDEMNIFIED TAXES OR OTHER TAXES FROM SUCH PAYMENTS,
THEN (I) THE SUM PAYABLE SHALL BE INCREASED AS NECESSARY SO THAT AFTER MAKING
ALL REQUIRED DEDUCTIONS (INCLUDING DEDUCTIONS APPLICABLE TO ADDITIONAL SUMS
PAYABLE UNDER THIS SECTION) THE ADMINISTRATIVE AGENT, THE COLLATERAL TRUSTEE,
EACH LENDER RECEIVES AN AMOUNT EQUAL TO THE SUM IT WOULD HAVE RECEIVED HAD NO
SUCH DEDUCTIONS

33


--------------------------------------------------------------------------------



BEEN MADE, (II) SUCH CREDIT PARTY SHALL MAKE SUCH DEDUCTIONS, AND (III) SUCH
CREDIT PARTY SHALL PAY THE FULL AMOUNT DEDUCTED TO THE RELEVANT GOVERNMENTAL
AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


(B)           IN ADDITION, THE CREDIT PARTIES SHALL PAY ANY OTHER TAXES TO THE
RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


(C)           EACH CREDIT PARTY SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, THE
COLLATERAL TRUSTEE AND EACH LENDER, WITHIN 10 DAYS AFTER WRITTEN DEMAND
THEREFOR, FOR THE FULL AMOUNT OF ANY INDEMNIFIED TAXES OR OTHER TAXES (INCLUDING
INDEMNIFIED TAXES OR OTHER TAXES IMPOSED OR ASSERTED ON OR ATTRIBUTABLE TO
AMOUNTS PAYABLE UNDER THIS SECTION) PAID BY THE ADMINISTRATIVE AGENT, THE
COLLATERAL TRUSTEE OR SUCH LENDER, AS THE CASE MAY BE, AND ANY PENALTIES,
INTEREST AND REASONABLE EXPENSES ARISING THEREFROM OR WITH RESPECT THERETO,
WHETHER OR NOT SUCH INDEMNIFIED TAXES OR OTHER TAXES WERE CORRECTLY OR LEGALLY
IMPOSED OR ASSERTED BY THE RELEVANT GOVERNMENTAL AUTHORITY.  A CERTIFICATE AS TO
THE AMOUNT OF SUCH PAYMENT OR LIABILITY, TOGETHER WITH COPIES OF AVAILABLE
DOCUMENTATION REFLECTING THE IMPOSITION AND AMOUNT OF SUCH INDEMNIFIED TAXES OR
OTHER TAXES DELIVERED TO BORROWER BY A LENDER, THE COLLATERAL TRUSTEE OR BY THE
ADMINISTRATIVE AGENT ON ITS OWN BEHALF OR ON BEHALF OF A LENDER, SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR.


(D)           AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF INDEMNIFIED TAXES OR
OTHER TAXES BY BORROWER TO A GOVERNMENTAL AUTHORITY, BORROWER SHALL DELIVER TO
THE ADMINISTRATIVE AGENT THE ORIGINAL OR A CERTIFIED COPY OF A RECEIPT ISSUED BY
SUCH GOVERNMENTAL AUTHORITY EVIDENCING SUCH PAYMENT, A COPY OF THE RETURN
REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF SUCH PAYMENT REASONABLY SATISFACTORY
TO THE ADMINISTRATIVE AGENT.


(E)           ANY FOREIGN LENDER THAT IS ENTITLED TO AN EXEMPTION FROM OR
REDUCTION OF WITHHOLDING TAX UNDER THE LAW OF THE JURISDICTION IN WHICH BORROWER
IS LOCATED, OR ANY TREATY TO WHICH SUCH JURISDICTION IS A PARTY, WITH RESPECT TO
PAYMENTS UNDER THIS AGREEMENT SHALL DELIVER TO BORROWER (WITH A COPY TO THE
ADMINISTRATIVE AGENT), AT THE TIME OR TIMES PRESCRIBED BY APPLICABLE LAW OR
REASONABLY REQUESTED BY BORROWER, SUCH PROPERLY COMPLETED AND EXECUTED
DOCUMENTATION PRESCRIBED BY APPLICABLE LAW AS WILL PERMIT SUCH PAYMENTS TO BE
MADE WITHOUT WITHHOLDING OR AT A REDUCED RATE.


SECTION 2.12               PAYMENTS GENERALLY; PRO RATA TREATMENT; SHARING OF
SET-OFFS.


(A)           EACH CREDIT PARTY SHALL MAKE EACH PAYMENT REQUIRED TO BE MADE BY
IT HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT (WHETHER OF PRINCIPAL, INTEREST OR
FEES, OR UNDER SECTION 2.09, 2.10, 2.11 OR 9.06 HEREOF, OR OTHERWISE) PRIOR TO
12:00 NOON, NEW YORK CITY TIME, ON THE DATE WHEN DUE, IN IMMEDIATELY AVAILABLE
FUNDS, WITHOUT SET-OFF OR COUNTERCLAIM.  ANY AMOUNTS RECEIVED AFTER SUCH TIME ON
ANY DATE MAY, IN THE DISCRETION OF THE ADMINISTRATIVE AGENT, BE DEEMED TO HAVE
BEEN RECEIVED ON THE NEXT SUCCEEDING BUSINESS DAY FOR PURPOSES OF CALCULATING
INTEREST THEREON.  ALL SUCH PAYMENTS SHALL BE MADE TO THE ADMINISTRATIVE AGENT
AT ITS OFFICES AT 800 SUPERIOR AVENUE, 2ND FLOOR, CLEVELAND, OHIO 44114, ATTN.
KBCM BRIDGE, LLC C/O JASON MAIHER, EXCEPT THAT PAYMENTS PURSUANT TO
SECTIONS 2.09, 2.10, 2.11 AND 9.06 HEREOF SHALL BE MADE DIRECTLY TO THE PERSONS
ENTITLED THERETO.  THE ADMINISTRATIVE AGENT SHALL DISTRIBUTE ANY SUCH

34


--------------------------------------------------------------------------------



PAYMENTS RECEIVED BY IT FOR ACCOUNT OF ANY OTHER PERSON TO THE APPROPRIATE
RECIPIENT PROMPTLY FOLLOWING RECEIPT THEREOF.  IF ANY PAYMENT HEREUNDER SHALL BE
DUE ON A DAY THAT IS NOT A BUSINESS DAY, THE DATE FOR PAYMENT SHALL BE EXTENDED
TO THE NEXT SUCCEEDING BUSINESS DAY, AND, IN THE CASE OF ANY PAYMENT ACCRUING
INTEREST, INTEREST THEREON SHALL BE PAYABLE FOR THE PERIOD OF SUCH EXTENSION. 
ALL PAYMENTS HEREUNDER SHALL BE MADE IN DOLLARS.


(B)           SO LONG AS (X) NO DEFAULT WITH RESPECT TO ANY PAYMENTS DUE
HEREUNDER OR UNDER ANY OF THE OBLIGATIONS OR (Y) EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING, EACH PAYMENT MADE BY BORROWER RECEIVED BY THE
ADMINISTRATIVE AGENT PURSUANT TO SECTION 2.12(A) SHALL BE APPLIED, FIRST, TO ANY
COSTS, EXPENSES, FEES OR OTHER AMOUNTS DUE UNDER THIS AGREEMENT OR UNDER THE
OTHER LOAN DOCUMENTS NOT CONSTITUTING PRINCIPAL AND INTEREST DUE UNDER THE
LOANS, SECOND, TO DEFAULT INTEREST AT THE RATE PROVIDED FOR SECTION 2.02(C)
HEREOF, THIRD, TO INTEREST DUE ON THE UNPAID PRINCIPAL BALANCE OF EACH LOAN,
FOURTH, TO THE PAYMENT IN FULL OF PRINCIPAL AND ALL OTHER OBLIGATIONS WHICH ARE
THEN DUE AND PAYABLE.  IF AT ANY TIME INSUFFICIENT FUNDS ARE RECEIVED BY AND
AVAILABLE TO THE ADMINISTRATIVE AGENT TO PAY FULLY ALL AMOUNTS OF PRINCIPAL,
INTEREST AND FEES THEN DUE ON ANY LOANS, SUCH FUNDS SHALL BE APPLIED, FIRST, TO
PAY INTEREST AND FEES THEN DUE HEREUNDER, RATABLY AMONG THE PARTIES ENTITLED
THERETO IN ACCORDANCE WITH THE AMOUNTS OF INTEREST AND FEES THEN DUE TO SUCH
PARTIES, SECOND, TO PAY PRINCIPAL THEN DUE HEREUNDER, RATABLY AMONG THE PARTIES
ENTITLED THERETO IN ACCORDANCE WITH THE AMOUNTS OF PRINCIPAL THEN DUE TO SUCH
PARTIES, AND THIRD, ALL REMAINING AMOUNTS, IF ANY, SHALL BE APPLIED AS PROVIDED
IN THE FIRST SENTENCE OF THIS SECTION 2.12(B).


(C)           IF ANY LENDER SHALL, BY EXERCISING ANY RIGHT OF SETOFF OR
COUNTERCLAIM OR OTHERWISE, OBTAIN PAYMENT IN RESPECT OF ANY PRINCIPAL OF, OR
INTEREST ON, ITS LOAN RESULTING IN SUCH LENDER RECEIVING PAYMENT OF A GREATER
PROPORTION OF THE AGGREGATE AMOUNT OF ITS LOAN AND ACCRUED INTEREST THEREON THAN
THE PROPORTION RECEIVED BY ANY OTHER LENDER, THEN THE LENDER RECEIVING SUCH
GREATER PROPORTION SHALL PURCHASE (FOR CASH AT FACE VALUE) PARTICIPATIONS IN THE
LOANS OF OTHER LENDERS TO THE EXTENT NECESSARY SO THAT THE BENEFIT OF ALL SUCH
PAYMENTS SHALL BE SHARED BY THE LENDERS RATABLY IN ACCORDANCE WITH THE AGGREGATE
AMOUNT OF PRINCIPAL OF, AND ACCRUED INTEREST ON, THEIR RESPECTIVE LOANS,
PROVIDED THAT (I) IF ANY SUCH PARTICIPATIONS ARE PURCHASED AND ALL OR ANY
PORTION OF THE PAYMENT GIVING RISE THERETO IS RECOVERED, SUCH PARTICIPATIONS
SHALL BE RESCINDED AND THE PURCHASE PRICE RESTORED TO THE EXTENT OF SUCH
RECOVERY, WITHOUT INTEREST, AND (II) THE PROVISIONS OF THIS PARAGRAPH SHALL NOT
BE CONSTRUED TO APPLY TO ANY PAYMENT MADE BY BORROWER PURSUANT TO AND IN
ACCORDANCE WITH THE EXPRESS TERMS OF THIS AGREEMENT OR ANY PAYMENT OBTAINED BY A
LENDER AS CONSIDERATION FOR THE ASSIGNMENT OF OR SALE OF A PARTICIPATION IN ANY
OF ITS LOAN TO ANY ASSIGNEE OR PARTICIPANT, OTHER THAN TO BORROWER OR ANY
SUBSIDIARY OR AFFILIATE THEREOF (AS TO WHICH THE PROVISIONS OF THIS PARAGRAPH
SHALL APPLY).  EACH CREDIT PARTY CONSENTS TO THE FOREGOING AND AGREES, TO THE
EXTENT IT MAY EFFECTIVELY DO SO UNDER APPLICABLE LAW, THAT ANY LENDER ACQUIRING
A PARTICIPATION PURSUANT TO THE FOREGOING ARRANGEMENTS MAY EXERCISE AGAINST SUCH
CREDIT PARTY RIGHTS OF SETOFF AND COUNTERCLAIM WITH RESPECT TO SUCH
PARTICIPATION AS FULLY AS IF SUCH LENDER WERE A DIRECT CREDITOR OF SUCH CREDIT
PARTY IN THE AMOUNT OF SUCH PARTICIPATION.


(D)           UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM A
CREDIT PARTY PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF LENDERS, THE ADMINISTRATIVE AGENT OR THE COLLATERAL
TRUSTEE HEREUNDER THAT BORROWER WILL NOT

35


--------------------------------------------------------------------------------



MAKE SUCH PAYMENT, THE ADMINISTRATIVE AGENT MAY ASSUME THAT BORROWER HAS MADE
SUCH PAYMENT ON SUCH DATE IN ACCORDANCE HEREWITH AND MAY, IN RELIANCE UPON SUCH
ASSUMPTION, DISTRIBUTE TO PERSONS THE AMOUNT DUE.  IN SUCH EVENT, IF BORROWER
HAS NOT IN FACT MADE SUCH PAYMENT, THEN EACH SUCH PERSON SEVERALLY AGREES TO
REPAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND THE AMOUNT SO DISTRIBUTED
TO SUCH PERSON WITH INTEREST THEREON, FOR EACH DAY FROM AND INCLUDING THE DATE
SUCH AMOUNT IS DISTRIBUTED TO IT TO BUT EXCLUDING THE DATE OF PAYMENT TO THE
ADMINISTRATIVE AGENT, AT THE GREATER OF THE FEDERAL FUNDS EFFECTIVE RATE AND A
RATE DETERMINED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING INDUSTRY
RULES ON INTERBANK COMPENSATION.


(E)           IF ANY LENDER SHALL FAIL TO MAKE ANY PAYMENT REQUIRED TO BE MADE
BY IT PURSUANT TO SECTION 2.04 OR 2.12(E) HEREOF, THEN THE ADMINISTRATIVE AGENT
MAY, IN ITS DISCRETION (NOTWITHSTANDING ANY CONTRARY PROVISION HEREOF), APPLY
ANY AMOUNTS THEREAFTER RECEIVED BY THE ADMINISTRATIVE AGENT FOR ACCOUNT OF SUCH
LENDER TO SATISFY SUCH LENDER’S OBLIGATIONS UNDER SUCH SECTIONS UNTIL ALL SUCH
UNSATISFIED OBLIGATIONS ARE FULLY PAID.


SECTION 2.13               MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS.


(A)           IF ANY LENDER REQUESTS COMPENSATION UNDER SECTION 2.09 HEREOF, OR
IF BORROWER IS REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO ANY LENDER OR ANY
GOVERNMENTAL AUTHORITY FOR ACCOUNT OF ANY LENDER PURSUANT TO SECTION 2.11
HEREOF, THEN SUCH LENDER SHALL USE REASONABLE EFFORTS TO DESIGNATE A DIFFERENT
LENDING OFFICE FOR FUNDING OR BOOKING ITS LOANS HEREUNDER OR TO ASSIGN ITS
RIGHTS AND OBLIGATIONS HEREUNDER TO ANOTHER OF ITS OFFICES, BRANCHES OR
AFFILIATES, IF, IN THE JUDGMENT OF SUCH LENDER, SUCH DESIGNATION OR ASSIGNMENT
(I) WOULD ELIMINATE OR REDUCE AMOUNTS PAYABLE PURSUANT TO SECTION 2.09 OR 2.11
HEREOF, AS THE CASE MAY BE, IN THE FUTURE, AND (II) WOULD NOT SUBJECT SUCH
LENDER TO ANY UNREIMBURSED COST OR EXPENSE AND WOULD NOT OTHERWISE BE
DISADVANTAGEOUS TO SUCH LENDER.  BORROWER HEREBY AGREES TO PAY ALL REASONABLE
COSTS AND EXPENSES INCURRED BY ANY LENDER IN CONNECTION WITH ANY SUCH
DESIGNATION OR ASSIGNMENT.


(B)           IF ANY LENDER REQUESTS COMPENSATION UNDER SECTION 2.09 HEREOF, OR
IF BORROWER IS REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO ANY LENDER OR ANY
GOVERNMENTAL AUTHORITY FOR ACCOUNT OF ANY LENDER PURSUANT TO SECTION 2.11
HEREOF, OR IF ANY LENDER DEFAULTS IN ITS OBLIGATION TO FUND ITS LOAN HEREUNDER,
THEN BORROWER MAY, AT ITS SOLE EXPENSE AND EFFORT, UPON NOTICE TO SUCH LENDER
AND THE ADMINISTRATIVE AGENT, REQUIRE SUCH LENDER TO ASSIGN AND DELEGATE,
WITHOUT RECOURSE (IN ACCORDANCE WITH AND SUBJECT TO THE RESTRICTIONS CONTAINED
IN SECTION 9.07 HEREOF), ALL ITS INTERESTS, RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT TO AN ASSIGNEE THAT SHALL ASSUME SUCH OBLIGATIONS (WHICH ASSIGNEE MAY
BE ANOTHER LENDER, IF A LENDER ACCEPTS SUCH ASSIGNMENT); PROVIDED THAT
(I) BORROWER SHALL HAVE RECEIVED THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE
AGENT, WHICH CONSENT SHALL NOT UNREASONABLY BE WITHHELD, (II) SUCH LENDER SHALL
HAVE RECEIVED PAYMENT OF AN AMOUNT EQUAL TO THE OUTSTANDING PRINCIPAL OF ITS
LOAN, ACCRUED INTEREST THEREON, ACCRUED FEES AND ALL OTHER AMOUNTS PAYABLE TO IT
HEREUNDER, FROM THE ASSIGNEE (TO THE EXTENT OF SUCH OUTSTANDING PRINCIPAL AND
ACCRUED INTEREST AND FEES) OR BORROWER (IN THE CASE OF ALL OTHER AMOUNTS), AND
(III) IN THE CASE OF ANY SUCH ASSIGNMENT RESULTING FROM A CLAIM FOR COMPENSATION
UNDER SECTION 2.09 HEREOF OR PAYMENTS REQUIRED TO BE MADE PURSUANT TO
SECTION 2.11 HEREOF, SUCH ASSIGNMENT WILL RESULT IN A REDUCTION IN SUCH
COMPENSATION OR PAYMENTS.  A LENDER SHALL NOT BE REQUIRED TO MAKE ANY SUCH
ASSIGNMENT AND DELEGATION IF, PRIOR

36


--------------------------------------------------------------------------------



THERETO, AS A RESULT OF A WAIVER BY SUCH LENDER OR OTHERWISE, THE CIRCUMSTANCES
ENTITLING BORROWER TO REQUIRE SUCH ASSIGNMENT AND DELEGATION CEASE TO APPLY.


ARTICLE III


REPRESENTATIONS AND WARRANTIES

Borrower hereby represents and warrants to the Administrative Agent, the Lenders
and the Collateral Trustee that:


SECTION 3.01               ORGANIZATION.

Each of Borrower and K-Sea is a limited partnership duly organized, validly
existing and in good standing under the laws of Delaware.  Each of K-Sea LLC and
Smith Maritime is a limited liability company duly organized, validly existing
and in good standing under the laws of Delaware.  K-Sea Hawaii is a corporation
duly organized, validly existing and in good standing under the laws of
Delaware.  As of the Effective Date (without giving effect to the Phase Two
Transaction), each of Interisland, Tow Boat and Diving is a corporation duly
organized, validly existing and in good standing under the laws of Hawaii.  Upon
the consummation of the Phase Two Transactions, each of Interisland, Tow Boat
and Diving will be a limited liability company duly organized, validly existing
and in good standing under the laws of Hawaii.  Each of Borrower, K-Sea and each
Subsidiary Guarantor has the necessary right, power and authority to own its
respective assets and to transact the business in which it is engaged, and is
duly qualified to do business in each jurisdiction where such qualification is
legally required and in each jurisdiction where the failure to qualify would
affect the enforceability of the Loan Documents or otherwise adversely affect
the Collateral or Borrower’s or K-Sea’s or any Subsidiary Guarantor’s ability to
perform its respective obligations under any of the Loan Documents.


SECTION 3.02               POWER AND AUTHORITY.

Each of Borrower, K-Sea and each Subsidiary Guarantor has full power, authority
and legal right to execute and deliver this Agreement, the Mortgage, the
Assignments and each other Loan Document to which it is a party, and to perform
its obligations hereunder and thereunder.  Borrower has full power, authority
and legal right to make and deliver the Notes, to borrow hereunder and Borrower
and each Subsidiary Guarantor will have full power, authority and legal right to
grant the security interest to be created by this Agreement and the Mortgage at
the time of such creation.  This Agreement and the other Loan Documents have
been duly executed and delivered by the Credit Parties party thereto and each
constitutes a legal, valid and binding obligation of such Credit Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.


SECTION 3.03               GOVERNMENTAL APPROVALS; NO CONFLICTS.

The transactions contemplated by this Agreement and the Loan Documents (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any

37


--------------------------------------------------------------------------------


Governmental Authority, except such as have been obtained or made and are in
full force and effect, or such that will be timely obtained or made in
connection with the Phase Two Transactions and will, at the time of consummation
of the Phase Two Transactions, be in full force and effect, (b) do not require
the consent of any other Person (including, without limitation, any partner,
stockholder, trustee or holder of Indebtedness) which has not been obtained
prior to the Effective Date, (c) will not violate any Applicable Law or
regulation or the charter, by-laws or other organizational documents of Borrower
or any other Credit Party or any order of any Governmental Authority, (d) will
not violate or result in a default under any indenture, agreement or other
instrument binding upon Borrower or any other Credit Party or their respective
assets, or give rise to a right thereunder to require any payment to be made by
Borrower or any other Credit Party, and (e) except for the Lien in favor of the
Administrative Agent or the Collateral Trustee to be granted hereby or pursuant
to any other Loan Document in the event of the occurrence of the Collateral
Trigger Event, will not result in the creation or imposition of any Lien on any
asset of Borrower or any other Credit Party.


SECTION 3.04               FINANCIAL CONDITION; NO MATERIAL ADVERSE CHANGE.


(A)           BORROWER HAS HERETOFORE FURNISHED TO THE ADMINISTRATIVE AGENT AND
THE LENDERS FINANCIAL STATEMENTS (I) AS OF AND FOR THE YEAR ENDED JUNE 30, 2006,
REPORTED ON BY PRICEWATERHOUSECOOPERS LLP, INDEPENDENT PUBLIC ACCOUNTANTS, AND
(II) AS OF AND FOR THE SUCCEEDING FISCAL QUARTERS ENDED SEPTEMBER 30, 2006,
DECEMBER 31, 2006 AND MARCH 31, 2007 CERTIFIED BY THE APPLICABLE FINANCIAL
OFFICER, WHICH FINANCIAL STATEMENTS PRESENT FAIRLY, IN ALL MATERIAL RESPECTS THE
FINANCIAL POSITION AND RESULTS OF OPERATIONS AND CASH FLOWS AS OF SUCH DATES AND
FOR SUCH PERIODS IN ACCORDANCE WITH GAAP, CONSISTENTLY APPLIED, SUBJECT TO
YEAR-END AUDIT ADJUSTMENTS AND THE ABSENCE OF FOOTNOTES IN THE CASE OF FINANCIAL
STATEMENTS REFERRED TO IN CLAUSE (B)(II) ABOVE.


(B)           SINCE JUNE 30, 2006, THERE HAS BEEN NO MATERIAL ADVERSE CHANGE IN
THE BUSINESS, ASSETS, OPERATIONS OR CONDITION, FINANCIAL OR OTHERWISE, OF K-SEA
AND ITS CONSOLIDATED AFFILIATES (INCLUDING, WITHOUT LIMITATION, BORROWER AND THE
SUBSIDIARY GUARANTORS) TAKEN AS A WHOLE.


SECTION 3.05               LITIGATION.

There are no actions, suits, investigations or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of
Borrower, threatened against or affecting Borrower or any other Credit Party or
any of the Collateral (i) which, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect, or (ii) that involve this Agreement or the transactions contemplated
hereby.


SECTION 3.06               ENVIRONMENTAL CONDITION.

Except as identified on Schedule 3.06 hereto, none of Borrower’s nor any of its
Subsidiaries’ properties or assets has ever been designated or identified in any
manner pursuant to any Environmental Law (including, without limitation, OPA 90)
as a Hazardous Waste disposal site, or a candidate for closure pursuant to any
Environmental Law, which designation

38


--------------------------------------------------------------------------------


or identification could reasonably be expected to have a Material Adverse
Effect.  No Lien arising under any Environmental Law has attached to any
revenues or to any of the Pool Vessels or any real or personal property owned by
Borrower or any of its Subsidiaries.  Neither Borrower nor any of its
Subsidiaries has received a summons, citation, notice, or directive from the
United States Environmental Protection Agency, the United States Coast Guard or
any other federal or state governmental agency regarding any action or omission
by Borrower or any of its Subsidiaries resulting in the releasing, or otherwise
exposing of Hazardous Waste into the environment, which notice could reasonably
be expected to have a Material Adverse Effect.  Borrower and its Subsidiaries
(a) are in compliance (in all material respects) with all Environmental Laws,
including, but not limited to, all statutes, regulations, ordinances and other
legal requirements pertaining to the production, storage, handling, treatment,
release, transportation or disposal of any Hazardous Waste, and (b) will obtain,
maintain and/or comply with any permit, license or other approval required under
any Environmental Law.


SECTION 3.07               COMPLIANCE WITH LAWS AND AGREEMENTS.

Each of Borrower and its Subsidiaries is in compliance with all laws,
regulations and orders of any Governmental Authority applicable to it or its
property and all indentures, agreements and other instruments binding upon it or
its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.  No Default has occurred and is continuing.


SECTION 3.08               INVESTMENT COMPANY STATUS.

Neither Borrower nor any of its Subsidiaries is an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940.


SECTION 3.09               TAXES.

Each Credit Party has timely filed or caused to be filed all Tax returns and
reports required to have been filed and has paid or caused to be paid all Taxes
required to have been paid by it, except (a) Taxes that are being contested in
good faith by appropriate proceedings and for which such Credit Party has set
aside on its books adequate reserves, or (b) to the extent that the failure to
do so could not reasonably be expected to result in a Material Adverse Effect. 
The charges, accruals and reserves on the books of Borrower in respect of Taxes
for all open years, and for the current fiscal year, make adequate provision for
all unpaid Tax liabilities for such periods.


SECTION 3.10               ERISA.

No ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events for which liability is reasonably
expected to occur, could reasonably be expected to result in a Material Adverse
Effect.  The present value of all accumulated benefit obligations under each
Plan (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87) did not, as of the date of the most recent
Financial Statements reflecting such amounts, exceed the fair market value of
the assets of such Plan.

39


--------------------------------------------------------------------------------



SECTION 3.11               DISCLOSURE.

None of the reports, Financial Statements, certificates or other information
furnished by or on behalf of Borrower to the Administrative Agent or any Lender
in connection with the negotiation of this Agreement or the other Loan Documents
or delivered hereunder or thereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.  There is no fact known to Borrower that could have a
Material Adverse Effect that has not been disclosed herein or in a report,
financial statement, exhibit, schedule, disclosure letter or other writing
furnished to the Administrative Agent or the Lenders for use in connection with
the transactions contemplated hereby.


SECTION 3.12               NO OTHER NAME.

Borrower has not changed its name nor has done business in any name other than
that set forth in the introductory paragraph of this Agreement.


SECTION 3.13               GOVERNMENT CONSENTS FOR CONDUCT OF BUSINESS.

Each Credit Party has, and is in good standing with respect to, all approvals,
permits, licenses, consents, authorizations, franchises, certificates, and
inspections of all Governmental Authority, that are necessary for a Credit Party
to continue to conduct business and own, use, operate, and maintain its property
and assets as heretofore conducted, owned, used, operated, and maintained which,
if not obtained (whether directly or by lawful and effective assignment) or not
maintained in good standing, could reasonably be expected to have a Material
Adverse Effect.  No such approval, permit, license, consent, authorization,
franchise, or certificate is conditioned or limited any more so than as is
generally the case with respect to Persons engaged in the same or similar lines
of business.  Each such approval, permit, license, consent, authorization,
franchise, or certificate was duly and validly granted or issued, is in full
force and effect, and, as of the Effective Date, neither has been, nor has been
threatened to be, amended, modified, suspended, rescinded, revoked, forfeited,
or assigned.  Further, as of the Effective Date, no condition(s) exist(s) or
event(s) has (have) occurred that, with the giving of notice or lapse of time or
both, could result in the amendment, modification, suspension, rescission,
revocation, forfeiture, or non-renewal of any such approval, permit, license,
consent, authorization, franchise, or certificate.


SECTION 3.14               FEDERAL RESERVE REGULATIONS.


(A)           NEITHER BORROWER NOR ANY OF THE SUBSIDIARIES ARE ENGAGED
PRINCIPALLY, OR AS ONE OF THEIR IMPORTANT ACTIVITIES, IN THE BUSINESS OF
EXTENDING CREDIT FOR THE PURPOSE OF BUYING OR CARRYING MARGIN STOCK (AS DEFINED
IN REGULATION U OF THE BOARD AS FROM TIME TO TIME IN EFFECT).


(B)           NO PART OF THE PROCEEDS OF ANY LOAN WILL BE USED, WHETHER DIRECTLY
OR INDIRECTLY, AND WHETHER IMMEDIATELY, INCIDENTALLY OR ULTIMATELY, TO PURCHASE,
ACQUIRE OR CARRY ANY

40


--------------------------------------------------------------------------------



MARGIN STOCK OR FOR ANY PURPOSE THAT ENTAILS A VIOLATION OF, OR THAT IS
INCONSISTENT WITH, THE PROVISIONS OF THE REGULATIONS OF THE BOARD, INCLUDING
REGULATION T, U OR X.


SECTION 3.15               THE SMITH/SIRIUS ACQUISITION.

Borrower has heretofore delivered to the Administrative Agent true, correct and
complete copies of the Smith/Sirius Acquisition Documents.  Borrower has, on the
Effective Date, consummated the Smith/Sirius Acquisition in all material
respects pursuant to the Smith /Sirius Acquisition Documents, and the
Smith/Sirius Acquisition Documents set forth the entire agreement among the
parties thereto with respect to the subject matter thereof.  No party to any of
the Smith/Sirius Acquisition Documents has waived the fulfillment of any
material condition precedent set forth therein to the consummation of the
Smith/Sirius Acquisition, no party has failed to perform any of its material
obligations thereunder or under any instrument or document executed and
delivered in connection therewith, and nothing has come to the attention of
Borrower that would cause it to believe that any of the representations or
warranties of Smith/Sirius Seller contained in the Smith/Sirius Acquisition
Documents was false or misleading in any material respect when made or when
reaffirmed on the Effective Date.  No consent or approval, authorization or
declaration of any governmental authority, bureau or agency, is or will be
required in connection with the Smith/Sirius Acquisition Transactions, except
for consents that have been obtained prior to the Effective Date.  Neither the
execution and delivery of the Smith/Sirius Acquisition Documents, nor the
performance of Borrower’s obligations thereunder, will violate any provision of
law or will conflict with or result in a breach of, or create (with or without
the giving of notice or lapse of time, or both) a default under, any material
agreement to which Borrower is a party or by which it is bound or any of its
assets is affected.  Borrower or a Subsidiary of Borrower has acquired by virtue
of the consummation of the Smith/Sirius Acquisition Transactions and now has
good and marketable title to the assets and properties of the “Subject
Companies” (as defined in the Smith Acquisition Agreement), including, without
limitation, the “Vessels” (as defined in the Smith Acquisition Purchase
Agreement) and K-Sea LLC (or a Subsidiary thereof) has acquired by virtue of the
consummation of Smith/Sirius Acquisition Transactions and now has good and
marketable title to assets and properties of Sirius Maritime, LLC, including,
without limitation, the “Vessels” (as defined in the Sirius Acquisition
Agreement), except, in each case (i) for Permitted Liens, (ii) for Liens in
favor of Bank of America, N.A. described on Schedule 6.05 and (iii) for the
Liens created and granted by the Revolving Loan Documents.


SECTION 3.16               RELATING TO THE COLLATERAL.


(A)           ON THE COLLATERAL TRIGGER DATE, THE COLLATERAL TRUSTEE SHALL HAVE
A LEGAL, VALID AND CONTINUING PREFERRED SHIP MORTGAGE (AS AMENDED, SUPPLEMENTED
OR OTHERWISE MODIFIED FROM TIME TO TIME) OVER THE WHOLE OF, AND A PERFECTED LIEN
ON AND SECURITY INTEREST IN, THE POOL VESSELS, AND THE ADMINISTRATIVE AGENT
SHALL HAVE A PERFECTED LIEN ON AND SECURITY INTEREST IN THE REMAINING COLLATERAL
SUBJECT ONLY TO (I) PERMITTED LIENS AND (II) LIENS IN FAVOR OF THE KEYBANK AS
COLLATERAL TRUSTEE FOR THE BENEFIT OF THE LENDERS PARTY TO THE REVOLVING LOAN
AGREEMENT, AND ALL TAXES, FEES AND OTHER CHARGES IN CONNECTION THEREWITH SHALL
HAVE BEEN DULY PAID.  THERE ARE NO DEMISE CHARTERS IN EFFECT ON ANY POOL VESSELS
OTHER THAN THE CHARTERS IDENTIFIED ON SCHEDULE 3.16.

41


--------------------------------------------------------------------------------



(B)           BORROWER AND THE SUBSIDIARY GUARANTORS HAVE AND AT ALL TIMES WILL
DEFEND AND CONTINUE TO HAVE GOOD AND MARKETABLE TITLE TO ALL OF THE COLLATERAL,
FREE AND CLEAR OF ALL LIENS, SECURITY INTERESTS, CLAIMS OR ENCUMBRANCES OF ANY
KIND WHATSOEVER SUBJECT ONLY TO (I) PERMITTED LIENS AND (II) LIENS IN FAVOR OF
KEYBANK AS COLLATERAL TRUSTEE FOR THE LENDERS PARTY TO THE REVOLVING LOAN
AGREEMENT.


(C)           THE BORROWER POOL VESSELS ARE DOCUMENTED IN THE NAME OF BORROWER
WITH THE UNITED STATES COAST GUARD NATIONAL VESSEL DOCUMENTATION CENTER IN
FALLING WATERS, WEST VIRGINIA.  THE K-SEA LLC POOL VESSELS ARE (OR, UPON
CONSUMMATION OF THE PHASE TWO TRANSACTIONS, WILL BE) DOCUMENTED IN THE NAME OF
K-SEA LLC WITH THE UNITED STATES COAST GUARD NATIONAL VESSEL DOCUMENTATION
CENTER IN FALLING WATERS, WEST VIRGINIA.  UPON CONSUMMATION OF THE PHASE TWO
TRANSACTIONS, THE SMITH MARITIME VESSELS WILL BE DOCUMENTED IN THE NAME OF SMITH
MARITIME WITH THE UNITED STATES COAST GUARD NATIONAL VESSEL DOCUMENTATION CENTER
IN FALLING WATERS, WEST VIRGINIA.  UPON CONSUMMATION OF THE PHASE TWO
TRANSACTIONS, THE K-SEA HAWAII POOL VESSELS WILL BE DOCUMENTED IN THE NAME OF
K-SEA HAWAII WITH THE UNITED STATES COAST GUARD NATIONAL VESSEL DOCUMENTATION
CENTER IN FALLING WATERS, WEST VIRGINIA.  THE INTERISLAND POOL VESSELS ARE
DOCUMENTED IN THE NAME OF INTERISLAND WITH THE UNITED STATES COAST GUARD
NATIONAL VESSEL DOCUMENTATION CENTER IN FALLING WATERS, WEST VIRGINIA.  THE TOW
BOAT POOL VESSELS ARE DOCUMENTED IN THE NAME OF TOW BOAT WITH THE UNITED STATES
COAST GUARD NATIONAL VESSEL DOCUMENTATION CENTER IN FALLING WATERS, WEST
VIRGINIA.  THE DIVING POOL VESSEL IS DOCUMENTED IN THE NAME OF DIVING WITH THE
UNITED STATES COAST GUARD NATIONAL VESSEL DOCUMENTATION CENTER IN FALLING
WATERS, WEST VIRGINIA.


(D)           BORROWER AND EACH SUBSIDIARY GUARANTOR IS A CITIZEN OF THE UNITED
STATES OF AMERICA AS DEFINED IN CHAPTER 505 OF TITLE 46, UNITED STATES CODE,
DULY QUALIFIED TO ENGAGE IN THE COASTWISE TRADE AND IN FOREIGN COMMERCE OF THE
UNITED STATES OF AMERICA, AND SHALL REMAIN SUCH A CITIZEN WHILE ANY LOANS
REMAINS OUTSTANDING AND DURING THE LIFE OF THE MORTGAGE.


SECTION 3.17         PHASE TWO TRANSACTIONS.

After giving effect to the consummation of the Phase Two Transactions:


(A)           K-SEA LLC WILL BE THE SOLE OWNER OF THE K-SEA LLC POOL VESSELS,
FREE AND CLEAR OF ALL LIENS, SECURITY INTERESTS, CLAIMS OR ENCUMBRANCES OF ANY
KIND WHATSOEVER, SUBJECT ONLY TO (I) PERMITTED LIENS AND (II) LIENS CREATED AND
GRANTED BY THE REVOLVING LOAN DOCUMENTS.


(B)           K-SEA HAWAII WILL BE THE SOLE OWNER OF THE K-SEA HAWAII POOL
VESSELS, FREE AND CLEAR OF ALL LIENS, SECURITY INTERESTS, CLAIMS OR ENCUMBRANCES
OF ANY KIND WHATSOEVER, SUBJECT ONLY TO (I) PERMITTED LIENS AND (II) LIENS
CREATED AND GRANTED BY THE REVOLVING LOAN DOCUMENTS.


(C)           SMITH MARITIME WILL BE THE SOLE OWNER OF THE SMITH MARITIME POOL
VESSELS, FREE AND CLEAR OF ALL LIENS, SECURITY INTERESTS, CLAIMS OR ENCUMBRANCES
OF ANY KIND WHATSOEVER, SUBJECT ONLY TO (I) PERMITTED LIENS AND (II) LIENS
CREATED AND GRANTED BY THE REVOLVING LOAN DOCUMENTS.

42


--------------------------------------------------------------------------------


ARTICLE IV

CONDITIONS

The obligations of the Lenders to make the Loans hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.05 hereof):

(a)           The Administrative Agent shall have received a certificate from
the secretary of Borrower and each Guarantor attaching (i) a true and complete
copy of the resolutions of its Managing Person and of all documents evidencing
all necessary partnership, limited liability company or corporate action (in
form and substance satisfactory to the Administrative Agent) taken by it to
authorize the Loan Documents to which it is a party and the transactions
contemplated thereby, (ii) attaching a true and complete copy of its
Organizational Documents, (iii) setting forth the incumbency of its officer or
officers or other analogous counterpart who may sign the Loan Documents,
including therein a signature specimen of such officer or officers and (iv)
attaching a certificate of good standing of the Secretary of State of the
jurisdiction of its formation and of each other jurisdiction in which it is
qualified to do business.

(b)           Administrative Agent (or its counsel) shall have received from
each party hereto either (i) a counterpart of this Agreement signed on behalf of
such party or (ii) written evidence satisfactory to Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.

(c)           The Administrative Agent shall have received Notes for each Lender
requesting the same duly signed on behalf of Borrower.

(d)           The Administrative Agent shall have received the Parent Guaranty
and a Subsidiary Guaranty, each in form and substance satisfactory to the
Administrative Agent and signed on behalf of each Guarantor party thereto.

(e)           The Administrative Agent shall have received a certificate, dated
the Effective Date and signed by a Financial Officer of Borrower,

(i)            confirming that (1) the Smith/Sirius Acquisition Transactions has
been consummated, (2) the Smith/Sirius Acquisition has been consummated in
accordance with the terms and conditions of the applicable Smith/Sirius
Acquisition Documents, all of which shall be in form and substance reasonably
satisfactory to the Administrative Agent, and (3) the total consideration paid
in connection with the Smith/Sirius Acquisition was not more than the
$195,651,458.40 in cash and assumption of Indebtedness, plus delivery of 250,000
units in K-Sea to the Smith/Sirius Seller, subject to adjustment pursuant to the
terms of the Smith/Sirius Acquisition Documents; and

(ii)           attaching a true, complete and correct copy of each of the
following (each of which shall be in form and substance reasonably satisfactory
to the Administrative Agent): (1) each Smith/Sirius Acquisition Document and (2)
any information the

43


--------------------------------------------------------------------------------


Administrative Agent may reasonably require regarding the assets and liabilities
of Borrower, K-Sea LLC, Smith Maritime, K-Sea Hawaii, Diving, Interisland and
Tow Boat after giving effect to the consummation of the Smith/Sirius
Acquisition.

(f)            The conditions to the effectiveness of the Revolving Loan
Agreement shall have been satisfied in all material respects.

(g)           The Administrative Agent shall have received favorable written
opinions (each addressed to the Lenders, the Administrative Agent and the
Collateral Trustee and dated the Effective Date) from Thompson Coburn L.L.P.,
Holland & Knight LLP, Carlsmith Ball LLP and Baker Botts LLP, on behalf of the
Credit Parties, substantially in the form of Exhibits C-1, C-2, C-3 and C-4,
respectively, covering such matters relating to the Credit Parties, the Loan
Documents, the Smith/Sirius Acquisition or the Phase Two Transactions as the
Administrative Agent shall reasonably request.  Borrower hereby requests such
counsel to deliver such opinions.


(H)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH OTHER DOCUMENTS
AND CERTIFICATES AS THE ADMINISTRATIVE AGENT OR ITS COUNSEL MAY REASONABLY
REQUEST RELATING TO THE ORGANIZATION, EXISTENCE AND GOOD STANDING OF EACH CREDIT
PARTY, THE AUTHORIZATION OF THE TRANSACTIONS AND ANY OTHER LEGAL MATTERS
RELATING TO THE CREDIT PARTIES, THE LOAN DOCUMENTS OR THE TRANSACTIONS, ALL IN
FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT AND ITS COUNSEL.


(I)            THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED UNIFORM COMMERCIAL
CODE, TAX AND JUDGMENT LIEN SEARCH REPORTS WITH RESPECT TO EACH APPLICABLE
PUBLIC OFFICE WHERE LIENS ARE OR MAY BE FILED DISCLOSING THAT THERE ARE NO LIENS
OF RECORD IN SUCH OFFICIAL’S OFFICE COVERING ANY COLLATERAL OR SHOWING BORROWER
OR ANY OTHER CREDIT PARTY AS DEBTOR THEREUNDER (OTHER THAN PERMITTED LIENS AND
LIENS IN FAVOR OF KEYBANK AS COLLATERAL TRUSTEE FOR THE LENDERS UNDER THE
REVOLVING LOAN AGREEMENT) AND A CERTIFICATE OF AN OFFICER OF BORROWER, DATED THE
EFFECTIVE DATE, CERTIFYING THAT, UPON THE MAKING OF THE LOANS THERE WILL EXIST
NO LIENS ON THE COLLATERAL OTHER THAN PERMITTED LIENS AND LIENS IN FAVOR OF
KEYBANK AS COLLATERAL TRUSTEE FOR THE LENDERS UNDER THE REVOLVING LOAN
DOCUMENTS.


(J)            THERE SHALL BE NO INJUNCTION, WRIT, PRELIMINARY RESTRAINING ORDER
OR OTHER ORDER OF ANY NATURE ISSUED BY ANY GOVERNMENTAL AUTHORITY IN ANY RESPECT
AFFECTING THE TRANSACTIONS PROVIDED FOR IN THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS AND NO ACTION OR PROCEEDING BY OR BEFORE ANY GOVERNMENTAL AUTHORITY
HAS BEEN COMMENCED AND IS PENDING OR, TO THE KNOWLEDGE OF BORROWER, THREATENED,
SEEKING TO PREVENT OR DELAY THE TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS
OR CHALLENGING ANY OTHER TERMS AND PROVISIONS HEREOF OR THEREOF OR SEEKING ANY
DAMAGES IN CONNECTION THEREWITH, AND THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED A CERTIFICATE, IN ALL RESPECTS SATISFACTORY TO THE ADMINISTRATIVE
AGENT, OF AN OFFICER OF BORROWER TO THE FOREGOING EFFECT.


(K)           THE REPRESENTATIONS AND WARRANTIES OF EACH CREDIT PARTY SET FORTH
IN EACH LOAN DOCUMENT SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND
AS OF THE DATE OF SUCH LOAN, ISSUANCE OR RENEWAL, EXCEPT TO THE EXTENT SUCH
REPRESENTATIONS AND WARRANTIES RELATE TO AN EARLIER DATE.

44


--------------------------------------------------------------------------------



(L)            AT THE TIME OF AND IMMEDIATELY AFTER GIVING EFFECT TO SUCH LOAN
OR ISSUANCE, NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING.


(M)          THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE, DATED
THE EFFECTIVE DATE AND SIGNED BY AN OFFICER OF BORROWER, CONFIRMING COMPLIANCE
WITH THE CONDITIONS SET FORTH IN PARAGRAPHS (K) AND (L) OF THIS ARTICLE IV.


(N)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A LOAN REQUEST
MEETING THE REQUIREMENTS OF SECTION 2.03.


(O)           THE LENDERS SHALL HAVE COMPLETED A DUE DILIGENCE INVESTIGATION OF
BORROWER AND THE OTHER CREDIT PARTIES IN SCOPE, AND WITH RESULTS, SATISFACTORY
TO THE LENDERS; BORROWER AND THE OTHER CREDIT PARTIES SHALL HAVE GIVEN THE
ADMINISTRATIVE AGENT SUCH ACCESS TO THEIR RESPECTIVE BOOKS AND RECORDS AS THE
ADMINISTRATIVE AGENT MAY HAVE REQUESTED UPON REASONABLE NOTICE IN ORDER TO CARRY
OUT ITS INVESTIGATIONS, APPRAISALS AND ANALYSES, AND THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED ALL ADDITIONAL FINANCIAL, BUSINESS AND OTHER INFORMATION
REGARDING BORROWER AND THE OTHER CREDIT PARTIES AND THEIR RESPECTIVE PROPERTIES
AS THE ADMINISTRATIVE AGENT SHALL HAVE REASONABLY REQUESTED.


(P)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ALL FEES AND OTHER
AMOUNTS DUE AND PAYABLE ON OR PRIOR TO THE EFFECTIVE DATE, INCLUDING, TO THE
EXTENT INVOICED, REIMBURSEMENT OR PAYMENT OF ALL OUT-OF-POCKET EXPENSES REQUIRED
TO BE REIMBURSED OR PAID BY BORROWER HEREUNDER.


(Q)           THE LENDERS SHALL BE REASONABLY SATISFIED (I) THAT THERE SHALL BE
NO LITIGATION OR ADMINISTRATIVE PROCEEDING, OR REGULATORY DEVELOPMENT, THAT
WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON (A) THE
BUSINESS, ASSETS, OPERATIONS, CONDITION (FINANCIAL OR OTHERWISE) OR MATERIAL
AGREEMENTS OF BORROWER AND ITS SUBSIDIARIES, (B) THE BUSINESS, ASSETS,
OPERATIONS, CONDITION (FINANCIAL OR OTHERWISE) OR MATERIAL AGREEMENTS OF THE
“SUBJECT COMPANIES” (AS DEFINED IN THE SMITH ACQUISITION AGREEMENT), SIRIUS
MARITIME, LLC OR THE SMITH/SIRIUS SELLER SINCE DECEMBER 31, 2006, (C) THE
ABILITY OF ANY CREDIT PARTY TO PERFORM ANY OF ITS OBLIGATIONS UNDER ANY LOAN
DOCUMENT, (D) THE RIGHTS OF OR BENEFITS AVAILABLE TO THE ADMINISTRATIVE AGENT OR
ANY LENDER UNDER ANY LOAN DOCUMENT OR (E) THE ABILITY OF ANY PARTY TO THE
SMITH/SIRIUS ACQUISITION DOCUMENTS TO PERFORM ANY OF ITS OBLIGATIONS UNDER THE
SMITH/SIRIUS ACQUISITION DOCUMENTS OR ANY INSTRUMENT, DOCUMENT OR AGREEMENT
EVIDENCING THE PHASE TWO TRANSACTIONS AND (II) WITH THE CURRENT STATUS OF, AND
THE TERMS OF ANY SETTLEMENT OR OTHER RESOLUTION OF, ANY LITIGATION OR OTHER
PROCEEDINGS BROUGHT AGAINST BORROWER OR ANY SUBSIDIARY.


(R)            THE LENDERS SHALL HAVE COMPLETED A DUE DILIGENCE INVESTIGATION OF
SMITH/SIRIUS SELLER, THE “SUBJECT COMPANIES” (AS DEFINED IN THE SMITH
ACQUISITION AGREEMENT), SIRIUS MARITIME, LLC, INTERISLAND, TOW BOAT AND DIVING,
IN SCOPE, AND WITH RESULTS, SATISFACTORY TO THE LENDERS; THE “SUBJECT
COMPANIES”, SIRIUS MARITIME, LLC, INTERISLAND, TOW BOAT AND DIVING SHALL HAVE
GIVEN THE ADMINISTRATIVE AGENT SUCH ACCESS TO THEIR RESPECTIVE BOOKS AND RECORDS
AS THE ADMINISTRATIVE AGENT MAY HAVE REQUESTED UPON REASONABLE NOTICE IN ORDER
TO CARRY OUT ITS INVESTIGATIONS, APPRAISALS AND ANALYSES, AND THE ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED ALL ADDITIONAL FINANCIAL, BUSINESS AND OTHER
INFORMATION REGARDING THE “SUBJECT COMPANIES”,

45


--------------------------------------------------------------------------------



SIRIUS MARITIME, LLC, INTERISLAND, TOW BOAT AND DIVING AND THEIR RESPECTIVE
PROPERTIES AS THE ADMINISTRATIVE AGENT SHALL HAVE REASONABLY REQUESTED.


(S)           THE LENDERS SHALL BE REASONABLY SATISFIED THAT NO MATERIAL ADVERSE
CHANGE OR MATERIAL ADVERSE CONDITION IN THE BUSINESS, ASSETS, OPERATIONS,
PROPERTIES, CONDITION (FINANCIAL OR OTHERWISE), LIABILITIES (INCLUDING
CONTINGENT LIABILITIES), PROSPECTS OR MATERIAL AGREEMENTS OF (I) BORROWER AND
ITS SUBSIDIARIES, (II) THE “SUBJECT COMPANIES” (AS DEFINED IN THE SMITH
ACQUISITION AGREEMENT), (III) SIRIUS MARITIME, LLC OR (IV) INTERISLAND, TOW BOAT
OR DIVING HAS OCCURRED SINCE DECEMBER 31, 2006.


(T)            NO EVENT OF LOSS SHALL HAVE OCCURRED WITH RESPECT TO ANY OF THE
POOL VESSELS.


(U)           THERE SHALL BE NO INJUNCTION, WRIT, PRELIMINARY RESTRAINING ORDER
OR OTHER ORDER OF ANY NATURE ISSUED BY ANY GOVERNMENTAL AUTHORITY IN ANY RESPECT
AFFECTING (I) THE TRANSACTIONS PROVIDED FOR IN THIS AGREEMENT, THE OTHER LOAN
DOCUMENTS OR THE SMITH/SIRIUS ACQUISITION DOCUMENTS, (II) THE SMITH/SIRIUS
ACQUISITION TRANSACTIONS OR (III) THE PHASE TWO TRANSACTIONS AND NO ACTION OR
PROCEEDING BY OR BEFORE ANY GOVERNMENTAL AUTHORITY SHALL HAVE BEEN COMMENCED AND
BE PENDING OR, TO THE KNOWLEDGE OF BORROWER, THREATENED, SEEKING TO PREVENT OR
DELAY THE TRANSACTIONS CONTEMPLATED BY (X) THIS AGREEMENT, THE OTHER LOAN
DOCUMENTS OR THE SMITH/SIRIUS ACQUISITION DOCUMENTS, (Y) THE SMITH/SIRIUS
ACQUISITION TRANSACTIONS OR (Z) THE PHASE TWO TRANSACTIONS OR CHALLENGING ANY
OTHER TERMS AND PROVISIONS HEREOF OR THEREOF OR SEEKING ANY DAMAGES IN
CONNECTION HEREWITH OR THEREWITH, AND THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED A CERTIFICATE, IN ALL RESPECTS REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT, OF A FINANCIAL OFFICER OF BORROWER TO THE FOREGOING
EFFECT.


(V)           ALL MATERIAL APPROVALS AND CONSENTS OF ALL PERSONS REQUIRED TO BE
OBTAINED IN CONNECTION WITH THE CONSUMMATION OF THE SMITH/SIRIUS ACQUISITION
TRANSACTIONS AND THE PHASE TWO TRANSACTIONS SHALL HAVE BEEN OBTAINED AND SHALL
BE IN FULL FORCE AND EFFECT, AND ALL REQUIRED NOTICES HAVE BEEN GIVEN AND ALL
REQUIRED WAITING PERIODS SHALL HAVE EXPIRED, AND THE ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED A CERTIFICATE, IN ALL RESPECTS REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT, OF AN OFFICER OF BORROWER TO THE FOREGOING EFFECT.


(W)          THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED COPIES OF SUCH
ENVIRONMENTAL STUDIES, SURVEYS AND REPORTS, IN FORM AND SUBSTANCE SATISFACTORY
TO THE ADMINISTRATIVE AGENT, AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUIRE,
WITH RESPECT TO THE REAL PROPERTY OWNED OR LEASED BY THE “SUBJECT COMPANIES” (AS
DEFINED IN THE SMITH ACQUISITION AGREEMENT), SIRIUS MARITIME, LLC, INTERISLAND,
TOW BOAT OR DIVING.


(X)            THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED AND BE REASONABLY
SATISFIED WITH (I) THE AUDITED BALANCE SHEET OF SMITH/SIRIUS SELLERS AS AT
DECEMBER 31, 2004, DECEMBER 31, 2005 AND DECEMBER 31, 2006 AND THE AUDITED
RESULTS OF OPERATIONS, CASH FLOWS AND STOCKHOLDERS’ EQUITY OF THE SMITH/SIRIUS
SELLERS FOR THE FISCAL YEARS ENDING ON DECEMBER 31, 2005 AND DECEMBER 31, 2006,
IN EACH CASE PREPARED IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED AND CERTIFIED
BY PRICEWATERHOUSECOOPERS LLP, (II) THE FINANCIAL STATEMENTS OF SMITH/SIRIUS
SELLERS AS AT AND FOR THE FISCAL QUARTER ENDING ON JUNE 30, 2007 AND THE THEN
ELAPSED PORTION OF THE FISCAL YEAR, SETTING FORTH IN EACH CASE IN COMPARATIVE
FORM THE FIGURES FOR THE CORRESPONDING FISCAL QUARTER END, AND PERIOD OR
PERIODS, OF THE PREVIOUS FISCAL

46


--------------------------------------------------------------------------------



YEAR, (III) BIOGRAPHICAL INFORMATION IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT WITH RESPECT TO SUCH OFFICERS OF THE “SUBJECT COMPANIES”
(AS DEFINED IN THE SMITH ACQUISITION PURCHASE AGREEMENT), SIRIUS MARITIME, LLC
AND THE SMITH/SIRIUS SELLERS AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST,
TOGETHER WITH A SUMMARY OF THE ANTICIPATED ROLES OF SUCH OFFICERS AFTER THE
CONSUMMATION OF THE SMITH/SIRIUS ACQUISITION AND (IV) THE AUDITED CONSOLIDATED
FINANCIAL STATEMENTS (WITH AN UNQUALIFIED OPINION) OF BORROWER AND K-SEA AS AT
AND FOR THE FISCAL YEAR ENDING JUNE 30, 2006, PREPARED AND CERTIFIED BY
PRICEWATERHOUSECOOPERS LLP.


(Y)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED AND BE SATISFIED WITH
CONSOLIDATED AND CONSOLIDATING PRO FORMA BALANCE SHEETS OF BORROWER AND ITS
SUBSIDIARIES AS OF THE EFFECTIVE DATE, AFTER GIVING EFFECT TO THE TRANSACTIONS,
THE SMITH/SIRIUS ACQUISITION TRANSACTIONS (INCLUDING ALL DEBT AND EQUITY
ISSUANCES IN CONNECTION THEREWITH) AND THE PHASE TWO TRANSACTIONS.


(Z)            THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE OF A
FINANCIAL OFFICER OF K-SEA SETTING FORTH REASONABLY DETAILED CALCULATIONS
DEMONSTRATING PRO FORMA COMPLIANCE WITH SECTIONS 5.20(A), 6.01, 6.02, 6.03 AND
6.04 HEREOF AS OF THE EFFECTIVE DATE, AFTER GIVING EFFECT TO THE TRANSACTIONS
AND THE CONSUMMATION OF THE SMITH/SIRIUS ACQUISITION TRANSACTIONS (INCLUDING ALL
DEBT AND EQUITY ISSUANCES IN CONNECTION THEREWITH) AND THE PHASE TWO
TRANSACTIONS.


(AA)         THE ADMINISTRATIVE AGENT SHALL HAVE A CERTIFICATE FROM A FINANCIAL
OFFICER OF K-SEA DEMONSTRATING IN REASONABLE DETAIL THAT AS OF THE EFFECTIVE
DATE, AFTER GIVING EFFECT TO THE TRANSACTIONS AND THE CONSUMMATION OF THE
SMITH/SIRIUS ACQUISITION TRANSACTIONS (INCLUDING ALL DEBT AND EQUITY ISSUANCES
IN CONNECTION THEREWITH) AND THE PHASE TWO TRANSACTIONS, PRO FORMA EBITDA IS NOT
LESS THAN $95,000,000.


(BB)         ALL LEGAL MATTERS WITH RESPECT TO AND ALL LEGAL DOCUMENTS
(INCLUDING, BUT NOT LIMITED TO, THE LOAN DOCUMENTS) EXECUTED IN CONNECTION WITH
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT SHALL BE SATISFACTORY TO COUNSEL
FOR THE ADMINISTRATIVE AGENT.

The Administrative Agent (acting itself or through its counsel) shall notify
Borrower, the Lenders of the Effective Date, and such notice shall be conclusive
and binding.  Notwithstanding the foregoing, the obligations of Lenders to make
Loans shall not become effective unless each of the foregoing conditions is
satisfied (or waived pursuant to Section 9.06 hereof) at or prior to 3:00 p.m.,
New York City time, on or prior to August 31, 2007 (and, in the event such
conditions are not so satisfied or waived, the Commitments shall terminate at
such time).

47


--------------------------------------------------------------------------------


ARTICLE V

AFFIRMATIVE COVENANTS

Until the principal of and interest on each Loan and all fees and other amounts
(other than contingent indemnity obligations) payable under the Loan Documents
shall have been paid in full, Borrower covenants and agrees with the Lenders
that:


SECTION 5.01               FINANCIAL STATEMENTS AND OTHER INFORMATION.


(A)           BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT AND THE
LENDERS, AT BORROWER’S SOLE EXPENSE:  (I) AS SOON AS AVAILABLE BUT NO LATER THAN
FORTY-FIVE (45) DAYS AFTER THE END OF EACH FISCAL QUARTER, THE UNAUDITED
CONSOLIDATED FINANCIAL STATEMENTS OF BORROWER AND K-SEA FOR SUCH INTERIM FISCAL
PERIOD, PREPARED IN ACCORDANCE WITH GAAP AND CERTIFIED BY THE FINANCIAL OFFICER
OF BORROWER AND K-SEA, RESPECTIVELY, (II) AS SOON AS AVAILABLE AFTER THE END OF
EACH FISCAL YEAR, ANNUAL FINANCIAL PROJECTIONS OF BORROWER PREPARED IN
ACCORDANCE WITH GAAP BY THE FINANCIAL OFFICER OF BORROWER, USING MONTHLY DATA,
AND (III) AS SOON AS AVAILABLE BUT NO LATER THAN ONE HUNDRED TWENTY (120) DAYS
AFTER THE END OF EACH FISCAL YEAR OR AS REQUIRED UNDER ANY REGULATIONS TO WHICH
BORROWER OR K-SEA IS SUBJECT, THE AUDITED CONSOLIDATED FINANCIAL STATEMENTS
(WITH AN UNQUALIFIED OPINION WITHOUT A GOING CONCERN QUALIFICATION) OF BORROWER
AND K-SEA FOR SUCH FISCAL YEAR, PREPARED AND CERTIFIED BY INDEPENDENT CERTIFIED
PUBLIC ACCOUNTANTS ACCEPTABLE TO LENDERS.  ALL OF THE FOREGOING SHALL BE IN SUCH
FORM AND TOGETHER WITH SUCH INFORMATION WITH RESPECT TO THE BUSINESS OF
BORROWER, AS LENDERS MAY IN EACH CASE REQUEST AS REASONABLY CALCULATED BY
LENDERS TO ENABLE THEM TO CONFIRM AND PROVE ELEMENTS OF THE FINANCIAL
STATEMENTS.  BORROWER SHALL KEEP AND MAINTAIN ITS BOOKS AND RECORDS IN
ACCORDANCE WITH GAAP, CONSISTENTLY APPLIED.


(B)           CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL STATEMENTS UNDER
CLAUSE (A)(I) ABOVE, BORROWER SHALL DELIVER TO LENDERS A CERTIFICATE OF A
FINANCIAL OFFICER OF K-SEA (I) CERTIFYING AS TO WHETHER A DEFAULT HAS OCCURRED
SINCE THE DELIVERY OF THE PREVIOUS SUCH CERTIFICATE OR TO THE DATE HEREOF AND,
IF SUCH A DEFAULT HAS OCCURRED, SPECIFYING THE DETAILS THEREOF AND ANY ACTION
TAKEN OR PROPOSED TO BE TAKEN WITH RESPECT THERETO, (II) SETTING FORTH
REASONABLY DETAILED CALCULATIONS DEMONSTRATING COMPLIANCE WITH SECTIONS 5.20(A),
6.01, 6.02, 6.03 AND 6.04 AND (III) STATING WHETHER ANY CHANGE IN GAAP OR IN THE
APPLICATION THEREOF HAS OCCURRED SINCE THE DATE OF THE AUDITED FINANCIAL
STATEMENTS REFERRED TO IN SECTION 3.04 OR SECTION 5.01 HEREOF, AS APPLICABLE,
HAS MATERIALLY AND ADVERSELY EFFECTED THE FINANCIAL STATEMENTS ACCOMPANYING SUCH
CERTIFICATE AND, IF SO, THE ESTIMATED DOLLAR AMOUNT THEREOF.


(C)           PROMPTLY AFTER THE SAME BECOME PUBLICLY AVAILABLE, BORROWER SHALL
MAKE AVAILABLE (WHICH SHALL INCLUDE THROUGH ELECTRONIC AVAILABILITY BY FILING
WITH THE SECURITIES AND EXCHANGE COMMISSION) TO THE ADMINISTRATIVE AGENT AND THE
LENDERS COPIES OF ALL FINANCIAL STATEMENTS REQUIRED TO BE PREPARED AND DELIVERED
IN ACCORDANCE WITH SECTION 5.01(A) AND OTHER PERIODIC AND OTHER REPORTS, PROXY
STATEMENTS AND OTHER MATERIALS FILED BY BORROWER OR ANY SUBSIDIARY WITH THE
SECURITIES AND EXCHANGE COMMISSION, OR ANY GOVERNMENTAL AUTHORITY SUCCEEDING TO
ANY OR ALL OF THE FUNCTIONS OF SAID COMMISSION, OR WITH ANY NATIONAL SECURITIES
EXCHANGE, AS THE CASE MAY BE; AND

48


--------------------------------------------------------------------------------



(D)           PROMPTLY FOLLOWING ANY REQUEST THEREFOR, BORROWER SHALL DELIVER TO
THE ADMINISTRATIVE AGENT AND THE LENDERS SUCH OTHER INFORMATION REGARDING THE
OPERATIONS, BUSINESS AFFAIRS AND FINANCIAL CONDITION OF K-SEA OR ANY SUBSIDIARY,
OR COMPLIANCE WITH THE TERMS OF THIS AGREEMENT, AS THE ADMINISTRATIVE AGENT OR
ANY LENDER MAY REASONABLY REQUEST.


SECTION 5.02               FEES AND EXPENSES.

Borrower shall pay, on demand of the Administrative Agent and delivery to
Borrower of invoices therefor, all actual out-of-pocket costs, expenses, filing
fees and taxes payable in connection with the negotiation, preparation,
execution, delivery, recording, administration, collection, liquidation,
enforcement and defense of the Obligations, the Lenders’ rights in the
Collateral, if any, this Agreement and all other existing and future agreements
or documents contemplated herein or related hereto, including any amendments,
waivers, supplements or consents which may hereafter be made or entered into in
respect hereof, or in any way involving claims or defense asserted by the
Lenders or claims or defenses against the Lenders asserted by Borrower or any
guarantor, including, without limitation, the Guarantors, or any third party
directly or indirectly arising out of or related to the relationship between
Borrower and the Lenders, including, but not limited to, the following, whether
incurred before, during or after the initial or any renewal term or after the
commencement of any case with respect to Borrower under the United States
Bankruptcy Code or any similar statute: (a) all costs and expenses of filing or
recording (including any UCC financing statement and any Mortgage filing taxes
and fees, abstract fees relating to the Pool Vessels, documentary taxes,
intangibles taxes, etc., if applicable); (b) all insurance premiums, appraisal
fees, fees incurred in connection with any environmental report, audit or survey
and search fees; (c) all fees as then in effect relating to the wire transfer of
loan proceeds and other funds and fees then in effect for returned checks and
credit reports; (d) with respect to periodic field examinations of the
Collateral and Borrower’s operations, a per diem charge at the rate of $1,000.00
per person per day for Lenders’ internal examiners in the field and office in
excess of three (3) days per visit; and (e) the reasonable, documented costs,
fees and disbursements of outside counsel to Lenders, including, but not limited
to, such fees and disbursements incurred as a result of litigation between the
parties hereto, any third party and in any appeals arising therefrom.  Any of
the foregoing amounts that are paid by Lenders shall, until reimbursed by or on
behalf of Borrower, constitute Obligations of Borrower.


SECTION 5.03               NOTICES OF MATERIAL EVENTS.

Borrower will furnish to the Administrative Agent and each Lender prompt written
notice of the following:


(A)           THE OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT;


(B)           THE FILING, COMMENCEMENT OR WRITTEN THREAT OF ANY ACTION, SUIT OR
PROCEEDING BY OR BEFORE ANY ARBITRATOR OR GOVERNMENTAL AUTHORITY AGAINST
BORROWER OR ANY OTHER PERSON OR AFFECTING BORROWER OR ANY AFFILIATE THEREOF
THAT, IF ADVERSELY DETERMINED, COULD REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT;

49


--------------------------------------------------------------------------------



(C)           THE OCCURRENCE OF ANY ERISA EVENT THAT COULD REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT; AND


(D)           ANY OTHER DEVELOPMENT THAT RESULTS IN, OR COULD REASONABLY BE
EXPECTED TO RESULT IN, A MATERIAL ADVERSE EFFECT.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.


SECTION 5.04               EXISTENCE; CONDUCT OF BUSINESS.

Borrower will, and will cause each of its Subsidiaries to, do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its legal existence and the rights, licenses, permits, privileges and franchises
material to the conduct of its business; provided that, after the consummation
of the Phase Two Transactions, Borrower may dissolve Diving, Interisland, Tow
Boat and Marine Logistics, Inc. (as each such Subsidiary shall have been
converted to a limited liability company).


SECTION 5.05               INSURANCE.


(A)           WITH RESPECT TO THE COLLATERAL AND OTHER ASSETS, BORROWER SHALL
MAINTAIN, AND CAUSE EACH SUBSIDIARY GUARANTOR TO MAINTAIN, INSURANCE AT ALL
TIMES, WITH FINANCIALLY SOUND AND REPUTABLE INSURERS THAT ARE REASONABLY
ACCEPTABLE TO THE ADMINISTRATIVE AGENT.  WITH RESPECT TO INSURANCE ON ALL
COLLATERAL, ALL SUCH INSURANCE POLICIES SHALL BE IN SUCH FORM, SUBSTANCE,
AMOUNTS AND COVERAGE AS MAY BE SATISFACTORY TO THE ADMINISTRATIVE AGENT,
INCLUDING, WITHOUT LIMITATION, INSURANCE ON HULL AND MACHINERY, PROTECTION AND
INDEMNITY, LOSS OR DAMAGE TO VESSELS, DAMAGE TO PROPERTY OF THIRD PARTIES
(INCLUDING CUSTOMERS), LOSS OR CONTAMINATION OF CARGO, PERSONAL INJURIES TO
EMPLOYEES OR THIRD PARTIES, AND POLLUTION AND OTHER RELATED ENVIRONMENTAL
DAMAGE.


(B)           FROM AND AFTER THE OCCURRENCE OF THE COLLATERAL TRIGGER EVENT,
SUCH INSURANCE SHALL PROVIDE FOR THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE TO THE
ADMINISTRATIVE AGENT OF ANY REDUCTION OR CANCELLATION OF COVERAGE ON ACCOUNT OF
DEFAULT IN THE PAYMENT OF ANY PREMIUM AND SHALL PROVIDE LENDERS WITH THE
OPPORTUNITY TO CURE NONPAYMENT.  BORROWER HEREBY IRREVOCABLY APPOINTS THE
ADMINISTRATIVE AGENT, EFFECTIVE AS OF THE COLLATERAL TRIGGER DATE, WITH FULL
RIGHT OF DELEGATION BY THE ADMINISTRATIVE AGENT AS ATTORNEY-IN-FACT FOR BORROWER
TO OBTAIN, AT BORROWER’S EXPENSE, ANY SUCH INSURANCE SHOULD BORROWER OR ANY
SUBSIDIARY GUARANTOR FAIL TO DO SO AND, AFTER AN EVENT OF DEFAULT, TO ADJUST OR
SETTLE ANY CLAIM OR OTHER MATTER UNDER OR ARISING PURSUANT TO SUCH INSURANCE OR
TO AMEND OR CANCEL SUCH INSURANCE UPON THE OCCURRENCE OF THE COLLATERAL TRIGGER
EVENT.  BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT EVIDENCE OF SUCH
INSURANCE AND A LENDER’S LOSS PAYABLE ENDORSEMENT SATISFACTORY TO THE
ADMINISTRATIVE AGENT AS TO ALL EXISTING AND FUTURE INSURANCE POLICIES WITH
RESPECT TO THE COLLATERAL.  UPON THE OCCURRENCE OF THE COLLATERAL TRIGGER EVENT,
BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT, IN KIND, ALL INSTRUMENTS
REPRESENTING PROCEEDS OF INSURANCE RECEIVED BY BORROWER OR ANY SUBSIDIARY

50


--------------------------------------------------------------------------------



GUARANTOR.  EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED HEREIN OR IN THE MORTGAGE
AS TO ANY POOL VESSEL, THE ADMINISTRATIVE AGENT MAY APPLY ANY INSURANCE PROCEEDS
RECEIVED BY THE ADMINISTRATIVE AGENT OR THE COLLATERAL TRUSTEE AT ANY TIME AFTER
THE OCCURRENCE OF THE COLLATERAL TRIGGER EVENT TO THE COST OF REPAIRS TO OR
REPLACEMENT OF ANY PORTION OF THE COLLATERAL AND/OR, AT THE ADMINISTRATIVE
AGENT’S OPTION, TO PAYMENT OF OR AS SECURITY FOR ANY OF THE OBLIGATIONS, WHETHER
OR NOT DUE, IN ANY ORDER OR MANNER AS THE ADMINISTRATIVE AGENT MAY DETERMINE. 
UPON THE OCCURRENCE OF THE COLLATERAL TRIGGER EVENT, BORROWER WILL INSURE, AND
CAUSE EACH SUBSIDIARY GUARANTOR TO INSURE, EACH POOL VESSEL IN ACCORDANCE WITH
SECTION 1.18 OF THE MORTGAGE.  NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED TO
LIMIT OR RESTRICT THE PROVISIONS OF SECTION 1.18 OF THE MORTGAGE, BUT SHALL BE
IN ADDITION THERETO.


(C)           THE OBLIGATIONS OF BORROWER UNDER THIS SECTION 5.05 ARE SUBJECT TO
THE PRIOR RIGHTS OF THE ADMINISTRATIVE AGENT AND COLLATERAL TRUSTEE UNDER THE
REVOLVING LOAN DOCUMENTS.


SECTION 5.06               TAXES; USE.

Borrower agrees that it will, and will cause each of its Subsidiaries to, pay
and discharge all taxes, assessments, licensing obligations and governmental
charges or levies imposed on the income, profits, sale, business or properties
of Borrower and its Subsidiaries prior to the date upon which penalties attach
for non-payment thereof, and promptly discharge any liens, encumbrances or other
claims which may be levied or claimed against any of the Collateral, provided
that (i) any such tax, assessment, charge or levy need not be paid if the
payment thereof is being contested in good faith and by appropriate proceedings,
(ii) for which adequate book reserves, determined in accordance with GAAP, shall
be set aside, and (iii) the failure to make payment pending such contest could
not reasonably be expected to result in a Material Adverse Effect, and provided,
further, that if any such tax, assessment, charge or levy lawfully imposed shall
remain unpaid after the date upon which a Lien on any Collateral arises or may
be imposed as a result of such non-payment, or if any Lien is claimed for any
other reason against any of the Collateral, which if foreclosed would in the
opinion of the Administrative Agent adversely affect the value of any security
interest that may be granted in favor of the Lenders in any of the Collateral,
the Lenders may pay and discharge such taxes, assessments, charges, levies and
Liens, and the amount so paid by the Lenders shall be payable on demand and if
not paid promptly, will be charged to the appropriate Loan Account.  Borrower
will, and will cause each of its Subsidiaries, to comply with all laws and all
acts, rules, regulations and orders of any legislative, administrative or
judicial body or official, applicable to the Collateral or to the operation of
the business of Borrower.


SECTION 5.07               MAINTENANCE OF PROPERTIES; USE AND OPERATION OF POOL
VESSELS.

Borrower will, and will cause each of its Subsidiaries to, keep and maintain all
property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted.  Borrower shall require at all times
that any demise charterer or operator of any of the Pool Vessels shall use its
due diligence to operate, maintain, repair, insure, man and supply the Pool
Vessels or any of them in a careful and proper manner, comply in all material
respects with and conform to all governmental laws, rules and regulations and
insurance restrictions

51


--------------------------------------------------------------------------------


relating thereto, and operate any such Pool Vessels with competent and duly
qualified personnel.  Borrower shall ensure that none of the Pool Vessels is
traded, located, operated or used, directly or indirectly, in a Prohibited
Jurisdiction or by a Prohibited Person, and no charterer nor any subcharterer or
shipper shall be a Prohibited Person or organized in a Prohibited Jurisdiction.


SECTION 5.08               BOOKS AND RECORDS; INSPECTION RIGHTS.

Borrower will, and will cause each of its Subsidiaries to, keep proper books of
record and account in which full, true and correct entries in accordance with
GAAP are made of all dealings and transactions in relation to its business and
activities.  Borrower will, and will cause each of its Subsidiaries to, permit
any representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its properties, including, without
limitation, the Collateral, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested.  Borrower shall provide to the Administrative Agent
advance notice of all surveys and regulatory inspections in order that the
Administrative Agent or its agent may observe and participate.  All records,
computer tapes, discs and other data storage devices, ledger sheets,
correspondence, invoices, delivery receipts, documents and instruments relating
to the Collateral shall also constitute Collateral and, unless and until
delivered to the Administrative Agent or the Lenders, shall be kept by Borrower,
without cost to Lenders, in appropriate containers and in safe places, and if
the Administrative Agent or the Lenders should so request, shall bear suitable
legends identifying them as being under any Administrative Agent’s dominion and
control.  The Administrative Agent and the Lenders shall at all reasonable times
have full access to and the right to audit any and all of Borrower’s books,
computer tapes, discs and other data storage devices and records, including, but
not limited to, books and records pertaining to the Collateral and including all
files and correspondence with creditors and customers, and to confirm and verify
the value and collectibility of the Collateral and to do whatever else the
Administrative Agent or the Lenders reasonably may deem necessary to protect its
interests.


SECTION 5.09               USE OF PROCEEDS.


(A)           THE PROCEEDS OF THE LOANS SHALL BE USED TO FINANCE, IN PART, THE
SMITH/SIRIUS ACQUISITION.


(B)           NO PART OF THE PROCEEDS OF ANY LOAN WILL BE USED, WHETHER DIRECTLY
OR INDIRECTLY, AND WHETHER IMMEDIATELY, INCIDENTALLY OR ULTIMATELY, TO PURCHASE,
ACQUIRE OR CARRY ANY MARGIN STOCK (AS DEFINED UNDER REGULATION U OF THE BOARD)
OR FOR ANY PURPOSE THAT ENTAILS A VIOLATION OF ANY OF THE REGULATIONS OF THE
BOARD, INCLUDING REGULATIONS T, U AND X.  BORROWER SHALL NOT INVEST, LEND OR
OTHERWISE DISTRIBUTE THE PROCEEDS OF ANY LOAN MADE UNDER THIS AGREEMENT IN OR TO
ANY PERSON OTHER THAN BORROWER, K-SEA OR ANY SUBSIDIARY GUARANTOR, EXCEPT AS SET
FORTH IN SECTION 5.09(A).

52


--------------------------------------------------------------------------------



SECTION 5.10               U.S. PERSON.


(A)           BORROWER SHALL AT ALL TIMES UNTIL THE LIEN OF THE MORTGAGE SHALL
BE DISCHARGED AND THERE ARE NO LOANS OUTSTANDING HEREUNDER BE A LIMITED
PARTNERSHIP ORGANIZED UNDER THE LAWS OF DELAWARE OR ANOTHER STATE WITHIN THE
UNITED STATES.


(B)           EACH OF K-SEA LLC AND SMITH MARITIME SHALL AT ALL TIMES UNTIL THE
LIEN OF THE MORTGAGE SHALL BE DISCHARGED AND THERE ARE NO LOANS OUTSTANDING
HEREUNDER BE A LIMITED LIABILITY COMPANY ORGANIZED UNDER THE LAWS OF DELAWARE OR
ANOTHER STATE WITHIN THE UNITED STATES.


(C)           EACH OF K-SEA HAWAII AND K-SEA TRANSPORTATION INC. SHALL AT ALL
TIMES UNTIL THE LIEN OF THE MORTGAGE SHALL BE DISCHARGED AND THERE ARE NO LOANS
OUTSTANDING HEREUNDER BE A CORPORATION ORGANIZED UNDER THE LAWS OF DELAWARE OR
ANOTHER STATE WITHIN THE UNITED STATES.


SECTION 5.11               DOCUMENTATION.

Borrower will, and will cause each Subsidiary Guarantor to, comply with and
satisfy all provisions of the laws and regulations of the United States now or
hereafter from time to time in effect in order that the Pool Vessels shall
continue to be documented vessels pursuant to the laws of the United States as
vessels of the United States under the United States flag with such endorsements
as shall qualify the Pool Vessels for participation in the coastwise trade and
such other trades and services to which they may be dedicated from time to time.


SECTION 5.12               FURTHER ASSURANCES.

Borrower will, promptly at any time and from time to time, at its sole expense,
execute and deliver, and cause its Subsidiaries to execute and deliver, to the
Administrative Agent such further instruments and documents, and take such
further action, as the Administrative Agent may from time to time request in
order to further carry out the intent and purpose of the Loan Documents and to
establish and protect the rights, interests and remedies created, or intended to
be created, in favor of the Administrative Agent and the Lenders hereby and
thereby.


SECTION 5.13               BORROWER’S TITLE; LENDERS’ SECURITY INTEREST;
PERSONAL PROPERTY.

Borrower shall warrant and defend its good and marketable title in and to the
Pool Vessels, and, upon the granting thereof, the Administrative Agent’s and the
Collateral Trustee’s perfected security interest in the Collateral, against all
claims and demands whatsoever (except those liens or claims securing obligations
under the Revolving Loan Documents).  Borrower agrees that the Pool Vessels
shall be, and at all times and remain, separately identifiable personal
property.  Borrower shall, at its sole expense, take such action (including the
obtaining and recording of waivers) as may be necessary to prevent any Person
from acquiring any right to or interest in the Pool Vessels by virtue of the
Pool Vessels being deemed to be real property or a part of real property or a
part of other personal property, and if at any time any Person shall claim any
such right or interest, Borrower shall, at its expense, cause such claim to be
waived in writing or otherwise eliminated by bonding or substitution of security
to the Administrative

53


--------------------------------------------------------------------------------


Agent’s satisfaction within thirty (30) days after such claim shall have first
become known to Borrower.


SECTION 5.14               INDEMNIFICATION.

Without limiting the generality of any other provision hereof, Borrower shall
indemnify, protect, save and keep harmless the Administrative Agent, the
Collateral Trustee and each Lender from and against any reduction in the amount
payable out of the Collateral to such Person with respect to the Obligations, or
any other loss, cost or expense (including reasonable legal fees) incurred by
such Person, as the result of any breach of the provisions of this Article V.


SECTION 5.15               PERFORMANCE OF CONTRACTS.

Borrower will, and will cause each Subsidiary Guarantor to, duly observe and
perform in all material respects all covenants and obligations to be performed
by it under any charter or any other contract for use of the Pool Vessels or any
of them and will promptly take any and all action as may be reasonably necessary
to enforce its rights under any such charter or contract or to secure the
performance by such charterer or operator of such party’s obligations under any
such charter or contract.  If an Event of Default shall have occurred and be
continuing, Borrower shall not, and shall not permit any Subsidiary Guarantor
to, amend, terminate or otherwise modify the terms of any such charter or
contract without the prior written consent of the Lenders, which shall not be
unreasonably withheld or delayed, but to which reasonable conditions may be
attached; provided, however, the Lenders shall have no obligation to consent to
any termination or to any amendment or modification, if in the Lenders’ judgment
such amendment or modification would materially increase the Lenders’ risks in
the transaction, reduce its returns or otherwise disadvantage the Lenders.


SECTION 5.16               ENVIRONMENTAL COMPLIANCE.

Borrower (a) shall, and it shall require that any and all subcharterers,
managers, employees, contractors, subcontractors, agents, representatives,
Affiliates, consultants, occupants and any and all other Persons, (i) comply in
all material respects with all applicable Environmental Laws, (ii) use, employ,
process, emit, generate, store, handle, transport, dispose of and/or arrange for
the disposal of any and all Hazardous Materials in, on, or, directly or
indirectly, related to or in connection with any of the Pool Vessels or any
portion thereof in a manner consistent with prudent industry practice and in
compliance in all material respects with all applicable Environmental Laws, and
in a manner which does not pose a significant risk to human health, safety
(including occupational health and safety) or the environment, and (iii) obtain,
maintain, and have on board each of the Pool Vessels any required Certificate of
Financial Responsibility; and (b) shall, and it shall require that any charterer
of any of the Pool Vessels or any of them or any other Person that may have
custody of any of the Pool Vessels shall, upon the occurrence or discovery of an
Environmental Event with respect to such Pool Vessel, promptly carry out, using
Borrower’s or such other Person’s own funds or proceeds of insurance with
respect thereto, such actions as may be necessary to remediate or cure such
Environmental Event in compliance in all material respects with all Applicable
Laws, to comply in all material respects with all applicable Environmental Laws
and to alleviate any significant

54


--------------------------------------------------------------------------------


risk to human health or the environment if the same arises from a condition on
or in respect of the Pool Vessel, whether existing prior to or during the term
of this Agreement or the term of any such the charter.  Once Borrower or such
other Person commences such actions, Borrower shall, and shall cause such other
Person to, thereafter diligently and expeditiously proceed to comply in all
material respects in a timely manner with all Environmental Laws and to
eliminate any significant risk to human health or the environment arising from
such Environmental Event and shall, at the request of the Administrative Agent,
give periodic progress reports to the Administrative Agent and the Lenders on
its compliance efforts and actions.  Nothing contained herein will relieve or
discharge or in any way affect the obligation of Borrower to cure promptly any
violations of Applicable Law or to pay and discharge any Liens against any of
the Pool Vessels.


SECTION 5.17               SUBSIDIARY GUARANTIES.

Upon the formation or acquisition of any Subsidiary of Borrower (other than an
Excluded Subsidiary), Borrower shall cause each such Subsidiary to provide a
Subsidiary Guaranty to the Administrative Agent substantially in the form
attached hereto as Exhibit F.  In the event any Subsidiary of Borrower is an
entity other than a corporation, the form of Subsidiary Guaranty shall be
modified to reflect the nature of such entity.


SECTION 5.18               QUALIFIED EQUITY ISSUANCE.

K-Sea shall commence, within 15 days after the Effective Date, the Qualified
Equity Issuance.


SECTION 5.19               COLLATERAL.


(A)           IN THE EVENT OF THE OCCURRENCE OF THE COLLATERAL TRIGGER EVENT,
EACH OF BORROWER, K-SEA LLC, SMITH MARITIME AND K-SEA HAWAII SHALL, TO SECURE
THE PAYMENT AND PERFORMANCE IN FULL OF ALL OBLIGATIONS, GRANT (AND SHALL BE
DEEMED TO HAVE GRANTED UPON THE OCCURRENCE OF THE COLLATERAL TRIGGER EVENT
PURSUANT TO THIS SECTION 5.19 AND EXHIBIT D) TO THE COLLATERAL TRUSTEE FOR THE
RATABLE BENEFIT OF THE LENDERS A CONTINUING SECURITY INTEREST IN AND LIEN UPON,
AND A RIGHT OF SET-OFF AGAINST, AND EACH OF BORROWER, K-SEA LLC, SMITH MARITIME
AND K-SEA HAWAII (OR ANY OTHER SUBSIDIARY GUARANTOR) SHALL ASSIGN AND PLEDGE
(AND SHALL BE DEEMED TO HAVE ASSIGNED AND PLEDGED UPON THE OCCURRENCE OF THE
COLLATERAL TRIGGER EVENT PURSUANT TO THIS SECTION 5.19 AND EXHIBIT D) TO THE
COLLATERAL TRUSTEE FOR THE RATABLE BENEFIT OF THE LENDERS, ALL OF THE COLLATERAL
OWNED BY IT OR A SUBSIDIARY GUARANTOR OR IN WHICH SUCH PARTY HAS AN INTEREST.


(B)           BORROWER SHALL, PROMPTLY AT ANY TIME AND FROM TIME TO TIME, AT ITS
SOLE EXPENSE, EXECUTE AND DELIVER, AND CAUSE K-SEA LLC, SMITH MARITIME AND K-SEA
HAWAII (OR ANY OTHER SUBSIDIARY GUARANTOR) TO EXECUTE AND DELIVER, TO THE
ADMINISTRATIVE AGENT SUCH INSTRUMENTS AND DOCUMENTS, AND TAKE SUCH ACTION, AS
THE ADMINISTRATIVE AGENT MAY FROM TIME TO TIME REQUEST IN ORDER TO FURTHER CARRY
OUT THE INTENT AND PURPOSE OF THIS SECTION 5.19 AND EXHIBIT D AND TO ESTABLISH
AND PROTECT THE RIGHTS, INTERESTS AND REMEDIES CREATED, OR INTENDED TO BE
CREATED, IN FAVOR OF THE COLLATERAL TRUSTEE, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY AND BY THE MORTGAGE, THE ASSIGNMENTS AND THE OTHER LOAN DOCUMENTS
TO BE EXECUTED AND DELIVERED PURSUANT TO

55


--------------------------------------------------------------------------------



EXHIBIT D, INCLUDING, WITHOUT LIMITATION, THE EXECUTION, DELIVERY, RECORDATION
AND FILING OF THE MORTGAGE, FINANCING STATEMENTS AND CONTINUATION STATEMENTS. 
BORROWER HEREBY AUTHORIZES THE ADMINISTRATIVE AGENT, IN SUCH JURISDICTIONS WHERE
SUCH ACTION IS AUTHORIZED BY LAW, TO EFFECT ANY SUCH RECORDATION OR FILING OF
FINANCING STATEMENTS AND CONTINUATION STATEMENTS WITHOUT THE SIGNATURE OF
BORROWER THEREON AND TO FILE AS VALID FINANCING STATEMENTS IN THE APPLICABLE
FINANCING STATEMENT RECORDS, PHOTOCOPIES HEREOF AND OF ANY OTHER FINANCING
STATEMENT EXECUTED IN CONNECTION HEREWITH.  THE ADMINISTRATIVE AGENT AGREES TO
PROVIDE BORROWER WITH COPIES OF UNIFORM COMMERCIAL CODE FILINGS, BUT SHALL HAVE
NO LIABILITY FOR FAILURE TO DO SO AND SUCH FAILURE SHALL NOT SERVE AS A DEFENSE
TO THE PERFORMANCE BY ANY PARTY OF ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS.


(C)           UPON THE OCCURRENCE OF THE COLLATERAL TRIGGER EVENT, WITHOUT ANY
FURTHER ACTION BY ANY OF THE PARTIES HERETO, THIS AGREEMENT SHALL BE DEEMED TO
BE AMENDED AND SUPPLEMENTED TO INCLUDE THE AGREEMENTS, REPRESENTATIONS AND
WARRANTIES, COVENANTS AND OTHER TERMS AND PROVISIONS SET FORTH IN EXHIBIT D,
EACH OF WHICH SHALL BE DEEMED TO BE INCORPORATED HEREIN BY REFERENCE.


(D)           THE LIENS, MORTGAGES AND SECURITY INTERESTS GRANTED HEREBY ON THE
COLLATERAL TO BE EFFECTIVE  UPON THE OCCURRENCE OF THE COLLATERAL TRIGGER EVENT
SHALL BE SUBJECT AND SUBORDINATE TO THE LIENS, MORTGAGES AND SECURITY INTERESTS
SECURING THE REVOLVING LOAN DOCUMENTS PURSUANT TO THE TERMS OF THE INTERCREDITOR
AGREEMENT.


SECTION 5.20               FAIR MARKET VALUE.


(A)           BORROWER SHALL CAUSE THE AGGREGATE FAIR MARKET VALUE OF THE POOL
VESSELS (BASED ON THE MOST RECENTLY COMPLETED APPRAISAL OF THE POOL VESSELS
DELIVERED TO THE ADMINISTRATIVE AGENT) AT ALL TIMES TO BE NOT LESS THAN
$274,000,000.


(B)           IN THE EVENT ANY APPRAISAL DELIVERED TO THE ADMINISTRATIVE AGENT
PERFORMED AT ANY TIME AFTER THE EFFECTIVE DATE DEMONSTRATES THAT THE AGGREGATE
FAIR MARKET VALUE OF THE POOL VESSELS IS LESS $274,000,000, BORROWER SHALL
PROMPTLY, AND IN ANY EVENT WITHIN 10 BUSINESS DAYS, PLEDGE TO KEYBANK AS
ADMINISTRATIVE AGENT AND COLLATERAL TRUSTEE UNDER THE REVOLVING LOAN DOCUMENTS
(AND, UPON THE OCCURRENCE OF THE COLLATERAL TRIGGER EVENT, PLEDGE TO THE
COLLATERAL TRUSTEE, SUBJECT TO SUCH PRIOR PLEDGE SECURING THE REVOLVING LOAN
OBLIGATIONS PURSUANT TO THE INTERCREDITOR AGREEMENT) ADDITIONAL VESSELS
ACCEPTABLE TO THE ADMINISTRATIVE AGENT, AND THE PROCEEDS THEREOF, SO THAT, AFTER
GIVING EFFECT TO SUCH PLEDGE OF ADDITIONAL VESSELS, THE AGGREGATE FAIR MARKET
VALUE OF THE POOL VESSELS IS NOT LESS THAN $274,000,000.


SECTION 5.21               SUBSTITUTION OF POOL VESSELS.

Borrower may, on reasonable prior notice to the Administrative Agent and the
Lenders, substitute a Pool Vessel with another vessel reasonably satisfactory to
the Administrative Agent, provided that after giving effect to such
substitution, the aggregate Fair Market Value of the Pool Vessels is not less
than $274,000,000.  If such substitution shall occur after the occurrence of the
Collateral Trigger Event, each substitute vessel shall be first made subject to
the Mortgage and the Assignments.  The costs of any such substitution,
including, without limitation, counsel fees,

56


--------------------------------------------------------------------------------


will be for Borrower’s account, payable on demand.  No Pool Vessel shall be
valued as a constituent part of an integrated tug/barge unit unless all
components of such unit are subject, or upon acceptance by Lenders would be
subject, to the Mortgage.


SECTION 5.22         PHASE TWO TRANSACTION.

Borrower shall cause the Phase Two Transactions to be consummated on or before
the tenth (10th) day following the Effective Date and upon such consummation,
the Administrative Agent shall receive:


(A)           PROMPTLY AFTER BECOMING AVAILABLE FROM THE UNITED STATES COAST
GUARD NATIONAL VESSEL DOCUMENTATION CENTER IN FALLING WATERS, WEST VIRGINIA AND
IN ANY EVENT WITHIN TWO (2) BUSINESS DAYS THEREAFTER, WITH RESPECT TO EACH PHASE
TWO POOL VESSEL, IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT,
AND IN SUFFICIENT COPIES, A TRUE AND COMPLETE COPY OF EITHER (1) A CERTIFICATE
OF OWNERSHIP AND ENCUMBRANCE ISSUED BY THE UNITED STATES COAST GUARD OR (2) AN
ABSTRACT OF TITLE ISSUED BY THE UNITED STATES COAST GUARD, IN EITHER CASE,
SHOWING (I) K-SEA LLC TO BE THE OWNER OF THE K-SEA LLC PHASE TWO POOL VESSELS,
(II) SMITH MARITIME TO BE THE OWNER OF THE SMITH MARITIME POOL VESSELS AND (III)
K-SEA HAWAII TO BE THE OWNER OF THE K-SEA HAWAII PHASE TWO POOL VESSELS, IN EACH
CASE FREE AND CLEAR OF ALL LIENS OF RECORD EXCEPT (X) THE LIENS CREATED AND
GRANTED BY THE REVOLVING LOAN DOCUMENTS AND (Y) THE PERMITTED LIENS; AND


(B)           A CERTIFICATE, SIGNED BY A FINANCIAL OFFICER OF BORROWER,
ATTACHING A TRUE, COMPLETE AND CORRECT COPY OF EACH OF THE INSTRUMENTS,
DOCUMENTS AND AGREEMENTS EVIDENCING THE PHASE TWO TRANSACTIONS (EACH OF WHICH
SHALL BE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT.

ARTICLE VI

NEGATIVE COVENANTS

Until the principal of and interest on each Loan and all fees and other amounts
(other than contingent liability obligations) payable hereunder have been paid
in full Borrower covenants and agrees with Lenders that:


SECTION 6.01               FIXED CHARGE COVERAGE RATIO.

Borrower shall not permit the Fixed Charge Coverage Ratio as of the end of any
fiscal quarter to be less than 1.85 to 1.00.


SECTION 6.02               FIRST LIEN FUNDED DEBT TO EBITDA RATIO.

Borrower shall not permit the First Lien Funded Debt to EBITDA Ratio at any time
during each period set forth below to be greater than the ratio set forth below
with respect to such period:

57


--------------------------------------------------------------------------------


 

Period

 

Ratio

 

 

 

Effective Date to December 31, 2007

 

4.25 to 1.00

January 1, 2008 and thereafter

 

4.00 to 1.00

 


SECTION 6.03               TOTAL FUNDED DEBT TO EBITDA RATIO.

Borrower shall not permit the Total Funded Debt to EBITDA Ratio at any time
during each period set forth below to be greater than the ratio set forth below
with respect to such period:

Period

 

Ratio

 

 

 

Effective Date to and including December 30, 2007

 

4.75 to 1.00

December 31, 2007 to and including June 30, 2009

 

4.00 to 1.00

July 1, 2009 and thereafter

 

3.75 to 1.00


SECTION 6.04               ASSET COVERAGE RATIO.

Borrower shall not permit the Asset Coverage Ratio as of the last day of each
fiscal quarter to be less than 1.25 to 1.00.


SECTION 6.05               NO LIENS.


(A)           BORROWER SHALL NOT AND SHALL NOT PERMIT ANY SUBSIDIARY GUARANTOR
OR ANY CHARTERER OF THE POOL VESSELS OR ANY OF THEM TO CREATE, ASSUME OR SUFFER
TO EXIST ANY LIEN OF ANY KIND UPON THE COLLATERAL EXCEPT FOR (I) LIENS IN FAVOR
OF KEYBANK AS COLLATERAL TRUSTEE FOR THE LENDERS UNDER THE REVOLVING LOAN
AGREEMENT, (II) PERMITTED LIENS AND (III) IN THE EVENT SUCH LIENS ARE GRANTED TO
SECURED THE LOANS PURSUANT TO SECTION 5.19, PERMITTED BRIDGE LOAN LIENS.


(B)           BORROWER SHALL NOT AND SHALL NOT PERMIT ANY SUBSIDIARY GUARANTOR
OR ANY CHARTERER OF ANY VESSELS OR ANY OF THEM TO CREATE, ASSUME OR SUFFER TO
EXIST ANY LIEN OF ANY KIND UPON ANY OF BORROWER’S OR ANY SUBSIDIARY GUARANTOR’S
PROPERTY OR ASSETS (INCLUDING, WITHOUT LIMITATION, ACCOUNTS RECEIVABLE AND ANY
VESSEL NOT INCLUDED AS A POOL VESSEL) EXCEPT FOR:

(I)            LIENS IN FAVOR OF THE ADMINISTRATIVE AGENT AND THE COLLATERAL
TRUSTEE;

(II)           PERMITTED LIENS AND LIENS OF THE TYPE DESCRIBED IN THE DEFINITION
OF “PERMITTED LIENS” IN RESPECT OF ALL VESSELS OWNED BY BORROWER OR ANY DIRECT
OR INDIRECT SUBSIDIARY OF BORROWER;

(III)          LIENS ON FIXED OR CAPITAL ASSETS ACQUIRED, CONSTRUCTED OR
IMPROVED BY BORROWER OR ANY SUBSIDIARY GUARANTOR, PROVIDED THAT (A) SUCH LIENS
SECURE INDEBTEDNESS PERMITTED BY CLAUSE (VI) OF SECTION 6.12(A), (B) SUCH LIENS
AND THE INDEBTEDNESS SECURED THEREBY ARE INCURRED PRIOR TO OR WITHIN 90 DAYS
AFTER SUCH

58


--------------------------------------------------------------------------------


ACQUISITION OR THE COMPLETION OF SUCH CONSTRUCTION OR IMPROVEMENT, (C) THE
INDEBTEDNESS SECURED THEREBY DOES NOT EXCEED THE COST OF ACQUIRING, CONSTRUCTING
OR IMPROVING SUCH FIXED OR CAPITAL ASSETS AND (D) SUCH LIEN SHALL NOT APPLY TO
ANY OTHER PROPERTY OR ASSET OF BORROWER OR ANY SUBSIDIARY GUARANTOR;

(IV)          ANY LIEN ON ANY PROPERTY OR ASSET OF BORROWER OR ANY SUBSIDIARY
GUARANTOR EXISTING ON THE EFFECTIVE DATE AND SET FORTH ON SCHEDULE 6.05,
PROVIDED THAT (A) SUCH LIEN SHALL NOT APPLY TO ANY OTHER PROPERTY OR ASSET OF
BORROWER OR ANY SUBSIDIARY GUARANTOR AND (B) SUCH LIEN SHALL SECURE ONLY THOSE
OBLIGATIONS WHICH IT SECURES ON THE EFFECTIVE DATE AND ANY EXTENSIONS, RENEWALS
AND REPLACEMENTS THEREOF THAT DO NOT INCREASE THE OUTSTANDING PRINCIPAL AMOUNT
THEREOF; AND

(V)           LIENS SECURING THE REVOLVING LOAN OBLIGATIONS.


SECTION 6.06               NO CHANGES IN BORROWER.  BORROWER SHALL NOT
(A) MATERIALLY CHANGE ITS BUSINESS; (B) CHANGE THE FORM OF ORGANIZATION OF ITS
BUSINESS; OR (C) WITHOUT THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE TO THE
ADMINISTRATIVE AGENT, CHANGE ITS NAME OR JURISDICTION OR ORGANIZATION.


SECTION 6.07               NO DISPOSITION OF ASSETS.

Without the prior written consent of Lenders (which shall not be unreasonably
withheld), Borrower shall not, and shall not permit any Subsidiary Guarantor to,
directly or indirectly sell, lease (other than a charter of a Pool Vessel
permitted under the Mortgage), transfer, assign, abandon, exchange or otherwise
relinquish possession or dispose of any part of the Collateral or any material
portion of its other assets (other than (i) Collateral or other assets that are
obsolete or worn out, or equipment disposed of, if worn out, and replaced with
equipment of the same or better quality and value, in the ordinary course of
business, (ii) sales, leases, transfers, assignments, abandonments, exchanges,
relinquishments of possession or dispossessions of Collateral or other assets
having an aggregate value not to exceed $1,000,000 during the term hereof),
(iii) the Phase Two Transactions and (iv) after the consummation of the Phase
Two Transactions, in connection with the dissolution by Borrower of Diving,
Interisland, Tow Boat and Marine Logistics, Inc. (as each such Subsidiary shall
have been converted to a limited liability company)).


SECTION 6.08               FUNDAMENTAL CHANGES.


(A)           BORROWER WILL NOT, AND WILL NOT PERMIT ANY SUBSIDIARY GUARANTOR
TO, MERGE INTO OR CONSOLIDATE WITH ANY OTHER PERSON, OR PERMIT ANY OTHER PERSON
TO MERGE INTO OR CONSOLIDATE WITH IT, OR SELL, TRANSFER, LEASE OR OTHERWISE
DISPOSE OF (IN ONE TRANSACTION OR IN A SERIES OF TRANSACTIONS) ALL OR
SUBSTANTIALLY ALL OF ITS ASSETS, OR ALL OR SUBSTANTIALLY ALL OF THE STOCK OF ANY
OF ITS SUBSIDIARIES (IN EACH CASE, WHETHER NOW OWNED OR HEREAFTER ACQUIRED), OR
LIQUIDATE OR DISSOLVE, EXCEPT THAT, IF AT THE TIME THEREOF AND IMMEDIATELY AFTER
GIVING EFFECT THERETO NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING; PROVIDED
(I) ANY PERSON MAY MERGE INTO BORROWER IN A TRANSACTION IN WHICH BORROWER IS THE
SURVIVING CORPORATION, (II) ANY PERSON MAY MERGE INTO  ANY SUBSIDIARY IN A
TRANSACTION IN WHICH THE SURVIVING ENTITY IS A SUBSIDIARY, (III) ANY SUBSIDIARY

59


--------------------------------------------------------------------------------



GUARANTOR MAY SELL, TRANSFER, LEASE OR OTHERWISE DISPOSE OF ITS ASSETS TO
BORROWER OR TO ANOTHER SUBSIDIARY GUARANTOR, (IV) ANY SUBSIDIARY GUARANTOR
(INCLUDING, WITHOUT LIMITATION, AFTER THE CONSUMMATION OF THE PHASE TWO
TRANSACTIONS, DIVING, INTERISLAND, TOW BOAT AND MARINE LOGISTICS, INC. (AS EACH
SUCH SUBSIDIARY SHALL HAVE BEEN CONVERTED TO A LIMITED LIABILITY COMPANY)) MAY
LIQUIDATE OR DISSOLVE IF BORROWER DETERMINES IN GOOD FAITH THAT SUCH LIQUIDATION
OR DISSOLUTION IS IN THE BEST INTERESTS OF BORROWER AND IS NOT MATERIALLY
DISADVANTAGEOUS TO LENDERS AND (V) THE CREDIT PARTIES MAY CONSUMMATE THE PHASE
TWO TRANSACTIONS.


(B)           BORROWER WILL NOT, AND WILL NOT PERMIT ANY OF ITS SUBSIDIARIES TO,
ENGAGE TO ANY MATERIAL EXTENT IN ANY BUSINESS OTHER THAN BUSINESSES OF THE TYPE
CONDUCTED BY BORROWER, OR RELATED TO ITS SUBSIDIARIES ON THE DATE OF EXECUTION
OF THIS AGREEMENT.


SECTION 6.09               TRANSACTIONS WITH AFFILIATES.

Borrower will not, and will not permit any of its Subsidiaries to, sell, lease
or otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (a) in the ordinary course of
business at prices and on terms and conditions not less favorable to Borrower or
such Subsidiary than could be obtained on an arm’s-length basis from unrelated
third parties, (b) transactions between or among Borrower and its Subsidiaries
not involving any other Affiliate, (c)  any transaction permitted by
Section 6.08 hereof and (d) the Phase Two Transactions; provided that the
foregoing provisions of this Section 6.09 shall not prohibit any such Person
from declaring or paying any lawful Distributions so long as, after giving
effect thereto, no Default shall have occurred and be continuing.  No funds
provided by Lenders to Borrower hereunder shall be employed for purposes other
than corporate purposes of Borrower, including, without limitation, the
Smith/Sirius Acquisition, and for use in Borrower’s business.


SECTION 6.10               RESTRICTIVE AGREEMENTS.

Borrower will not, and will not permit any Subsidiary Guarantor to, directly or
indirectly, enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon (a) the
ability of Borrower or any Subsidiary Guarantor to create, incur or permit to
exist any Lien upon any of its property or assets, which restriction (or
condition) is more restrictive, in substance, than the restrictions in
Section 6.05 hereof, or (b) the ability of any Subsidiary Guarantor to pay
Distributions or other distributions with respect to any shares of its capital
stock or to make or repay loans or advances to Borrower or any other Subsidiary
or to guaranty Indebtedness of Borrower or any other Subsidiary; provided that
(i) the foregoing shall not apply to restrictions and conditions imposed by law
or by this Agreement, (ii) the foregoing shall not apply to restrictions and
conditions existing on the date hereof (but shall apply to any extension or
renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided that such restrictions and conditions
apply only to the Subsidiary that is to be sold and such sale is permitted
hereunder, (iv) clause (a) of this Section shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing

60


--------------------------------------------------------------------------------


such Indebtedness and (v) clause (a) of this Section shall not apply to
customary provisions in leases and other contracts restricting the assignment
thereof.


SECTION 6.11               LIMITATIONS ON ADVANCES AND DISTRIBUTIONS.

Borrower shall not make distributions to any limited or general partner of
Borrower during the continuance of an Event of Default if, following the
occurrence of such Event of Default, Lenders send a notice to Borrower asserting
or confirming such Event of Default (regardless of whether any notice shall have
been required to create such Event of Default in any case).  Borrower shall not
make any loans or advances to any Affiliate or related Persons of Borrower,
except K-Sea, any Excluded Subsidiary and any Subsidiary Guarantor; provided
that, (i) except for the loan described in clause (ii) of this proviso, the
aggregate outstanding amount of all such loans and advances to the Excluded
Subsidiaries shall not exceed $2,000,000 at any one time and (ii) Borrower may
make a loan to K-Sea Canada Corp. in a principal amount not to exceed
$13,100,000.


SECTION 6.12               LIMITATIONS ON OTHER INDEBTEDNESS.


(A)           BORROWER SHALL NOT, AND WILL NOT PERMIT ANY SUBSIDIARY TO, CREATE,
INCUR, ASSUME OR PERMIT TO EXIST ANY INDEBTEDNESS, EXCEPT:

(I)            INDEBTEDNESS UNDER THE LOAN DOCUMENTS;

(II)           INDEBTEDNESS UNDER THE REVOLVING LOAN DOCUMENTS, INCLUDING ANY
EXTENSIONS, RENEWALS OR REPLACEMENTS OF ANY SUCH INDEBTEDNESS;

(III)          INDEBTEDNESS CONSTITUTING AN EXTENSION, RENEWAL OR REPLACEMENT OF
THE TRANCHE B LOANS THAT DOES NOT INCREASE THE OUTSTANDING PRINCIPAL AMOUNT
THEREOF AND IS OTHERWISE ON TERMS AND CONDITIONS REASONABLY ACCEPTABLE TO THE
ADMINISTRATIVE AGENT;

(IV)          SUBORDINATED INDEBTEDNESS THE PROCEEDS OF WHICH ARE USED TO REPAY
THE LOANS OR THE TRANCHE B LOANS;

(V)           INDEBTEDNESS EXISTING ON THE EFFECTIVE DATE AND SET FORTH ON
SCHEDULE 6.12, INCLUDING ANY EXTENSIONS, RENEWALS OR REPLACEMENTS OF ANY SUCH
INDEBTEDNESS THAT DO NOT INCREASE THE OUTSTANDING PRINCIPAL AMOUNT THEREOF;

(VI)          INDEBTEDNESS INCURRED TO FINANCE THE ACQUISITION, CONSTRUCTION OR
IMPROVEMENT OF ANY FIXED OR CAPITAL ASSETS, INCLUDING CAPITAL LEASE OBLIGATIONS,
AND ANY INDEBTEDNESS ASSUMED IN CONNECTION WITH THE ACQUISITION OF ANY SUCH
ASSETS OR SECURED BY A LIEN ON ANY SUCH ASSETS PRIOR TO THE ACQUISITION THEREOF
(AND NOT CREATED IN CONTEMPLATION OF SUCH ACQUISITION), AND EXTENSIONS, RENEWALS
AND REPLACEMENTS OF ANY SUCH INDEBTEDNESS THAT DO NOT INCREASE THE OUTSTANDING
PRINCIPAL AMOUNT THEREOF, PROVIDED THAT (A) SUCH INDEBTEDNESS IS INCURRED PRIOR
TO OR WITHIN 90 DAYS AFTER SUCH ACQUISITION OR THE COMPLETION OF SUCH
CONSTRUCTION OR IMPROVEMENT, (B) SUCH INDEBTEDNESS DOES NOT EXCEED THE COST OF
ACQUIRING, CONSTRUCTING OR IMPROVING SUCH ASSETS, (C) BOTH BEFORE AND AFTER
GIVING EFFECT TO THE INCURRENCE OF SUCH INDEBTEDNESS, NO DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING AND (D) THE AGGREGATE PRINCIPAL

61


--------------------------------------------------------------------------------


AMOUNT OF INDEBTEDNESS PERMITTED BY THIS CLAUSE (VI) SHALL NOT EXCEED
$10,000,000 AT ANY TIME OUTSTANDING; AND

(VII)         INDEBTEDNESS OF A SUBSIDIARY TO ANY OTHER SUBSIDIARY AND OF ANY
SUBSIDIARY TO BORROWER.


(B)           PRIOR TO THE REPAYMENT IN FULL OF THE LOANS, BORROWER SHALL NOT,
AND IT WILL NOT PERMIT ANY SUBSIDIARY TO, (I) ISSUE ANY PREFERRED EQUITY
SECURITIES (OTHER THAN ISSUANCES OF PREFERRED EQUITY SECURITIES THE NET PROCEEDS
FROM WHICH SHALL BE USED TO REPAY THE LOANS OR (II) BE OR BECOME LIABLE IN
RESPECT OF ANY OBLIGATION (CONTINGENT OR OTHERWISE) TO PURCHASE, REDEEM, RETIRE,
ACQUIRE OR MAKE ANY OTHER PAYMENT IN RESPECT OF ANY SHARES OF EQUITY SECURITIES
OF BORROWER OR ANY SUBSIDIARY OR ANY OPTION, WARRANT OR OTHER RIGHT TO ACQUIRE
ANY SUCH SHARES OF EQUITY SECURITIES.


SECTION 6.13               LIMITATION ON INVESTMENTS, LOANS, ADVANCES,
GUARANTEES AND ACQUISITIONS.

Borrower shall not, and shall not permit any of the Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger) any Capital Stock, evidences
of Indebtedness or other securities (including any option, warrant or other
right to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions (including pursuant to
any merger)) any assets of any other Person constituting a business unit, or
purchase, hold or acquire any “derivative” (other than a Hedging Agreement
entered in to with any Lender (or any Affiliate thereof) as a counterparty
permitted hereby), except:


(A)           AS PERMITTED BY SECTIONS 6.15 AND 6.16;


(B)           INVESTMENTS EXISTING ON THE EFFECTIVE DATE AND SET FORTH ON
SCHEDULE 6.13;


(C)           INVESTMENTS MADE BY BORROWER IN THE CAPITAL STOCK OF ITS
SUBSIDIARIES AND INVESTMENTS MADE BY A SUBSIDIARY IN THE CAPITAL STOCK OF ANY
OTHER SUBSIDIARY OR K-SEA; AND


(D)           INDEBTEDNESS PERMITTED TO BE INCURRED PURSUANT TO SECTION 6.12.


SECTION 6.14               LIMITATIONS ON NEGATIVE PLEDGE.

Borrower shall not suffer to exist in favor of any Person other than
Administrative Agent, the Collateral Trustee and the Lenders any agreement
prohibiting Borrower or any Subsidiary from entering into or suffering to exist
any agreement that prohibits or conditions the creation or assumption of any
Lien upon any of its property or assets except those in favor of such Person
(any such agreement, a “Negative Pledge”).  The forgoing shall not apply to (i)
customary restrictions and conditions contained in agreements relating the sale
of a Subsidiary pending such sale, provided such restrictions and conditions
apply only to the Subsidiary that is to be sold and such sale is permitted
hereunder, (ii) customary restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted to be incurred hereunder if such

62


--------------------------------------------------------------------------------


restrictions or conditions apply only to the property or assets securing such
Indebtedness or (iii) customary provisions in leases and other contracts
restricting the assignment thereof.


SECTION 6.15               ACQUISITIONS.

Borrower shall not, and shall not permit any of its Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger) any capital stock or other
securities (including any option, warrant or other right to acquire any of the
foregoing) of, or make or permit to exist any investment or any other interest
in, any other Person, or purchase or otherwise acquire (in one transaction or a
series of transactions (including pursuant to any merger)) any assets of any
other Person constituting a business unit, except (a) as permitted by Section
6.16 and (b) Permitted Acquisitions by Borrower or any Subsidiary; provided that
Borrower shall have delivered to the Administrative Agent and the Lenders not
less than 15 Business Days prior to the consummation of any such Permitted
Acquisition a certificate of a Financial Officer of Borrower in form and
substance satisfactory to the Administrative Agent evidencing projected pro
forma compliance with Sections 5.20(a), 6.01, 6.02, 6.03 and 6.04 after giving
effect to such Permitted Acquisition for the period from the date of such
Permitted Acquisition to the Maturity Date.


SECTION 6.16               PARTNERSHIPS, JOINT VENTURES.

Borrower shall not, and shall not permit any of its Subsidiaries to, become a
general partner in any general or limited partnership or joint venture, except
with respect to any purchase or other acquisition of any capital stock or other
ownership or profit interest, warrants, rights, options, obligations or other
securities of any Person, any capital contribution to such Person or any other
investment in such Person which individually or in the aggregate with all such
other investments during the term hereof shall not exceed $20,000,000.


SECTION 6.17               CAPITAL EXPENDITURES.

Borrower shall not make or become obligated to make, and shall not permit any of
its Subsidiaries to make or become obligated to make, Capital Expenditures in
respect of any fiscal year in an amount greater than $75,000,000 in the
aggregate.


SECTION 6.18               PREPAYMENTS OF INDEBTEDNESS.

Borrower shall not, and shall not permit any Subsidiary to, prepay or obligate
itself to prepay any Indebtedness, except (i) Indebtedness under the Loan
Documents and (ii) Indebtedness under the Revolving Loan Documents.

63


--------------------------------------------------------------------------------



ARTICLE VII


EVENTS OF DEFAULT AND REMEDIES


SECTION 7.01               EVENTS OF DEFAULT.

Each of the following events shall constitute “Events of Default”:


(A)           BORROWER SHALL FAIL TO PAY ANY PRINCIPAL OF OR INTEREST ON ANY
LOAN OR ANY FEE, EXPENSES OR ANY OTHER AMOUNT PAYABLE UNDER THIS AGREEMENT, WHEN
AND AS THE SAME SHALL BECOME DUE AND PAYABLE, AND SUCH FAILURE SHALL CONTINUE
UNREMEDIED FOR A PERIOD OF TWO (2) BUSINESS DAYS;


(B)           ANY REPRESENTATION OR WARRANTY MADE OR DEEMED MADE BY OR ON BEHALF
OF BORROWER OR ANY SUBSIDIARY (I) IN THIS AGREEMENT OR ANY AMENDMENT OR
MODIFICATION HEREOF, SHALL PROVE TO HAVE BEEN INCORRECT WHEN MADE OR INCORRECT
IN ANY MATERIAL RESPECT WHEN DEEMED MADE OR (II) IN ANY REPORT, CERTIFICATE,
FINANCIAL STATEMENT OR OTHER DOCUMENT FURNISHED PURSUANT TO OR IN CONNECTION
WITH THIS AGREEMENT OR ANY AMENDMENT OR MODIFICATION THEREOF, SHALL PROVE TO
HAVE BEEN INCORRECT IN ANY MATERIAL RESPECT WHEN MADE OR DEEMED MADE;


(C)           BORROWER SHALL FAIL TO OBSERVE OR PERFORM ANY COVENANT, CONDITION
OR AGREEMENT CONTAINED IN SECTION 5.03, 5.04, 5.05(A), 5.07, 5.09, 5.10, 5.11,
5.13, 5.20, 6.01, 6.02, 6.03, 6.04, 6.10 OR  6.18 OR IN PARAGRAPH 1, 2(A), OR
2(B) OF EXHIBIT D;


(D)           BORROWER SHALL FAIL TO OBSERVE OR PERFORM ANY COVENANT, CONDITION
OR AGREEMENT CONTAINED IN THIS AGREEMENT (OTHER THAN THOSE SPECIFIED IN CLAUSE
(A) OR (C) OF THIS SECTION 7.01), AND SUCH FAILURE SHALL CONTINUE UNREMEDIED FOR
A PERIOD OF THIRTY (30) DAYS AFTER NOTICE THEREOF FROM THE ADMINISTRATIVE AGENT
TO BORROWER;


(E)           ANY CREDIT PARTY SHALL FAIL TO MAKE ANY PAYMENT (WHETHER OF
PRINCIPAL OR INTEREST AND REGARDLESS OF AMOUNT) IN RESPECT OF ANY MATERIAL
INDEBTEDNESS, WHEN AND AS THE SAME SHALL BECOME DUE AND PAYABLE AND AFTER ANY
APPLICABLE GRACE AND/OR NOTICE PERIOD;


(F)            ANY EVENT OR CONDITION OCCURS THAT RESULTS IN ANY MATERIAL
INDEBTEDNESS BECOMING DUE PRIOR TO ITS SCHEDULED MATURITY OR THAT ENABLES OR
PERMITS (AFTER GIVING EFFECT TO ANY APPLICABLE GRACE PERIOD AND/OR NOTICE
PERIOD) THE HOLDER OR HOLDERS OF ANY MATERIAL INDEBTEDNESS OR ANY TRUSTEE OR
AGENT ON ITS OR THEIR BEHALF TO CAUSE ANY MATERIAL INDEBTEDNESS TO BECOME DUE,
OR TO REQUIRE THE PREPAYMENT, REPURCHASE, REDEMPTION OR DEFEASANCE THEREOF,
PRIOR TO ITS SCHEDULED MATURITY; PROVIDED THAT THIS CLAUSE (F) SHALL NOT APPLY
TO SECURED INDEBTEDNESS THAT BECOMES DUE AS A RESULT OF THE VOLUNTARY SALE,
TRANSFER OR TOTAL LOSS OF THE PROPERTY OR ASSETS SECURING SUCH INDEBTEDNESS;


(G)           AN INVOLUNTARY PROCEEDING SHALL BE COMMENCED OR AN INVOLUNTARY
PETITION SHALL BE FILED SEEKING (I) LIQUIDATION, REORGANIZATION OR OTHER RELIEF
IN RESPECT OF ANY CREDIT PARTY OR ITS DEBTS, OR OF A SUBSTANTIAL PART OF ITS
ASSETS, UNDER ANY FEDERAL, STATE OR FOREIGN BANKRUPTCY, INSOLVENCY, RECEIVERSHIP
OR SIMILAR LAW NOW OR HEREAFTER IN EFFECT OR (II) THE APPOINTMENT OF A RECEIVER,
TRUSTEE, CUSTODIAN, SEQUESTRATOR, CONSERVATOR OR SIMILAR OFFICIAL FOR ANY CREDIT
PARTY OR

64


--------------------------------------------------------------------------------



FOR A SUBSTANTIAL PART OF ITS ASSETS, AND, IN ANY SUCH CASE, SUCH PROCEEDING OR
PETITION SHALL CONTINUE UNDISMISSED FOR SIXTY (60) DAYS OR AN ORDER OR DECREE
APPROVING OR ORDERING ANY OF THE FOREGOING SHALL BE ENTERED;


(H)           ANY CREDIT PARTY SHALL (I) VOLUNTARILY COMMENCE ANY PROCEEDING OR
FILE ANY PETITION SEEKING LIQUIDATION, REORGANIZATION OR OTHER RELIEF UNDER ANY
FEDERAL, STATE OR FOREIGN BANKRUPTCY, INSOLVENCY, RECEIVERSHIP OR SIMILAR LAW
NOW OR HEREAFTER IN EFFECT, (II) CONSENT TO THE INSTITUTION OF, OR FAIL TO
CONTEST IN A TIMELY AND APPROPRIATE MANNER, ANY PROCEEDING OR PETITION DESCRIBED
IN CLAUSE (G) OF THIS SECTION 7.01, (III) APPLY FOR OR CONSENT TO THE
APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN, SEQUESTRATOR, CONSERVATOR OR
SIMILAR OFFICIAL FOR BORROWER OR ANY SUBSIDIARY OR FOR A SUBSTANTIAL PART OF ITS
ASSETS, (IV) FILE AN ANSWER ADMITTING THE MATERIAL ALLEGATIONS OF A PETITION
FILED AGAINST IT IN ANY SUCH PROCEEDING, (V) MAKE A GENERAL ASSIGNMENT FOR THE
BENEFIT OF CREDITORS OR (VI) TAKE ANY ACTION FOR THE PURPOSE OF EFFECTING ANY OF
THE FOREGOING;


(I)            ANY CREDIT PARTY SHALL BECOME UNABLE, ADMIT IN WRITING OR FAIL
GENERALLY TO PAY ITS DEBTS AS THEY BECOME DUE;


(J)            ONE OR MORE JUDGMENTS (EXCLUDING ONLY THE COVERED AMOUNTS OF
INSURED CLAIMS, EXCLUSIVE OF DEDUCTIBLES AND EXCESS LIABILITY BEYOND COVERAGE
LIMITS AND PROVIDED THAT UNDERWRITERS HAVE NOT RAISED DEFENSES TO COVERAGE) FOR
THE PAYMENT OF MONEY IN AN AGGREGATE AMOUNT IN EXCESS OF $1,000,000.00 SHALL BE
RENDERED AGAINST ANY CREDIT PARTY OR ANY COMBINATION THEREOF AND THE SAME SHALL
REMAIN UNDISCHARGED FOR A PERIOD OF THIRTY (30) CONSECUTIVE DAYS DURING WHICH
EXECUTION SHALL NOT BE EFFECTIVELY STAYED, OR ANY ACTION SHALL BE LEGALLY TAKEN
BY A JUDGMENT CREDITOR TO ATTACH OR LEVY UPON ANY ASSETS OF SUCH CREDIT PARTY TO
ENFORCE ANY SUCH JUDGMENT AND EITHER (I) ENFORCEMENT PROCEEDINGS SHALL HAVE BEEN
COMMENCED BY ANY CREDITOR UPON ANY SUCH JUDGMENT OR ORDER, OR (II) THERE SHALL
BE A PERIOD OF TEN (10) CONSECUTIVE DAYS AFTER ENTRY THEREOF DURING WHICH A STAY
OF ENFORCEMENT OF ANY SUCH JUDGMENT OR ORDER, BY REASON OF A PENDING APPEAL, OR
OTHERWISE, SHALL NOT BE IN EFFECT; PROVIDED THAT ANY SUCH JUDGMENT OR ORDER
SHALL NOT GIVE RISE TO AN EVENT OF DEFAULT UNDER THIS SUBSECTION (J) IF AND FOR
SO LONG AS AND TO THE EXTENT OF (A) THE AMOUNT OF SUCH JUDGMENT OR ORDER IS
COVERED BY A VALID AND BINDING POLICY OF INSURANCE BETWEEN THE DEFENDANT AND THE
INSURER COVERING FULL PAYMENT THEREOF, AND (B) SUCH INSURER HAS BEEN NOTIFIED,
AND HAS NOT DISPUTED THE CLAIM FOR PAYMENT, OF THE AMOUNT OF SUCH JUDGMENT OR
ORDER;


(K)           AN ERISA EVENT SHALL HAVE OCCURRED THAT, IN THE OPINION OF
REQUIRED LENDERS, WHEN TAKEN TOGETHER WITH ALL OTHER ERISA EVENTS THAT HAVE
OCCURRED, COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT;


(L)            A CHANGE IN CONTROL SHALL HAVE OCCURRED;


(M)          EXCEPT IN CONNECTION WITH THE PHASE TWO TRANSACTIONS, BORROWER,
K-SEA OR ANY SUBSIDIARY GUARANTOR IS DISSOLVED OR OTHERWISE FAILS TO MAINTAIN
ITS EXISTENCE IN GOOD STANDING, OR THE USUAL BUSINESS OF BORROWER CEASES OR IS
SUSPENDED;

65


--------------------------------------------------------------------------------



(N)           EXCEPT FOR SPECIFIC MATTERS DISCLOSED IN WRITING TO THE LENDERS
PRIOR TO THE EFFECTIVE DATE, ANY INDICTMENT OCCURRING AFTER THE EFFECTIVE DATE,
OF BORROWER UNDER ANY CRIMINAL STATUTE, INCLUDING OPA OR ANY SIMILAR
ENVIRONMENTAL LAW, OR COMMENCEMENT OF CRIMINAL PROCEEDINGS AGAINST BORROWER,
PURSUANT TO WHICH STATUTE OR PROCEEDING THE PENALTIES OR REMEDIES SOUGHT OR
AVAILABLE INCLUDE FORFEITURE OF ANY OF THE PROPERTY OF BORROWER AND SUCH
PROCEEDINGS SHALL CONTINUE FOR MORE THAN 30 DAYS.  FOR ISSUES RELATING TO OPA OR
SIMILAR ENVIRONMENTAL LAWS, THE LENDERS AGREE THAT AN EVENT OF DEFAULT SHALL NOT
BEE DEEMED TO HAVE OCCURRED PRIOR TO THE DATE ON WHICH BORROWER RECEIVES NOTICE
THEREOF FROM THE ADMINISTRATIVE AGENT;


(O)           IN THE EVENT OF THE OCCURRENCE OF THE COLLATERAL TRIGGER EVENT, A
MORTGAGE EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING UNDER AND AS
DEFINED IN THE MORTGAGE;


(P)           RECEIPT BY THE LENDERS OF THEIR FIRST NOTICE OF AN OIL SPILL OR
DISCHARGE OR A HAZARDOUS DISCHARGE OR AN ENVIRONMENTAL ACTION, IN EACH CASE OF A
MATERIAL NATURE, FROM A SOURCE OTHER THAN BORROWER, WHERE THE LENDERS DO NOT
RECEIVE NOTICE (WHICH MAY BE GIVEN IN ORAL FORM, PROVIDED THAT SUCH ORAL NOTICE
IS FOLLOWED WITH ALL DUE DISPATCH BY WRITTEN NOTICE GIVEN BY CERTIFIED MAIL,
RETURN RECEIPT REQUESTED) OF SUCH HAZARDOUS DISCHARGE OR ENVIRONMENTAL COMPLAINT
FROM BORROW WITHIN TWO (2) BUSINESS DAYS OF THE TIME THE LENDERS FIRST RECEIVE
SAID NOTICE FROM A SOURCE OTHER THAN BORROWER, OR ACTION BY ANY FEDERAL, STATE,
OR LOCAL AGENCY TO FORECLOSE A LIEN UPON ANY OR ALL OF THE ASSETS, EQUIPMENT,
PROPERTY, LEASEHOLDS OR OTHER FACILITIES OF BORROWER (INCLUDING, BUT NOT LIMITED
TO, THE POOL VESSELS OR THE OTHER COLLATERAL) BY REASON OF THE OCCURRENCE OF A
HAZARDOUS DISCHARGE OR ENVIRONMENTAL COMPLAINT;


(Q)           A CHANGE OCCURS IN THE FINANCIAL CONDITION OF BORROWER OR K-SEA
WHICH IS LIKELY TO HAVE A MATERIAL ADVERSE EFFECT ON THE COLLATERAL OR
BORROWER’S ABILITY TO PERFORM ITS OBLIGATIONS HEREUNDER;


(R)            BREACH BY K-SEA OF THE PARENT GUARANTY;


(S)           BREACH BY ANY SUBSIDIARY OF BORROWER OF ITS SUBSIDIARY GUARANTY;


(T)            ANY MATERIAL PROVISION OF ANY LOAN DOCUMENT AFTER DELIVERY
THEREOF SHALL FOR ANY REASON CEASE TO BE VALID AND BINDING ON OR ENFORCEABLE
AGAINST ANY CREDIT PARTY WHICH IS PARTY TO IT, OR ANY SUCH CREDIT PARTY SHALL SO
STATE IN WRITING;


(U)           BORROWER SHALL HAVE GRANTED ANY SECURITY INTEREST IN ANY OF THE
OUTSTANDING COLLATERAL UNDER THIS AGREEMENT TO ANY PERSON OTHER THAN A LENDER,
THE ADMINISTRATIVE AGENT, THE COLLATERAL TRUSTEE OR KEYBANK AS ADMINISTRATIVE
AGENT AND COLLATERAL TRUSTEE UNDER THE REVOLVING LOAN DOCUMENTS;


(V)           EXCEPT IN CONNECTION WITH THE PHASE TWO TRANSACTIONS, ANY
ORGANIZATIONAL DOCUMENT OF BORROWER OR ANY GUARANTOR SHALL BE AMENDED, REVOKED
OR RESCINDED IN ANY MATERIAL WAY WITHOUT THE PRIOR WRITTEN CONSENT OF LENDERS;


(W)          A PROCEEDING SHALL HAVE BEEN COMMENCED ON BEHALF OF THE UNITED
STATES TO EFFECT THE FORFEITURE OF ANY OF THE POOL VESSELS OR ANY NOTICE SHALL
HAVE BEEN ISSUED ON BEHALF OF

66


--------------------------------------------------------------------------------



THE UNITED STATES OF THE SEIZURE OF ANY OF THE POOL VESSELS AND SUCH FORFEITURE
COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;


(X)            ANY CREDIT PARTY WHICH OWNS A POOL VESSEL SHALL LOSE ITS STATUS
AS A CITIZEN OF THE UNITED STATES FOR THE PURPOSE OF OPERATING VESSELS IN THE
COASTWISE TRADE IN ACCORDANCE WITH CHAPTER 505 OF TITLE 46, UNITED STATES CODE;
OR


(Y)           K-SEA SHALL AT ANY TIME FAIL TO MAINTAIN ITS STATUS AS AN EXEMPT
PARTNERSHIP UNDER SECTION 7704(C) OF THE CODE.


SECTION 7.02               REMEDIES.

Upon the occurrence of an Event of Default, or at any time thereafter during the
continuance thereof, the Administrative Agent shall at the request, or may with
the consent, of the Required Lenders, by notice to Borrower, declare the Notes,
all interest thereon and all other amounts payable under this Agreement and the
other Loan Documents to be forthwith due and payable, whereupon the Notes, all
such interest and all such other amounts shall become and be forthwith due and
payable, without presentment, demand, protest or further notice of any kind, all
of which are hereby expressly waived by Borrower; provided, however, in the case
of an Event of Default specified in Section 7.01(g) or 7.01(h), (i) the
obligation of each Lender to make Loans shall automatically be terminated and
(ii) the Notes, all such interest and all such amounts shall automatically
become and be due and payable, without presentment, demand, protest or any
notice of any kind, all of which are hereby expressly waived by Borrower.

In the event that the Loans, all accrued and unpaid interest thereon and all
other amounts owing under the Loan Documents shall have been declared due and
payable pursuant to the provisions of this Section 7.02, the Administrative
Agent and the Collateral Trustee (A) upon the direction of the Required Lenders,
shall proceed to enforce the rights of the holders of the Notes by suit in
equity, action at law and/or other appropriate proceedings, whether for payment
or the specific performance of any covenant or agreement contained in the Loan
Documents and (B) may exercise any and all rights and remedies provided to the
Administrative Agent or the Collateral Trustee by the Loan Documents.  Except as
otherwise expressly provided in the Loan Documents, Borrower expressly waives
presentment, demand, protest and all other notices of any kind in connection
with the Loan Documents.  Borrower hereby further expressly waives and covenants
not to assert any appraisement, valuation, stay, extension, redemption or
similar laws, now or at any time hereafter in force which might delay, prevent
or otherwise impede the performance or enforcement of any Loan Document.

ARTICLE VIII

THE AGENTS


SECTION 8.01               AUTHORIZATION AND ACTION.


(A)           EACH LENDER HEREBY APPOINTS KBCM AS ADMINISTRATIVE AGENT AND
KEYBANK AS “COLLATERAL TRUSTEE” UNDER THE MORTGAGE AND AUTHORIZES KBCM TO TAKE
SUCH ACTION AS AGENT AND AUTHORIZES KEYBANK AS “COLLATERAL TRUSTEE” ON KBCM’S
BEHALF AND TO EXERCISE SUCH

67


--------------------------------------------------------------------------------



POWERS AND DISCRETION UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(INCLUDING THE MORTGAGES) AS ARE DELEGATED TO IT BY THE TERMS HEREOF AND
THEREOF, TOGETHER WITH SUCH POWERS AND DISCRETION AS ARE REASONABLY INCIDENTAL
THERETO.  KBCM HEREBY ACCEPTS ITS APPOINTMENT AS ADMINISTRATIVE AGENT AND
KEYBANK HEREBY ACCEPTS ITS APPOINTMENT AS COLLATERAL TRUSTEE.  THE
ADMINISTRATIVE AGENT AND KEYBANK SHALL HAVE NO DUTIES OR RESPONSIBILITIES EXCEPT
THOSE EXPRESSLY SET FORTH IN THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND
SHALL NOT BE A FIDUCIARY FOR ANY LENDER.


(B)           AS TO ANY MATTERS NOT EXPRESSLY PROVIDED FOR BY THE LOAN DOCUMENTS
(INCLUDING, WITHOUT LIMITATION, ENFORCEMENT OR COLLECTION OF THE NOTES), THE
ADMINISTRATIVE AGENT SHALL NOT BE REQUIRED TO EXERCISE ANY DISCRETION OR TAKE
ANY ACTION, BUT SHALL BE REQUIRED TO ACT OR TO REFRAIN FROM ACTING (AND SHALL BE
FULLY PROTECTED IN SO ACTING OR REFRAINING FROM ACTING) UPON THE INSTRUCTIONS OF
THE REQUIRED LENDERS, AND SUCH INSTRUCTIONS SHALL BE BINDING UPON ALL LENDERS
AND ALL HOLDERS OF NOTES AND ANY ACTION TAKEN OR FAILURE TO ACT PURSUANT THERETO
SHALL BE BINDING ON ALL THE LENDERS; PROVIDED, HOWEVER, THE ADMINISTRATIVE AGENT
SHALL NOT BE REQUIRED TO TAKE ANY ACTION THAT EXPOSES THE ADMINISTRATIVE AGENT
TO PERSONAL LIABILITY OR THAT IS CONTRARY TO THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT OR APPLICABLE LAW AND EXCEPT FOR ACTION EXPRESSLY REQUIRED BY THE
ADMINISTRATIVE AGENT HEREUNDER OR UNDER THE LOAN DOCUMENTS, THE ADMINISTRATIVE
AGENT SHALL IN ALL CASES BE FULLY JUSTIFIED IN FAILING OR REFUSING TO ACT
HEREUNDER OR THEREUNDER UNLESS IT SHALL BE INDEMNIFIED TO ITS SATISFACTION BY
THE LENDERS AGAINST ANY AND ALL LIABILITY AND EXPENSE THAT MAY BE INCURRED BY IT
BY REASON OF TAKING OR CONTINUING TO TAKE ANY SUCH ACTION.


SECTION 8.02               AGENT’S RELIANCE, ETC.

Neither the Administrative Agent nor any of its directors, officers, agents or
employees shall be liable for any action taken or omitted to be taken by it or
them under or in connection with the Loan Documents, except for its or their own
gross negligence or willful misconduct.  Without limitation of the generality of
the foregoing, the Administrative Agent: (a) may treat the payee of any Note as
the holder thereof until the Administrative Agent receives and accepts an
Assignment and Acceptance entered into by the Lender that is the payee of such
Note, as assignor, and an Eligible Assignee, as assignee, as provided in Section
9.07; (b) may consult with legal counsel (including counsel for any Credit
Party), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts; (c)
makes no warranty or representation to any Lender and shall not be responsible
to any Lender for recitals, any statements, warranties or representations
(whether written or oral) made in or in connection with the Loan Documents; (d)
shall not have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of any Loan Document on
the part of any Credit Party or to inspect the property (including the books and
records) of any Credit Party; (e) shall not be responsible to any Lender for the
due execution, legality, validity, enforceability, genuineness, sufficiency or
value of, or the perfection or priority of any lien or security interest created
or purported to be created under or in connection with, any Loan Document or any
other instrument or document furnished pursuant thereto; (f) shall incur no
liability under or in respect of any Loan Document by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telegram,
telecopy or telex) believed by it to be genuine and signed or sent by or on
behalf of the proper party or parties; and (g) may

68


--------------------------------------------------------------------------------


employ agents and attorneys-in-fact and shall not be answerable for the
negligence or misconduct of any such agents or attorneys-in-fact selected by it
with reasonable care.


SECTION 8.03               KBCM AND AFFILIATES.

With respect to its Commitment, the Loans made by it and the Note issued to it,
KBCM shall have the same rights and powers under the Loan Documents as any other
Lender and may exercise the same as though it were not the Administrative Agent;
and the term “Lender” or “Lenders” shall, unless otherwise expressly indicated,
include KBCM in its individual capacity.  KBCM and its affiliates may accept
deposits from, lend money to, act as trustee under indentures of, accept
investment banking engagements from and generally engage in any kind of business
with, any Credit Party, any of its Subsidiaries and any Person who may do
business with or own securities of any Credit Party or any such Subsidiary and
may accept fees and other consideration from Borrower or its Affiliates, for
services in connection with this Agreement, the other Loan Documents or
otherwise, all as if KBCM were not the Administrative Agent and without any duty
to account therefor to the Lenders.


SECTION 8.04               LENDER CREDIT DECISION.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on the financial
statements referred to in Section 3.04 and such other documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement.  Each Lender also acknowledges that it will, independently
and without reliance upon the Administrative Agent or any other Lender and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement.


SECTION 8.05               INDEMNIFICATION.


(A)           EACH LENDER SEVERALLY AGREES TO INDEMNIFY THE ADMINISTRATIVE AGENT
AND THE COLLATERAL TRUSTEE (TO THE EXTENT NOT PROMPTLY REIMBURSED BY BORROWER)
FROM AND AGAINST SUCH LENDER’S RATABLE SHARE (DETERMINED AS PROVIDED BELOW) OF
ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS,
JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS OF ANY KIND OR NATURE
WHATSOEVER THAT MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST THE
ADMINISTRATIVE AGENT OR THE COLLATERAL TRUSTEE IN ANY WAY RELATING TO OR ARISING
OUT OF ANY OF THE LOAN DOCUMENTS OR ANY TRANSACTION CONTEMPLATED HEREBY AND
THEREBY OR ANY ACTION TAKEN OR OMITTED BY THE ADMINISTRATIVE AGENT OR THE
COLLATERAL TRUSTEE UNDER ANY OF THE LOAN DOCUMENTS; PROVIDED, HOWEVER, NO LENDER
SHALL BE LIABLE FOR ANY PORTION OF SUCH LIABILITIES, OBLIGATIONS, LOSSES,
DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS
TO THE EXTENT RESULTING FROM THE ADMINISTRATIVE AGENT’S OR THE COLLATERAL
TRUSTEE’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  WITHOUT LIMITATION OF THE
FOREGOING, EACH LENDER AGREES TO REIMBURSE THE ADMINISTRATIVE AGENT AND THE
COLLATERAL TRUSTEE PROMPTLY UPON DEMAND FOR ITS RATABLE SHARE OF ANY COSTS AND
EXPENSES (INCLUDING, WITHOUT LIMITATION, FEES AND EXPENSES OF COUNSEL) PAYABLE
BY BORROWER UNDER SECTION 9.06, TO THE EXTENT THAT THE ADMINISTRATIVE AGENT AND
THE COLLATERAL TRUSTEE ARE NOT PROMPTLY REIMBURSED FOR SUCH COSTS AND EXPENSES
BY BORROWER.

69


--------------------------------------------------------------------------------



(B)           FOR PURPOSES OF SECTION 8.05(A), THE LENDERS’ RESPECTIVE RATABLE
SHARES OF ANY AMOUNT SHALL BE DETERMINED, AT ANY TIME, ACCORDING TO THE SUM OF
THE AGGREGATE PRINCIPAL AMOUNT OF THE LOANS OUTSTANDING AT SUCH TIME AND OWING
TO THE LENDERS.  IN THE EVENT THAT ANY LENDER SHALL HAVE FAILED AT ANY TIME TO
MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT ANY AMOUNTS PAYABLE BY SUCH LENDER
UNDER SECTIONS 2.04 OR 2.12(E), FOR PURPOSES OF THIS SECTION 8.05 THE AMOUNT OF
SUCH NON-PAYMENT SHALL BE DEDUCTED FROM SUCH AGGREGATE PRINCIPAL AMOUNT.  THE
FAILURE OF ANY LENDER TO REIMBURSE THE ADMINISTRATIVE AGENT OR THE COLLATERAL
TRUSTEE PROMPTLY UPON DEMAND FOR ITS RATABLE SHARE OF ANY AMOUNT REQUIRED TO BE
PAID BY THE LENDERS TO THE ADMINISTRATIVE AGENT AS PROVIDED HEREIN SHALL NOT
RELIEVE ANY OTHER LENDER OF ITS OBLIGATION HEREUNDER TO REIMBURSE THE
ADMINISTRATIVE AGENT OR THE COLLATERAL TRUSTEE FOR ITS RATABLE SHARE OF SUCH
AMOUNT, BUT NO LENDER SHALL BE RESPONSIBLE FOR THE FAILURE OF ANY OTHER LENDER
TO REIMBURSE THE ADMINISTRATIVE AGENT FOR SUCH OTHER LENDER’S RATABLE SHARE OF
SUCH AMOUNT.  WITHOUT PREJUDICE TO THE SURVIVAL OF ANY OTHER AGREEMENTS OF ANY
LENDER HEREUNDER, THE AGREEMENT AND OBLIGATIONS OF EACH LENDER CONTAINED IN THIS
SECTION 8.05 SHALL SURVIVE THE PAYMENT IN FULL OF PRINCIPAL, INTEREST AND ALL
OTHER AMOUNTS PAYABLE HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS.


SECTION 8.06               SUCCESSOR ADMINISTRATIVE AGENTS.

The Administrative Agent may resign at any time by giving written notice thereof
to the Lenders and Borrower and may be removed at any time with or without cause
by the Required Lenders.  Upon any such resignation or removal, the Required
Lenders shall have the right (subject to the approval of Borrower, such approval
not to be unreasonably withheld or delayed; provided that Borrower shall have no
right of approval if at the applicable time of the proposed appointment any
Event of Default shall have occurred and be continuing) to appoint a successor
Administrative Agent.  If no successor Administrative Agent shall have been so
appointed by the Required Lenders, and shall have accepted such appointment,
within thirty (30) days after the retiring Administrative Agent’s giving of
notice of resignation or the Required Lenders’ removal of the retiring
Administrative Agent, then the retiring Administrative Agent may, on behalf of
the Lenders, appoint a successor Administrative Agent, which shall be a Lender
which is a commercial bank organized under the laws of the United States or of
any State thereof and having a combined capital and surplus of at least
$250,000,000.  Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent and upon the execution and filing
or recording of such financing statements, or amendments thereto, and such other
instruments or notices, as may be necessary or desirable, or as the Required
Lenders may request, in order to continue the perfection of the Liens granted or
purported to be granted by the Loan Documents, such successor Administrative
Agent shall succeed to and become vested with all the rights, powers,
discretion, privileges and duties of the retiring Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations under this Agreement and the other Loan Documents.  After any
retiring Administrative Agent’s resignation or removal hereunder as
Administrative Agent, the provisions of this Article VIII shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent.  Borrower shall not be responsible for any costs or
expenses arising out of the replacement of the Administrative Agent pursuant to
this Section.  The Collateral Trustee may resign at any time by giving written
notice thereof to the Lenders and Borrower and may be removed at any time with
or without cause by the Administrative Agent.  Upon any such resignation or
removal, the successor Administrative Agent shall appoint a

70


--------------------------------------------------------------------------------


successor Collateral Trustee.

Anything contained in this Section 8.06 to the contrary notwithstanding, no
Person may become a successor Administrative Agent or Collateral Trustee under a
Mortgage unless it is a Coastwise Citizen.  The Administrative Agent (and each
successor Administrative Agent upon becoming Administrative Agent) hereby
represents and warrants that it is a Coastwise Citizen and covenants that it
will maintain its status as a Coastwise Citizen.


SECTION 8.07               EVENTS OF DEFAULT.

The Administrative Agent shall not be deemed to have knowledge of the occurrence
of a Default (other than the non-payment of principal of or interest on Loans)
unless the Administrative Agent has received notice from a Lender or Borrower
specifying such Default and stating that such notice is a “Notice of Default”. 
In the event that the Administrative Agent receives such a notice of the
occurrence of a Default, the Administrative Agent shall give notice thereof to
the Lenders (and shall give each Lender notice of each such non-payment).  The
Administrative Agent shall (subject to Section 8.01(b) hereof) take such action
with respect to such Default as shall be directed by the Required Lenders.


SECTION 8.08               PAYMENTS.


(A)           A PAYMENT BY BORROWER TO THE ADMINISTRATIVE AGENT HEREUNDER OR ANY
OF THE OTHER LOAN DOCUMENTS FOR THE ACCOUNT OF ANY LENDER SHALL CONSTITUTE A
PAYMENT TO SUCH LENDER.  THE ADMINISTRATIVE AGENT AGREES PROMPTLY TO DISTRIBUTE
TO EACH LENDER SUCH LENDER’S PRO RATA SHARE OF PAYMENTS RECEIVED BY THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE LENDERS EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED HEREIN OR IN ANY OF THE OTHER LOAN DOCUMENTS.


(B)           IF IN THE OPINION OF THE ADMINISTRATIVE AGENT THE DISTRIBUTION OF
ANY AMOUNT RECEIVED BY IT IN SUCH CAPACITY HEREUNDER, UNDER THE NOTES OR UNDER
ANY OF THE OTHER LOAN DOCUMENTS MIGHT INVOLVE IT IN LIABILITY, IT MAY REFRAIN
FROM MAKING DISTRIBUTION UNTIL ITS RIGHT TO MAKE DISTRIBUTION SHALL HAVE BEEN
ADJUDICATED BY A COURT OF COMPETENT JURISDICTION.  IF A COURT OF COMPETENT
JURISDICTION SHALL ADJUDGE THAT ANY AMOUNT RECEIVED AND DISTRIBUTED BY THE
ADMINISTRATIVE AGENT IS TO BE REPAID, EACH PERSON TO WHOM ANY SUCH DISTRIBUTION
SHALL HAVE BEEN MADE SHALL EITHER REPAY TO THE ADMINISTRATIVE AGENT ITS
PROPORTIONATE SHARE OF THE AMOUNT SO ADJUDGED TO BE REPAID OR SHALL PAY OVER THE
SAME IN SUCH MANNER AND TO SUCH PERSONS AS SHALL BE DETERMINED BY SUCH COURT.


SECTION 8.09               ADMINISTRATIVE AGENT MAY FILE PROOFS OF CLAIM.


(A)           IN CASE OF THE PENDENCY OF ANY RECEIVERSHIP, INSOLVENCY,
LIQUIDATION, BANKRUPTCY, REORGANIZATION, ARRANGEMENT, ADJUSTMENT, COMPOSITION OR
OTHER JUDICIAL, ADMINISTRATIVE OR LIKE PROCEEDING OR ANY ASSIGNMENT FOR THE
BENEFIT OF CREDITORS RELATIVE TO BORROWER OR ANY OF ITS SUBSIDIARIES, THE
ADMINISTRATIVE AGENT (IRRESPECTIVE OF WHETHER THE PRINCIPAL OF THE FACILITY
SHALL THEN BE DUE AND PAYABLE AS HEREIN EXPRESSED OR BY DECLARATION OR OTHERWISE
AND IRRESPECTIVE OF WHETHER THE ADMINISTRATIVE AGENT SHALL HAVE MADE ANY DEMAND
ON BORROWER) SHALL BE ENTITLED AND EMPOWERED, BY INTERVENTION IN SUCH
PROCEEDING, UNDER ANY SUCH ASSIGNMENT OR OTHERWISE:

71


--------------------------------------------------------------------------------


(I)            TO FILE AND PROVE A CLAIM FOR THE WHOLE AMOUNT OF THE PRINCIPAL
AND INTEREST OWING AND UNPAID IN RESPECT OF THE FACILITY AND ALL OTHER
OBLIGATIONS OF BORROWER THAT ARE OWING AND UNPAID AND TO FILE SUCH OTHER
DOCUMENTS AS MAY BE NECESSARY OR ADVISABLE IN ORDER TO HAVE THE CLAIMS OF THE
LENDERS AND THE ADMINISTRATIVE AGENT (INCLUDING ANY CLAIM FOR THE REASONABLE
COMPENSATION, EXPENSES, DISBURSEMENTS AND ADVANCES OF THE LENDERS AND THE
ADMINISTRATIVE AGENT AND THEIR RESPECTIVE AGENTS AND COUNSEL AND ALL OTHER
AMOUNTS DUE THE LENDERS AND THE ADMINISTRATIVE AGENT UNDER SECTIONS 2.09 AND
9.06) ALLOWED IN SUCH PROCEEDING OR UNDER ANY SUCH ASSIGNMENT; AND

(II)           TO COLLECT AND RECEIVE ANY MONIES OR OTHER PROPERTY PAYABLE OR
DELIVERABLE ON ANY SUCH CLAIMS AND TO DISTRIBUTE THE SAME.


(B)           ANY CUSTODIAN, RECEIVER, ASSIGNEE, TRUSTEE, LIQUIDATOR,
SEQUESTRATOR OR OTHER SIMILAR OFFICIAL IN ANY SUCH PROCEEDING OR UNDER ANY SUCH
ASSIGNMENT IS HEREBY AUTHORIZED BY EACH LENDER TO MAKE SUCH PAYMENTS TO THE
ADMINISTRATIVE AGENT AND, IN THE EVENT THAT THE ADMINISTRATIVE AGENT SHALL
CONSENT TO THE MAKING OF SUCH PAYMENTS DIRECTLY TO THE LENDERS, NEVERTHELESS TO
PAY TO THE ADMINISTRATIVE AGENT ANY AMOUNT DUE FOR THE REASONABLE COMPENSATION,
EXPENSES, DISBURSEMENTS AND ADVANCES OF THE ADMINISTRATIVE AGENT AND ITS AGENTS
AND COUNSEL, AND ANY OTHER AMOUNTS DUE THE ADMINISTRATIVE AGENT UNDER SECTIONS
2.09 AND 10.06.


(C)           NOTHING CONTAINED HEREIN SHALL AUTHORIZE THE ADMINISTRATIVE AGENT
TO CONSENT TO OR ACCEPT OR ADOPT ON BEHALF OF ANY LENDER ANY PLAN OF
REORGANIZATION, ARRANGEMENT, ADJUSTMENT OR COMPOSITION AFFECTING THE OBLIGATIONS
OF BORROWER OWED TO SUCH LENDER OR THE RIGHTS OF ANY LENDER OR TO AUTHORIZE THE
ADMINISTRATIVE AGENT TO VOTE IN RESPECT OF THE CLAIM OF ANY LENDER IN ANY SUCH
PROCEEDING OR UNDER ANY SUCH ASSIGNMENT.


SECTION 8.10               AGENTS.

None of the banks or other Persons identified on the cover page of this
Agreement or in the preamble to this Agreement as a “syndication agent”,
“documentation agent” or any similar title shall have any right, power,
obligation, liability, responsibility or duty to any Person under this
Agreement, any of the other Loan Documents or otherwise, other than KBCM in its
capacity as Administrative Agent and Collateral Trustee under this Agreement and
the other Loan Documents and each Lender in its capacity as a Lender.  Without
limiting the foregoing, none of such banks or other Persons so identified shall
have or be deemed to have any fiduciary relationship with any other such bank or
other Person but such banks or other Persons shall have the benefit of the
provisions of Section 8.03.

ARTICLE IX

MISCELLANEOUS


SECTION 9.01               NOTICES.

Except in the case of notices and other communications expressly permitted to be
given by telephone, all notices and other communications provided for herein
shall be in writing and

72


--------------------------------------------------------------------------------


shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:


(A)           IF TO BORROWER, TO IT AT:

K-Sea Transportation Partnership L.P.

One Tower Center Boulevard

17th Floor

East Brunswick, New Jersey 08816

Attention:  Chief Financial Officer

Telecopier:  (732) 565-3699

with copies to:

Baker Botts, L.L.P.

One Shell Plaza

910 Louisiana

Houston, Texas  77002

Attention:  Sean Wheeler, Esq.

Telecopier:  (713) 229-5868

and:

Holland & Knight, LLP

195 Broadway

New York, New York  10007

Attention:  Christopher G. Kelly, Esq.

Telecopier:  (212) 385-9010


(B)           IF TO ADMINISTRATIVE AGENT OR COLLATERAL TRUSTEE (INCLUDING KBCM
IN ITS CAPACITY AS A LENDER), TO:

KBCM Bridge, LLC

800 Superior Avenue, 2nd Floor

Cleveland, Ohio 44114

Attention: KBCM Bridge, LLC c/o Jason Maiher

Telecopier:  (216) 443-3838

73


--------------------------------------------------------------------------------


with copies to:

KeyBank National Association

575 Fifth Ave.

38th Floor

New York, New York  10017

Attention:  Steven B. Vitale

Telecopier:  (917) 368-2310

and

Emmet, Marvin & Martin, LLP

120 Broadway

New York, New York 10271

Attention:  Richard S. Talesnick, Esq.

Telecopier:  (212) 238-3100


(C)           IF TO ANY OTHER LENDER, TO IT AT ITS ADDRESS (OR TELECOPY NUMBER)
SET FORTH IN THE REGISTER.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.  All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.


SECTION 9.02                 TERM AND TERMINATION.

The initial term of this Agreement shall be from the date hereof until the date
that is 90 days after the date hereof.  Notwithstanding the foregoing,
Administrative Agent at the request of Required Lenders may terminate this
Agreement immediately upon the occurrence of an Event of Default.  All
Obligations shall become due and payable as of any termination hereunder and,
pending a final accounting, Lenders may withhold any balances in Borrower’s
account (unless supplied with an indemnity satisfactory to such Lender) to cover
all of Borrower’s Obligations, whether absolute or contingent.  All of Lenders’
rights, Liens and security interests shall continue after any termination until
all Obligations have been paid and satisfied in full.


SECTION 9.03                 K-SEA AS AGENT FOR BORROWER.

K-Sea shall be deemed the agent of Borrower in any matter arising under this
Agreement and the Administrative Agent and the Lenders shall be entitled to rely
on the actions and communication, or lack thereof, of K-Sea as being the actions
or communications or lack thereof of Borrower with respect to this Agreement.

74


--------------------------------------------------------------------------------



SECTION 9.04                 DISCHARGE OF BORROWER.

No termination of this Agreement shall relieve or discharge Borrower of its
Obligations, grants of Collateral, duties and covenants hereunder or otherwise
until such time as all Obligations to the Administrative Agent the Collateral
Trustee or the Lenders have been indefeasibly paid and satisfied in full,
including, without limitation, the continuation and survival in full force and
effect of all security interests and Liens granted in favor of the
Administrative Agent or the Collateral Trustee in and upon all then existing and
thereafter-arising or acquired Collateral and all warranties and waivers of
Borrower.


SECTION 9.05               WAIVERS; AMENDMENTS.


(A)           NO FAILURE OR DELAY BY ADMINISTRATIVE AGENT OR ANY LENDER IN
EXERCISING ANY RIGHT OR POWER HEREUNDER SHALL OPERATE AS A WAIVER THEREOF, NOR
SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY SUCH RIGHT OR POWER, OR ANY
ABANDONMENT OR DISCONTINUANCE OF STEPS TO ENFORCE SUCH A RIGHT OR POWER,
PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER
RIGHT OR POWER.  THE RIGHTS AND REMEDIES OF ADMINISTRATIVE AGENT AND THE LENDERS
HEREUNDER ARE CUMULATIVE AND ARE NOT EXCLUSIVE OF ANY RIGHTS OR REMEDIES THAT
THEY WOULD OTHERWISE HAVE.  NO WAIVER OF ANY PROVISION OF THIS AGREEMENT OR
CONSENT TO ANY DEPARTURE BY BORROWER THEREFROM SHALL IN ANY EVENT BE EFFECTIVE
UNLESS THE SAME SHALL BE PERMITTED BY PARAGRAPH (B) OF THIS SECTION, AND THEN
SUCH WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR
THE PURPOSE FOR WHICH GIVEN.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING,
THE MAKING OF A LOAN SHALL NOT BE CONSTRUED AS A WAIVER OF ANY DEFAULT OR EVENT
OF DEFAULT, REGARDLESS OF WHETHER ADMINISTRATIVE AGENT OR ANY LENDER MAY HAVE
HAD NOTICE OR KNOWLEDGE OF SUCH DEFAULT AT THE TIME.


(B)           NEITHER THIS AGREEMENT NOR ANY PROVISION HEREOF MAY BE WAIVED,
AMENDED OR MODIFIED EXCEPT PURSUANT TO AN AGREEMENT OR AGREEMENTS IN WRITING
ENTERED INTO BY BORROWER AND THE REQUIRED LENDERS OR BY BORROWER AND THE
ADMINISTRATIVE AGENT WITH THE WRITTEN CONSENT OF THE REQUIRED LENDERS; PROVIDED
THAT NO SUCH AGREEMENT SHALL (I) INCREASE THE COMMITMENT OF ANY LENDER WITHOUT
THE WRITTEN CONSENT OF SUCH LENDER, (II) REDUCE THE PRINCIPAL AMOUNT OUTSTANDING
OF ANY LOAN OR REDUCE THE RATE OF INTEREST (EXCEPT IN CONNECTION WITH A WAIVER
OF THE APPLICABILITY OF ANY POST-DEFAULT INCREASE IN INTEREST RATES) THEREON, OR
REDUCE ANY FEES PAYABLE HEREUNDER, WITHOUT THE WRITTEN CONSENT OF EACH LENDER
AFFECTED THEREBY, (III) CHANGE THE METHOD OF COMPUTING INTEREST OR FEES UNDER
THE LOAN DOCUMENTS, WITHOUT THE WRITTEN CONSENT OF EACH LENDER AFFECTED THEREBY,
(IV) POSTPONE THE SCHEDULED DATE OF PAYMENT OF THE PRINCIPAL AMOUNT OF ANY LOAN,
OR ANY INTEREST THEREON, OR ANY FEES PAYABLE HEREUNDER, OR REDUCE THE AMOUNT OF,
WAIVE OR EXCUSE ANY SUCH PAYMENT, OR POSTPONE THE SCHEDULED DATE OF EXPIRATION
OF ANY COMMITMENT, WITHOUT THE WRITTEN CONSENT OF EACH LENDER AFFECTED THEREBY,
(V) CHANGE SECTION 2.12(B) OR 2.12(C) IN A MANNER THAT WOULD ALTER THE PRO RATA
SHARING OF PAYMENTS REQUIRED THEREBY WITHOUT THE WRITTEN CONSENT OF EACH LENDER,
(VI) RELEASE ANY COLLATERAL (EXCEPT INCIDENTAL AMOUNTS AT THE DISCRETION OF
ADMINISTRATIVE AGENT OR AS AGREED TO PURSUANT TO THIS AGREEMENT), (VII) RELEASE
ANY GUARANTOR FROM ITS GUARANTEE, OR LIMIT ITS LIABILITY IN RESPECT OF SUCH
GUARANTEE, WITHOUT THE WRITTEN CONSENT OF EACH LENDER OR (VIII) CHANGE ANY OF
THE PROVISIONS OF THIS SECTION OR THE DEFINITION OF “REQUIRED LENDERS” OR ANY
OTHER PROVISION HEREOF SPECIFYING THE NUMBER OR PERCENTAGE OF LENDERS REQUIRED
TO WAIVE, AMEND OR MODIFY ANY RIGHTS HEREUNDER OR MAKE ANY

75


--------------------------------------------------------------------------------



DETERMINATION OR GRANT ANY CONSENT HEREUNDER, WITHOUT THE WRITTEN CONSENT OF
EACH LENDER; AND, PROVIDED, FURTHER, THAT NO SUCH AGREEMENT SHALL AMEND, MODIFY
OR OTHERWISE AFFECT THE RIGHTS OR DUTIES OF THE ADMINISTRATIVE AGENT HEREUNDER
WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT.


SECTION 9.06                 EXPENSES; INDEMNITY; DAMAGE WAIVER.


(A)           BORROWER SHALL PAY (I) ALL REASONABLE ITEMIZED OUT-OF-POCKET
EXPENSES INCURRED BY THE ADMINISTRATIVE AGENT AND THE COLLATERAL TRUSTEE AND
THEIR RESPECTIVE AFFILIATES, INCLUDING, WITHOUT LIMITATION, THE REASONABLE FEES,
CHARGES AND DISBURSEMENTS OF COUNSEL FOR THE ADMINISTRATIVE AGENT AND THE
COLLATERAL TRUSTEE, FILING FEES, SEARCH FEES, APPRAISAL FEES, RECORDING FEES,
FIELD EXAMINATIONS, SYNDICATION EXPENSES, TRAVEL COSTS AND OTHER FEES AND
EXPENSES IN CONNECTION WITH ANY INITIAL SYNDICATION OF THE CREDIT FACILITIES
PROVIDED FOR HEREIN, THE PREPARATION AND ADMINISTRATION OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS OR ANY AMENDMENTS, MODIFICATIONS OR WAIVERS OF THE
PROVISIONS HEREOF (WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY SHALL BE CONSUMMATED), PROVIDED THAT BORROWER SHALL RECEIVE AN
ACCOUNTING OF SUCH FEES, EXPENSES, CHARGES AND DISBURSEMENTS, AND (II) ALL
OUT-OF-POCKET EXPENSES INCURRED BY THE ADMINISTRATIVE AGENT, THE COLLATERAL
TRUSTEE OR ANY LENDER, INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS
OF ANY COUNSEL FOR THE ADMINISTRATIVE AGENT, THE COLLATERAL TRUSTEE OR ANY
LENDER (ACTING UNDER COMMON COUNSEL), IN CONNECTION WITH THE ENFORCEMENT OR
PROTECTION OF ITS RIGHTS IN CONNECTION WITH THIS AGREEMENT, INCLUDING ITS RIGHTS
UNDER THIS SECTION, OR IN CONNECTION WITH THE LOANS MADE HEREUNDER, INCLUDING IN
CONNECTION WITH ANY WORKOUT, RESTRUCTURING OR NEGOTIATIONS IN RESPECT THEREOF.


(B)           BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, THE COLLATERAL
TRUSTEE AND EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS
(EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH
INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND
RELATED EXPENSES, INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL
FOR ANY INDEMNITEE (BUT EXCLUDING TAXES, IT BEING UNDERSTOOD AND AGREED THAT
SECTION 2.11 HEREOF SETS FORTH BORROWER’S INDEMNITY OBLIGATIONS WITH RESPECT TO
TAXES), INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT OF, IN
CONNECTION WITH, OR AS A RESULT OF (I) THE EXECUTION OR DELIVERY OF THIS
AGREEMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE PERFORMANCE BY
THE PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THE CONSUMMATION
OF THIS AGREEMENT OR ANY OTHER TRANSACTIONS CONTEMPLATED HEREBY, (II) ANY LOAN
OR THE USE OF THE PROCEEDS THEREFROM, (III) THE FAILURE OF THE ADMINISTRATIVE
AGENT OTHER THAN TO THE EXTENT SOLELY AS A RESULT OF THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF THE ADMINISTRATIVE AGENT (AS FINALLY DETERMINED BY A COURT
OF COMPETENT JURISDICTION), (IV) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF
HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY BORROWER OR ANY
OF ITS SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO
BORROWER OR ANY OF ITS SUBSIDIARIES, OR (V) ANY ACTUAL OR PROSPECTIVE CLAIM,
LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING,
WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND REGARDLESS OF WHETHER
ANY INDEMNITEE IS A PARTY THERETO; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO
ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE.

76


--------------------------------------------------------------------------------



(C)           TO THE EXTENT THAT BORROWER FAILS TO PAY ANY AMOUNT REQUIRED TO BE
PAID BY IT TO THE ADMINISTRATIVE AGENT, THE COLLATERAL TRUSTEE UNDER PARAGRAPH
(A) OR (B) OF THIS SECTION, EACH LENDER SEVERALLY AGREES TO PAY TO THE
ADMINISTRATIVE AGENT OR THE COLLATERAL TRUSTEE, SUCH LENDER’S APPLICABLE
PERCENTAGE (DETERMINED AS OF THE TIME THAT THE APPLICABLE UNREIMBURSED EXPENSE
OR INDEMNITY PAYMENT IS SOUGHT) OF SUCH UNPAID AMOUNT; PROVIDED THAT THE
UNREIMBURSED EXPENSE OR INDEMNIFIED LOSS, CLAIM, DAMAGE, LIABILITY OR RELATED
EXPENSE, AS THE CASE MAY BE, WAS INCURRED BY OR ASSERTED AGAINST THE
ADMINISTRATIVE AGENT OR THE COLLATERAL TRUSTEE, IN ITS CAPACITY AS SUCH.


(D)           TO THE EXTENT PERMITTED BY APPLICABLE LAW, BORROWER SHALL NOT
ASSERT, AND HEREBY WAIVES, ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY THEORY OF
LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED
TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT
OF, THIS AGREEMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE
TRANSACTIONS, ANY LOAN OR THE USE OF THE PROCEEDS THEREOF.


(E)           ALL AMOUNTS DUE UNDER THIS SECTION SHALL BE PAYABLE PROMPTLY AFTER
WRITTEN DEMAND THEREFOR.  ALL AMOUNTS DUE UNDER PARAGRAPH (A)(I) OF THIS SECTION
THAT ARE NOT PAID PRIOR TO THE EFFECTIVE DATE SHALL BE DUE AND PAYABLE IN FULL
ON THE EFFECTIVE DATE.


(F)            THE INDEMNITEES HEREIN IN THIS SECTION 9.06 SET FORTH ARE IN
ADDITION TO THE OBLIGATIONS OF BORROWER TO PAY INDEMNIFICATION ON ACCOUNT OF
TAXES AND OTHER TAXES, AS PROVIDED IN SECTION 2.11 HEREOF.


SECTION 9.07               SUCCESSORS AND ASSIGNS.


(A)           THE PROVISIONS OF THIS AGREEMENT SHALL BE BINDING UPON AND INURE
TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS
PERMITTED HEREBY, EXCEPT THAT BORROWER MAY NOT ASSIGN OR OTHERWISE TRANSFER ANY
OF ITS RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE
ADMINISTRATIVE AGENT AND EACH LENDER (AND ANY ATTEMPTED ASSIGNMENT OR TRANSFER
BY BORROWER WITHOUT SUCH CONSENT SHALL BE NULL AND VOID).  NOTHING IN THIS
AGREEMENT, EXPRESSED OR IMPLIED, SHALL BE CONSTRUED TO CONFER UPON ANY PERSON
(OTHER THAN THE PARTIES HERETO, THEIR RESPECTIVE SUCCESSORS AND ASSIGNS
PERMITTED HEREBY AND, TO THE EXTENT EXPRESSLY CONTEMPLATED HEREBY, THE RELATED
PARTIES OF EACH OF THE ADMINISTRATIVE AGENT, THE COLLATERAL TRUSTEE AND THE
LENDERS) ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR CLAIM UNDER OR BY REASON OF
THIS AGREEMENT.


(B)           ANY LENDER MAY ASSIGN TO ONE OR MORE ASSIGNEES ALL OR A PORTION OF
ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF
ITS COMMITMENT AND THE LOANS AT THE TIME OWING TO IT); PROVIDED THAT (I) EXCEPT
IN THE CASE OF AN ASSIGNMENT TO A LENDER OR A LENDER AFFILIATE, EACH OF BORROWER
AND THE ADMINISTRATIVE AGENT MUST GIVE ITS PRIOR WRITTEN CONSENT TO SUCH
ASSIGNMENT (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD), (II) EXCEPT IN
THE CASE OF AN ASSIGNMENT TO A LENDER OR A LENDER AFFILIATE OR AN ASSIGNMENT OF
THE ENTIRE REMAINING AMOUNT OF THE ASSIGNING LENDER’S COMMITMENT, THE AMOUNT OF
THE COMMITMENT OF THE ASSIGNING LENDER SUBJECT TO EACH SUCH ASSIGNMENT
(DETERMINED AS OF THE DATE THE ASSIGNMENT AND ACCEPTANCE WITH RESPECT TO SUCH
ASSIGNMENT IS DELIVERED TO THE ADMINISTRATIVE AGENT) SHALL NOT BE LESS THAN
$5,000,000.00 AND THE AMOUNT OF THE ASSIGNING LENDER’S

77


--------------------------------------------------------------------------------



COMMITMENT SHALL NOT BE LESS THAN $5,000,000.00 AFTER THE EFFECTIVENESS OF SUCH
ASSIGNMENTS, UNLESS EACH OF BORROWER AND THE ADMINISTRATIVE AGENT OTHERWISE
CONSENT, (III) EACH PARTIAL ASSIGNMENT SHALL BE MADE AS AN ASSIGNMENT OF A
PROPORTIONATE PART OF ALL THE ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT, AND (IV) THE PARTIES TO EACH ASSIGNMENT SHALL EXECUTE AND
DELIVER TO THE ADMINISTRATIVE AGENT AN ASSIGNMENT AND ACCEPTANCE, TOGETHER WITH
A PROCESSING AND RECORDATION FEE OF $3,500.00; PROVIDED, FURTHER, THAT ANY
CONSENT OF BORROWER OTHERWISE REQUIRED UNDER THIS PARAGRAPH SHALL NOT BE
REQUIRED IF AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING.  UPON ACCEPTANCE
AND RECORDING PURSUANT TO PARAGRAPH (D) OF THIS SECTION, FROM AND AFTER THE
EFFECTIVE DATE SPECIFIED IN EACH ASSIGNMENT AND ACCEPTANCE, THE ASSIGNEE
THEREUNDER SHALL BE A PARTY HERETO AND, TO THE EXTENT OF THE INTEREST ASSIGNED
BY SUCH ASSIGNMENT AND ACCEPTANCE, HAVE THE RIGHTS AND OBLIGATIONS OF A LENDER
UNDER THIS AGREEMENT, AND THE ASSIGNING LENDER THEREUNDER SHALL, TO THE EXTENT
OF THE INTEREST ASSIGNED BY SUCH ASSIGNMENT AND ACCEPTANCE, BE RELEASED FROM ITS
OBLIGATIONS UNDER THIS AGREEMENT (AND, IN THE CASE OF AN ASSIGNMENT AND
ACCEPTANCE COVERING ALL OF THE ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT, SUCH LENDER SHALL CEASE TO BE A PARTY HERETO BUT SHALL CONTINUE
TO BE ENTITLED TO THE BENEFITS OF SECTIONS 2.09, 2.10, 2.11 AND 9.06 HEREOF),
PROVIDED, HOWEVER, NO ASSIGNEE SHALL BE ENTITLED TO RECEIVE ANY GREATER PAYMENT
UNDER SECTION 2.09, 2.11 OR 9.06(B) HEREOF THAN THE ASSIGNING LENDER WOULD HAVE
BEEN ENTITLED TO RECEIVE WITH RESPECT TO THE INTEREST ASSIGNED TO SUCH ASSIGNEE,
UNLESS THE ASSIGNMENT TO SUCH ASSIGNEE IS MADE WITH BORROWER’S PRIOR WRITTEN
CONSENT, IN WHICH BORROWER EXPRESSLY WAIVES SUCH LIMITATION.  ANY ASSIGNMENT OR
TRANSFER BY A LENDER OF RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT THAT DOES NOT
COMPLY WITH THIS PARAGRAPH SHALL BE TREATED FOR PURPOSES OF THIS AGREEMENT AS A
SALE BY SUCH LENDER OF A PARTICIPATION IN SUCH RIGHTS AND OBLIGATIONS IN
ACCORDANCE WITH PARAGRAPH (E) OF THIS SECTION.


(C)           THE ADMINISTRATIVE AGENT, ACTING FOR THIS PURPOSE AS AN AGENT OF
BORROWER, SHALL MAINTAIN AT ONE OF ITS OFFICES IN THE CITY OF NEW YORK A COPY OF
EACH ASSIGNMENT AND ACCEPTANCE DELIVERED TO IT AND A REGISTER FOR THE
RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS, AND THE COMMITMENT OF,
AND PRINCIPAL AMOUNT OF THE LOANS OWING TO, EACH LENDER PURSUANT TO THE TERMS
HEREOF FROM TIME TO TIME (THE “REGISTER”).  THE ENTRIES IN THE REGISTER SHALL BE
CONCLUSIVE, AND BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS MAY TREAT
EACH PERSON WHOSE NAME IS RECORDED IN THE REGISTER PURSUANT TO THE TERMS HEREOF
AS A LENDER HEREUNDER FOR ALL PURPOSES OF THIS AGREEMENT, NOTWITHSTANDING NOTICE
TO THE CONTRARY.


(D)           UPON ITS RECEIPT OF A DULY COMPLETED ASSIGNMENT AND ACCEPTANCE
EXECUTED BY AN ASSIGNING LENDER AND AN ASSIGNEE, THE PROCESSING AND RECORDATION
FEE REFERRED TO IN PARAGRAPH (B) OF THIS SECTION AND ANY WRITTEN CONSENT TO SUCH
ASSIGNMENT REQUIRED BY PARAGRAPH (B) OF THIS SECTION, THE ADMINISTRATIVE AGENT
SHALL ACCEPT SUCH ASSIGNMENT AND ACCEPTANCE AND RECORD THE INFORMATION CONTAINED
THEREIN IN THE REGISTER.  NO ASSIGNMENT SHALL BE EFFECTIVE FOR PURPOSES OF THIS
AGREEMENT UNLESS IT HAS BEEN RECORDED IN THE REGISTER AS PROVIDED IN THIS
PARAGRAPH.


(E)           ANY LENDER MAY, WITHOUT THE CONSENT OF BORROWER OR THE
ADMINISTRATIVE AGENT, SELL PARTICIPATIONS TO ONE OR MORE BANKS OR OTHER ENTITIES
(A “PARTICIPANT”) IN ALL OR A PORTION OF SUCH LENDER’S RIGHTS AND OBLIGATIONS
UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND THE LOANS
OWING TO IT); PROVIDED THAT (I) SUCH LENDER’S OBLIGATIONS UNDER THIS AGREEMENT
SHALL REMAIN UNCHANGED, (II) SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE

78


--------------------------------------------------------------------------------



OTHER PARTIES HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS, AND
(III) BORROWER, THE ADMINISTRATIVE AGENT AND THE OTHER LENDERS SHALL CONTINUE TO
DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN CONNECTION WITH SUCH LENDER’S
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT.  ANY AGREEMENT OR INSTRUMENT
PURSUANT TO WHICH A LENDER SELLS SUCH A PARTICIPATION SHALL PROVIDE THAT SUCH
LENDER SHALL RETAIN THE SOLE RIGHT TO ENFORCE THIS AGREEMENT AND TO APPROVE ANY
AMENDMENT, MODIFICATION OR WAIVER OF ANY PROVISION OF THIS AGREEMENT; PROVIDED
THAT SUCH AGREEMENT OR INSTRUMENT MAY PROVIDE THAT SUCH LENDER WILL NOT, WITHOUT
THE CONSENT OF THE PARTICIPANT, AGREE TO ANY AMENDMENT, MODIFICATION OR WAIVER
DESCRIBED IN THE FIRST PROVISO TO SECTION 9.05(B) HEREOF THAT AFFECTS SUCH
PARTICIPANT.  SUBJECT TO PARAGRAPH (F) OF THIS SECTION, BORROWER AGREES THAT
EACH PARTICIPANT SHALL BE ENTITLED TO THE BENEFITS OF SECTIONS 2.09, 2.10 AND
2.11 HEREOF TO THE SAME EXTENT AS IF IT WERE A LENDER AND HAD ACQUIRED ITS
INTEREST BY ASSIGNMENT PURSUANT TO PARAGRAPH (B) OF THIS SECTION.


(F)            A PARTICIPANT SHALL NOT BE ENTITLED TO RECEIVE ANY GREATER
PAYMENT UNDER SECTION 2.09 OR 2.11 HEREOF THAN THE APPLICABLE LENDER WOULD HAVE
BEEN ENTITLED TO RECEIVE WITH RESPECT TO THE PARTICIPATION SOLD TO SUCH
PARTICIPANT, UNLESS THE SALE OF THE PARTICIPATION TO SUCH PARTICIPANT IS MADE
WITH BORROWER’S PRIOR WRITTEN CONSENT, IN WHICH BORROWER EXPRESSLY WAIVES SUCH
LIMITATION.  A PARTICIPANT THAT WOULD BE A FOREIGN LENDER IF IT WERE A LENDER
SHALL NOT BE ENTITLED TO THE BENEFITS OF SECTION 2.11 UNLESS BORROWER IS
NOTIFIED OF THE PARTICIPATION SOLD TO SUCH PARTICIPANT AND SUCH PARTICIPANT
AGREES, FOR THE BENEFIT OF BORROWER, TO COMPLY WITH SECTION 2.11(D) AS THOUGH IT
WERE A LENDER.  SO LONG AS A PARTICIPANT AGREES, SUCH PARTICIPANT SHALL BE BOUND
BY SECTION 2.13 AS IF IT WERE A LENDER IN EACH CASE THEREUNDER.


(G)           ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN A SECURITY INTEREST IN
ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT TO SECURE OBLIGATIONS OF
SUCH LENDER, INCLUDING ANY SUCH PLEDGE OR ASSIGNMENT TO A FEDERAL RESERVE BANK,
AND THIS SECTION SHALL NOT APPLY TO ANY SUCH PLEDGE OR ASSIGNMENT OF A SECURITY
INTEREST; PROVIDED THAT NO SUCH PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST
SHALL RELEASE A LENDER FROM ANY OF ITS OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY
SUCH ASSIGNEE FOR SUCH LENDER AS A PARTY HERETO.


SECTION 9.08                  SURVIVAL.

All covenants, agreements, representations and warranties made by Borrower
herein and in the certificates or other instruments delivered in connection with
or pursuant to this Agreement shall be considered to have been relied upon by
the other parties hereto and shall survive the execution and delivery of this
Agreement and the making of any Loans, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid and so long as the
Commitments have not expired or terminated.  The provisions of Sections 2.09,
2.10, 2.11 and 9.06 and Article VIII hereof shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the
Commitments or the termination of this Agreement or any provision hereof.

79


--------------------------------------------------------------------------------



SECTION 9.09                 COUNTERPARTS; INTEGRATION; EFFECTIVENESS.

This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and any separate letter agreements with respect to fees payable to the
Administrative Agent or any Lender constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Article IV hereof, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.


SECTION 9.10                 SEVERABILITY.

Any provision of this Agreement held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.


SECTION 9.11                 RIGHT OF SET-OFF.

If an Event of Default shall have occurred and be continuing, each Lender is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by such Lender to or for the credit or the account of Borrower
against any of and all the obligations of Borrower now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured.  The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of set-off)
which such Lender may have.


SECTION 9.12                 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF
PROCESS.


(A)           THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAW OF THE STATE OF NEW YORK.


(B)           BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT
OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY

80


--------------------------------------------------------------------------------



SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR,
TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AGAINST BORROWER OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.


(C)           BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


(D)           EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 9.01 HEREOF.  NOTHING IN
THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.


SECTION 9.13                 WAIVER OF JURY TRIAL.

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.


SECTION 9.14                 HEADINGS.

Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.


SECTION 9.15               CONFIDENTIALITY.

Each of the Administrative Agent, the Collateral Trustee and the Lenders agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (a) to its and its Affiliates’ directors,
officers, employees and agents, including accountants, legal counsel and other
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed

81


--------------------------------------------------------------------------------


to keep such Information confidential), (b) to the extent requested by any
regulatory authority, (c) to the extent  required by Applicable Laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement (provided that, in the case of an
assignee or Participant, or prospective assignee or Participant, which is a
competitor of Borrower, the prior written consent of Borrower shall be required,
which consent shall not be unreasonably withheld, prior to disclosing the
Information thereto), (g) with the consent of Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, the
Collateral Trustee or any Lender on a nonconfidential basis from a source other
than Borrower.  For the purposes of this Section, “Information” means all
information received from Borrower relating to Borrower or its business, other
than any such information that is available to the Administrative Agent, the
Collateral Trustee or any Lender on a nonconfidential basis prior to disclosure
by Borrower; provided that, in the case of information received from Borrower
after the date hereof, such information is clearly identified at the time of
delivery as confidential.  Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.


SECTION 9.16                 INTEREST RATE LIMITATION.

Notwithstanding anything herein to the contrary, if at any time the Interest
Rate applicable to any Loan, together with all fees, charges and other amounts
which are treated as interest on such Loan under Applicable Law (collectively
the “Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”), if
any, which may be contracted for, charged, taken, received or reserved by the
Lender holding such Loan in accordance with Applicable Law, the rate of interest
payable in respect of such Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Loan
but were not payable as a result of the operation of this Section shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender.


SECTION 9.17                 FURTHER ASSURANCES.

At the request of the Administrative Agent or the Lenders, at any time and from
time to time, at Borrower’s sole expense, Borrower shall execute and deliver or
cause to be executed and delivered to the Administrative Agent, such agreements,
documents and instruments, including waivers, consents and subordination
agreements from mortgagees or other holders of security interests or Liens,
landlords or bailees, and do or cause to be done such further acts as the
Administrative Agent, in its reasonable discretion, deems necessary or desirable
to create,

82


--------------------------------------------------------------------------------


preserve, perfect or validate any security interest of the Administrative Agent
or the Collateral Trustee or the priority thereof in the Collateral and
otherwise to effectuate the provisions and purposes of this Agreement.  Borrower
hereby authorizes the Administrative Agent to file financing statements or
amendments against Borrower in favor of the Administrative Agent with respect to
the Collateral, without Borrower’s signature, and to file as financing
statements any carbon, photographic or other reproductions of this Agreement or
any financing statements, signed by Borrower.  Borrower hereby ratifies and
confirms any financing statements heretofore filed by the Administrative Agent
with respect to the Collateral.


SECTION 9.18               USA PATRIOT ACT NOTICE.

Each of the Administrative Agent and each Lender hereby notifies Borrower that,
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies Borrower, which
information includes the name and address of Borrower and other information that
will allow the Administrative Agent and such Lender to identify Borrower in
accordance with the Patriot Act.

[Signature pages follow.]

83


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

K-SEA OPERATING PARTNERSHIP
L.P., by its general partner K-Sea OLP
GP, LLC, as Borrower

 

 

 

 

 

By:

/s/ John J. Nicola

 

 

 

Name:

John J. Nicola

 

 

Title:

Chief Financial Officer

 

 

 

 

 

KBCM BRIDGE, LLC, for itself as Lender,
and as Administrative Agent

 

 

 

 

 

By:

/s/ Laurie Muller-Girard

 

 

 

Name:  

Laurie Muller-Girard

 

 

Title:

Vice President

 


--------------------------------------------------------------------------------


 

 

 

KEYBANK NATIONAL ASSOCIATION, solely
in its capacity as Collateral Trustee

 

 

 

 

 

By:

/s/ Joseph Markey

 

 

 

Name:

Joseph Markey

 

 

 

Title:

Director

 

 


--------------------------------------------------------------------------------


EXHIBIT D

Grant of Security Interest

1.                                       Grant of Security Interest.


(A)                                  EACH OF BORROWER, K-SEA LLC, SMITH MARITIME
AND K-SEA HAWAII, TO SECURE THE PAYMENT AND PERFORMANCE IN FULL OF ALL
OBLIGATIONS, HEREBY GRANTS TO THE COLLATERAL TRUSTEE FOR THE RATABLE BENEFIT OF
THE LENDERS, EFFECTIVE AS OF THE COLLATERAL TRIGGER DATE, A CONTINUING SECURITY
INTEREST IN AND LIEN UPON, AND A RIGHT OF SET-OFF AGAINST, AND EACH OF BORROWER,
K-SEA LLC, SMITH MARITIME AND K-SEA HAWAII HEREBY ASSIGNS AND PLEDGES TO THE
COLLATERAL TRUSTEE FOR THE RATABLE BENEFIT OF THE LENDERS, ALL OF THE COLLATERAL
OWNED BY IT OR A SUBSIDIARY GUARANTOR OR IN WHICH SUCH PARTY HAS AN INTEREST. IT
IS UNDERSTOOD AND AGREED THAT ALL OF THE COLLATERAL WHICH THE COLLATERAL
TRUSTEE, THE ADMINISTRATIVE AGENT, THE LENDERS OR ANY OF THEM MAY AT ANY TIME
ACQUIRE FROM BORROWER, THE SUBSIDIARY GUARANTORS OR FROM ANY OTHER SOURCE IN
CONNECTION WITH THE OBLIGATIONS OF THE CREDIT PARTIES TO LENDERS, SHALL
CONSTITUTE COLLATERAL FOR EACH AND EVERY OBLIGATION, WITHOUT APPORTIONMENT OR
DESIGNATION AS TO PARTICULAR OBLIGATIONS, AND THAT ALL OBLIGATIONS HOWSOEVER AND
WHENSOEVER INCURRED, SHALL BE SECURED BY ALL COLLATERAL HOWSOEVER AND WHENSOEVER
ACQUIRED, AND THE COLLATERAL TRUSTEE, THE ADMINISTRATIVE AGENT AND THE LENDERS
SHALL HAVE THE RIGHT, IN THEIR SOLE DISCRETION, TO DETERMINE THE ORDER IN WHICH
THE COLLATERAL TRUSTEE’S, THE ADMINISTRATIVE AGENT’S AND THE LENDERS’ RIGHTS IN
OR REMEDIES AGAINST ANY COLLATERAL ARE TO BE EXERCISED AND WHICH TYPE OF
COLLATERAL AND WHICH PORTIONS OF COLLATERAL ARE TO BE PROCEEDED AGAINST AND THE
ORDER OF APPLICATION OF PROCEEDS OF COLLATERAL AS AGAINST PARTICULAR
OBLIGATIONS.

(b)                                 The grants made in this Paragraph 1 are
subject and subordinated to the corresponding grants made to secure the
Revolving Loan Obligations on the terms set forth in the Intercreditor
Agreement.

2.                                       Collateral Trigger Event Deliveries.

Not later than five (5) Business Days after the Collateral Trigger Date,
Borrower shall satisfy each of the follow:

(a)                                  The Administrative Agent shall receive: (i)
the Borrower Mortgage substantially in the form of the “Borrower Mortgage”, as
amended and supplemented, delivered by Borrower pursuant to the Revolving Loan
Agreement and otherwise in form and substance satisfactory to the Administrative
Agent, duly signed on behalf of Borrower, (ii) the K-Sea LLC Mortgage
substantially in the form of the “K-Sea LLC Mortgage”, as amended and
supplemented, delivered by K-Sea LLC pursuant to the Revolving Loan Agreement
and otherwise in form and substance satisfactory to the Administrative Agent,
duly signed on behalf of K-Sea LLC, (iii) the Smith Maritime Mortgage
substantially in the form of the “Smith Maritime Mortgage” delivered by Smith
Maritime pursuant to the Revolving Loan Agreement and otherwise in form and
substance satisfactory to the Administrative Agent, duly signed on behalf of
Smith Maritime, and (iv) the K-Sea Hawaii Mortgage substantially in the form of
the “K-Sea Hawaii Mortgage” delivered by K-Sea Hawaii pursuant to the Revolving
Loan


--------------------------------------------------------------------------------


Agreement and otherwise in form and substance satisfactory to the Administrative
Agent, duly signed on behalf of K-Sea Hawaii.

(b)                                 The Administrative Agent shall receive the
following, each in form and substance satisfactory to the Administrative, and in
sufficient copies:

(i)                                     proper Form UCC-1 financing statements
under the Uniform Commercial Code for all jurisdictions that the Administrative
Agent may deem necessary or desirable in order to perfect and protect the Liens
and security interests created hereunder and under the Borrower Mortgage, the
K-Sea LLC Mortgage, the Smith Maritime Mortgage, the K-Sea Hawaii Mortgage and
the other Loan Documents, covering the Collateral;

(ii)                                  evidence of the completion of all other
recordings and filings of or with respect to the Lien created hereby and by the
Borrower Mortgage, the K-Sea LLC Mortgage, the Smith Maritime Mortgage, the
K-Sea Hawaii Mortgage and the other Loan Documents that the Administrative Agent
may deem necessary or desirable in order to perfect and protect the Liens
created by such Loan Documents;

(iii)                               with respect to each Pool Vessel, the
following (and each instrument shall be subordinate to the corresponding
instrument granted to secure the Revolving Loan Obligations on the terms set
forth in the Intercreditor Agreement):

(A) (I) the Borrower Mortgage described in paragraph 2(a) above, which shall
cover each Pool Vessel owned by Borrower, (II) the K-Sea LLC Mortgage described
in paragraph 2(a) above, which shall cover each Pool Vessel owned by K-Sea LLC,
(III) the Smith Maritime Mortgage described in paragraph 2(a) above, which shall
cover each Pool Vessel owned by Smith Maritime and (IV) the K-Sea Hawaii
Mortgage described in paragraph 2(a) above, which shall cover each Pool Vessel
owned by K-Sea Hawaii, and, in connection therewith, such Pool Vessel shall have
been duly documented in the name of the Credit Party holding title thereto under
the laws of the United States, each Mortgage shall have been duly filed for
recording with the United States Coast Guard, and each of such Mortgage shall
constitute a preferred ship mortgage on such Pool Vessel;

(B)                                an assignment covering the earnings and
requisition compensation, if any, of such Pool Vessel, substantially similar to
the assignments covering earnings and requisition compensation of such Pool
Vessel delivered by Borrower, K-Sea LLC, Smith Maritime and K-Sea Hawaii
pursuant to the Revolving Loan Agreement and otherwise in form and substance
satisfactory to the Administrative Agent, duly executed by the Credit Party that
is the owner of such Pool Vessel and, in connection therewith, such Credit Party
shall have executed and delivered to the Administrative Agent notices of
assignment and authorizations to collect insurance claims and to collect general
average contributions, in such form and in such number of counterparts as may be
reasonably requested by the Administrative Agent;

2


--------------------------------------------------------------------------------


(C)                                an assignment covering the insurances of such
Pool Vessel, substantially similar to the assignments covering the insurances of
such Pool Vessel delivered by Borrower, K-Sea LLC, Smith Maritime and K-Sea
Hawaii pursuant to the Revolving Loan Agreement and otherwise in form and
substance satisfactory to the Administrative Agent, duly executed by the Credit
Party that is the owner of such Pool Vessel;

(D)                               copies of cover notes and certificates of
entry evidencing the insurance covered by such Pool Vessel;

(E)                                 authorizations to inspect class records of
such Pool Vessel by the Credit Party that is the owner thereof, in such form and
such number of counterparts as may be reasonably requested by the Administrative
Agent, duly executed by such Credit Party;

(F)                                 a true and complete copy of either (1) a
certificate of ownership and encumbrance issued by the United States Coast Guard
or (2) an abstract of title issued by the United States Coast Guard, in either
case, showing such Credit Party to be the sole owner of such Pool Vessel free
and clear of all Liens of record except (x) the Mortgage covering such Pool
Vessel in favor of the KeyBank as collateral trustee for the benefit of the
lenders party to the Revolving Loan Agreement, (y) the Mortgage covering such
Pool Vessel in favor of the Collateral Trustee for the benefit of the Lenders
and (z) the Permitted Liens;

(G)                                for each Pool Vessel to the extent it is
required to be maintained in class in order to operate in the service in which
it is operating, the original current confirmation certificate of American
Bureau of Shipping for such Pool Vessel, confirming that such Pool Vessel is in
such class without material recommendation, together with an American Bureau of
Shipping SafeNet database printout dated not more than twenty (20) days prior to
the date of the Collateral Trigger Event, certified by an officer of Borrower as
true and correct;

(H)                               a copy of the current certificate of
inspection issued by the United States Coast Guard for such Pool Vessel, if
available, and reflecting no outstanding recommendations; and

(I)                                    (1)                                 
written advice from B&P International Insurance Brokerage LLC, insurance
brokers, of the placement of the insurances covering such Pool Vessel;
(2) written confirmation from such brokers, that they have received no notice of
the assignment (except from KeyBank as administrative agent and collateral
trustee for the lenders party to the Revolving Loan Agreement and from the
Administrative Agent) of the insurances or any claim covering such Pool Vessel;
(3) an opinion of such brokers to the effect that such insurance complies with
the applicable provisions of this Agreement and of the Mortgage covering such
Pool Vessel, where applicable; and (4) an agreement by such brokers, in form and
substance satisfactory to the Administrative Agent,

3


--------------------------------------------------------------------------------


whereunder the insurances of such Pool Vessel, and claims thereunder, will not
be affected by nonpayment of premiums on any other insurances; and

(c)                                  The Administrative Agent shall have
received satisfactory evidence that the Pool Vessels are operationally suitable
for the trades in which the Pool Vessels are expected to be engaged and can be
operated by Borrower, K-Sea LLC, Smith Maritime and/or K-Sea Hawaii in their
intended trades without impediment.

(d)                                 The Administrative Agent and Collateral
Trustee and KeyBank as administrative agent and collateral trustee for the
lenders under the Revolving Loan Agreement shall have entered into the
Intercreditor Agreement.

3.                                       Additional Representations.

Borrower shall represent and warrant to the Administrative Agent, the Lenders
and the Collateral Trustee that, as of the Collateral Trigger Date:

(a)                                  Vessels.

(i)                                     Set forth on Schedule 1.01A is a
complete and accurate list, as of the Collateral Trigger Date, of all Pool
Vessels, showing as of the date of the Collateral Trigger Event with respect to
each such Pool Vessels the following:  (i) the name of each Pool Vessel and (ii)
the name of the Registered Owner of the Pool Vessels.

(ii)                                  Each such Pool Vessel identified on
Schedule 1.01A is:  (i) to the extent required in order to operate in the
service in which such Pool Vessel is operating, classified in the highest
classification for vessels of the same age and type in the American Bureau of
Shipping required to be maintained in order to operate in such service and is in
class without recommendation (except for recommendations which, when aggregated
with recommendations for all Pool Vessels, could not reasonably be expected to
have a Material Adverse Effect); (ii) documented under the laws of the United
States to permit such Pool Vessel to operate in the coastwise trade;
(iii) covered by hull and machinery and protection and indemnity insurance in
accordance with the requirements of the Mortgage, if any, covering such Pool
Vessel, and otherwise reasonably satisfactory to the Administrative Agent; and
(iv) to the extent applicable, subject to a valid certificate of inspection
issued by the United States Coast Guard, each such certificate of inspection is
in full force and effect without recommendation (except for recommendations
which, when aggregated with recommendations for all Pool Vessels, could not
reasonably be expected to have a Material Adverse Effect).

(iii)                               The information listed on each certificate
of the American Bureau of Shipping required to be delivered pursuant to
paragraph 2(b)(iii)(G) hereof with respect to each Pool Vessel confirming that
such Pool Vessel is in such class without material recommendation, as well as
the information listed on each ABS Database Printout is true, correct and
complete, in all material respects, as of the date hereof.

4


--------------------------------------------------------------------------------


4.                                       Additional Covenants.

Upon the occurrence of the Collateral Trigger Event, and until the principal and
interest on each Loan and all fees and other amounts (other than contingent
indemnity obligations) payable under the Loan Documents shall have been paid in
full, Borrower covenants and agrees with the Lenders that:

(a)                                  Pool Vessel Appraisals.  The Administrative
Agent may conduct, and Borrower shall cooperate in the conduct of, a visual
Appraisal of any or all of the Pool Vessels at Borrower’s expense, over every
twelve (12) month period of this Agreement in the absence of an Event of Default
and at any time during the continuance of an Event of Default.  The first
twelve-month period will begin on the Effective Date; provided that Borrower
will allow access to any Appraiser selected by the Administrative Agent to
attend and appraise any Pool Vessel in drydock at any time on reasonable
notice.  Each fiscal year, Borrower shall provide the Administrative Agent with
a drydock schedule and location of drydock.  As soon as available after each
Anniversary Date, Borrower shall provide the Administrative Agent with desktop
Appraisals on all Pool Vessels in the Collateral.

(b)                                 Relating to the Vessels.

(i)                                     Borrower shall maintain and cause each
of its Subsidiaries to maintain, a certified copy of each Mortgage, together
with a notice thereof, aboard each of the Pool Vessels owned by it.

(ii)                                  Borrower shall maintain and cause each of
its Subsidiaries to maintain the Pool Vessels (which are required to be classed
in order to operate in the service in which they are operating) in the highest
classification required to be maintained in order to operate in such service for
vessels of like age and type by the American Bureau of Shipping or any other
classification society reasonably satisfactory to the Administrative Agent.

(iii)                               Borrower shall, and shall cause each
Subsidiary Guarantor to, permit the Administrative Agent to have the Pool
Vessels surveyed by marine engineers or other surveyors selected by the
Administrative Agent, in its sole discretion, at such times and with such
frequency as the Administrative Agent may reasonably request.  The costs of such
surveys and inspections shall be allocated as follows: (i) so long as no Event
of Default has occurred and is then continuing, the cost of one such survey and
inspection every three years shall be borne by Borrower, and (ii) whenever an
Event of Default exists hereunder, the costs of all surveys (including, without
limitation, Visual Surveys) and inspections shall be borne by Borrower.

5.                                       Certain Other Provisions.

(a)                                  Prepayments.

(i)                                     So long as no (x) Default with respect
to any payments due hereunder or under any of the Obligations or (y) Event of
Default shall have occurred and

5


--------------------------------------------------------------------------------


be continuing, all Proceeds from time to time received by the Collateral
Trustee, the Administrative Agent or any Lender shall be applied, first, to any
costs, expenses, fees or other amounts due under this Agreement and the other
Loan Documents not constituting principal and interest due under the Loans,
second, to the payment in full of all the other Obligations which are then due
and payable, third, if provision as to the application of such amounts is made
in this Agreement or any other Loan Document, the Collateral Trustee, the
Administrative Agent or such Lender shall, in its sole discretion, either apply
such payment to the purpose for which it was made or pay it to Borrower, which
shall so apply it and, fourth, if due to Borrower, the Collateral Trustee, the
Administrative Agent or such Lender shall pay such amounts to Borrower, subject
to the terms of the Intercreditor Agreement.

(ii)                                  All payments received and amounts realized
by the Lenders after a Default shall have occurred and be continuing, but prior
to the occurrence of an Event of Default or any acceleration of the Loans or the
Notes, all Proceeds or other amounts received in repayment of the Collateral
shall be held by the Collateral Trustee, the Administrative Agent or any Lender
as part of the Collateral until such time as no Defaults or Events of Default
shall be continuing hereunder (at which time such funds shall be paid to
Borrower) or until such funds are applied pursuant to Section 7.02 of the
Agreement.  The Collateral Trustee, the Administrative Agent or any Lender shall
apply the cash proceeds of Collateral actually received by it from any sale,
lease, foreclosure or other disposition of the Collateral to payment pro rata of
the Obligations, in whole or in part (including reasonable attorneys’ fees and
legal expenses incurred by the Collateral Trustee, the Administrative Agent or
the Lenders with respect thereto or otherwise chargeable to Borrower).  Borrower
shall remain liable to the Lenders for the payment of any deficiency together
with interest at the highest rate provided for herein and all costs and expenses
of collection or enforcement, including reasonable attorneys’ fees and legal
expenses.

(b)                                 Application of Charter Proceeds.  After an
Event of Default shall have occurred and be continuing and after the Lenders
have declared all amounts outstanding hereunder to be due and payable pursuant
to Section 7.02 of the Agreement, all payments received and amounts realized by
any Lender (including, without limitation, as assignees from Borrower or any
Subsidiary Guarantor of any charter of any Pool Vessel), as well as all payments
or amounts then held by the Lenders as part of the Collateral, shall be applied
against the Obligations in such order and such manner as the Lenders, in their
sole discretion, may determine and as otherwise provided in the other Loan
Documents and the documents evidencing the other Obligations, and the balance,
if any, shall be paid by the Lenders to Borrower.

(c)                                  Lenders’ Cure of Third Party Agreement
Default.  The Administrative Agent (at the instruction of the Lenders) or any
Lender may, at its option, cure any default by Borrower under any agreement with
a third party or pay or bond on appeal any judgment entered against Borrower,
discharge taxes, Liens, security interests or other encumbrances at any time
levied on or existing with respect to the Collateral and pay any amount, incur
any expense or perform any act which, in such Lender’s sole judgment, is
necessary or appropriate to preserve,

6


--------------------------------------------------------------------------------


protect, insure, maintain, or realize upon the Collateral.  The Administrative
Agent and the Lenders may charge Borrower’s Loan Account for any amounts so
expended, such amounts to be repayable by Borrower on demand.  Neither the
Administrative Agent nor the Lenders shall be under any obligation to effect
such cure, payment, bonding or discharge, and shall not, by doing so, be deemed
to have assumed any obligation or liability of Borrower.

7


--------------------------------------------------------------------------------


SCHEDULE 1.01A

Pool Vessels

VESSEL NAME

 

OFFICIAL NO.

 

REGISTERED OWNER

 

 

 

 

 

Double Hull Barges

 

 

 

 

DBL 151

 

641082

 

K-Sea Operating Partnership L.P.

 

 

 

 

 

DBL 70

 

540401

 

K-Sea Operating Partnership L.P.

 

 

 

 

 

DBL 31

 

1079242

 

K-Sea Operating Partnership L.P.

 

 

 

 

 

DBL 32

 

1087118

 

K-Sea Operating Partnership L.P.

 

 

 

 

 

DBL 17

 

1065655

 

K-Sea Operating Partnership L.P.

 

 

 

 

 

DBL 18

 

1065657

 

K-Sea Operating Partnership L.P.

 

 

 

 

 

DBL 19

 

1065658

 

K-Sea Operating Partnership L.P.

 

 

 

 

 

DBL 53

 

500121

 

K-Sea Operating Partnership L.P.

 

 

 

 

 

DBL 134

 

699977

 

K-Sea Operating Partnership L.P.

 

 

 

 

 

Casablanca

 

901203

 

K-Sea Operating Partnership L.P.

 

 

 

 

 

Pacific

 

996165

 

K-Sea Transportation LLC

 

 

 

 

 

Puget Sounder

 

981972

 

K-Sea Transportation LLC

 

 

 

 

 

Sasanoa

 

1110781

 

K-Sea Transportation LLC

 

 

 

 

 

Leo

 

1136725

 

K-Sea Transportation LLC

 

 

 

 

 

Rigel

 

991836

 

K-Sea Transportation LLC

 

 

 

 

 

Na-Kao

 

1174391

 

Smith Maritime LLC

 

 

 

 

 

Noa

 

1121896

 

Smith Maritime LLC

 

 

 

 

 

Nale

 

1190335

 

Smith Maritime LLC

 

 

 

 

 

Ne’ena

 

1163049

 

Smith Maritime LLC

 

 

 

 

 

Single Hull Barges

 

 

 

 

KTC 80

 

643281

 

K-Sea Operating Partnership L.P.

 

 

 

 

 

KTC 71

 

563364

 

K-Sea Operating Partnership L.P.

 

 

 

 

 

KTC 60

 

630272

 

K-Sea Operating Partnership L.P.

 

 

 

 

 

KTC 50

 

555901

 

K-Sea Operating Partnership L.P.

 

 

 

 

 

KTC 55

 

544437

 

K-Sea Operating Partnership L.P.

 

 

 

 

 

Noho Hele

 

649722

 

K-Sea Transportation LLC

 

 

 

 

 

SCT 280

 

587804

 

K-Sea Transportation LLC

 

1


--------------------------------------------------------------------------------


 

SCT 282

 

596502

 

K-Sea Transportation LLC

 

 

 

 

 

Tugs

 

 

 

 

Rebel

 

570047

 

K-Sea Operating Partnership L.P.

 

 

 

 

 

Yankee

 

571215

 

K-Sea Operating Partnership L.P.

 

 

 

 

 

Viking

 

541711

 

K-Sea Operating Partnership L.P.

 

 

 

 

 

Coral Sea

 

550670

 

K-Sea Operating Partnership L.P.

 

 

 

 

 

Baltic Sea

 

551908

 

K-Sea Operating Partnership L.P.

 

 

 

 

 

Bering Sea

 

569665

 

K-Sea Operating Partnership L.P.

 

 

 

 

 

Maryland

 

287444

 

K-Sea Operating Partnership L.P.

 

 

 

 

 

Houma

 

528526

 

K-Sea Operating Partnership L.P.

 

 

 

 

 

Odin

 

647313

 

K-Sea Operating Partnership L.P.

 

 

 

 

 

Taurus

 

602379

 

K-Sea Operating Partnership L.P.

 

 

 

 

 

Falcon

 

598501

 

K-Sea Operating Partnership L.P.

 

 

 

 

 

Banda Sea

 

504169

 

K-Sea Operating Partnership L.P.

 

 

 

 

 

Davis Sea

 

651977

 

K-Sea Operating Partnership L.P.

 

 

 

 

 

Norwegian Sea

 

574955

 

K-Sea Operating Partnership L.P.

 

 

 

 

 

Sargasso Sea

 

547618

 

K-Sea Operating Partnership L.P.

 

 

 

 

 

Timor Sea

 

283906

 

K-Sea Operating Partnership L.P.

 

 

 

 

 

Barents Sea

 

570419

 

K-Sea Operating Partnership L.P.

 

 

 

 

 

Caspian Sea

 

640953

 

K-Sea Operating Partnership L.P.

 

 

 

 

 

Inland Sea

 

1104151

 

K-Sea Operating Partnership L.P.

 

 

 

 

 

Labrador Sea

 

1125307

 

K-Sea Operating Partnership L.P.

 

 

 

 

 

Nathan E. Stewart

 

1120997

 

K-Sea Operating Partnership L.P.

 

 

 

 

 

Pacific Eagle

 

500126

 

K-Sea Transportation LLC

 

 

 

 

 

Tiger

 

502116

 

K-Sea Transportation LLC

 

 

 

 

 

Pacific Pride

 

583851

 

K-Sea Transportation LLC

 

 

 

 

 

Pacific Challenger

 

571631

 

K-Sea Transportation LLC

 

 

 

 

 

Pacific Freedom

 

521494

 

K-Sea Transportation LLC

 

 

 

 

 

Pacific Raven

 

529686

 

K-Sea Transportation LLC

 

 

 

 

 

Paragon

 

596518

 

K-Sea Transportation LLC

 

 

 

 

 

Pacific Patriot

 

627416

 

K-Sea Transportation LLC

 

2


--------------------------------------------------------------------------------


 

Sea Hawk

 

589839

 

K-Sea Transportation LLC

 

 

 

 

 

Pacific Avenger

 

586202

 

K-Sea Transportation LLC

 

 

 

 

 

John Brix

 

293323

 

K-Sea Transportation LLC

 

 

 

 

 

Pacific Wolf

 

567630

 

K-Sea Transportation LLC

 

 

 

 

 

Altair

 

640948

 

K-Sea Transportation LLC

 

 

 

 

 

Na Hoku

 

636961

 

K-Sea Transportation LLC

 

 

 

 

 

Nakoa

 

572263

 

K-Sea Transportation LLC

 

 

 

 

 

Nokea

 

567629

 

K-Sea Transportation LLC

 

 

 

 

 

Jimmy Smith

 

576980

 

Smith Maritime LLC

 

 

 

 

 

Nalani

 

640639

 

Smith Maritime LLC

 

 

 

 

 

Namahoe

 

1048324

 

Smith Maritime LLC

 

 

 

 

 

Niolo

 

653612

 

Smith Maritime LLC

 

 

 

 

 

Nakolo

 

557330

 

Smith Maritime LLC

 

 

 

 

 

Nohea

 

652801

 

Smith Maritime LLC

 

 

 

 

 

Noke

 

1189830

 

Smith Maritime LLC

 

 

 

 

 

Naupaka

 

661812

 

K-Sea Hawaii Inc.

 

 

 

 

 

Other

 

 

 

 

 

 

 

 

 

Nunui

 

590234

 

Smith Maritime LLC

 

 

 

 

 

Nohi

 

664805

 

Smith Maritime LLC

 

3


--------------------------------------------------------------------------------


SCHEDULE 1.01B

Phase Two Pool Vessels

VESSEL
NAME

 

OFFICIAL
NO.

 

REGISTERED OWNER

 

POST PHASE TWO
REGISTERED OWNER

 

 

 

 

 

 

 

Double Hull Barges

 

 

 

 

 

 

 

 

 

 

 

 

 

Leo

 

1136725

 

Hawaiian Interisland Towing, Inc.

 

K-Sea Transportation LLC

 

 

 

 

 

 

 

Na-Kao

 

1174391

 

Hawaiian Interisland Towing, Inc.

 

Smith Maritime LLC

 

 

 

 

 

 

 

Noa

 

1121896

 

Hawaiian Interisland Towing, Inc.

 

Smith Maritime LLC

 

 

 

 

 

 

 

Nale

 

1190335

 

Tow Boat Services & Management, Inc.

 

Smith Maritime LLC

 

 

 

 

 

 

 

Ne’ena

 

1163049

 

Tow Boat Services & Management, Inc.

 

Smith Maritime LLC

 

 

 

 

 

 

 

Single Hull Barges

 

 

 

 

 

 

 

 

 

 

 

 

 

Noho Hele

 

649722

 

Hawaiian Interisland Towing, Inc.

 

K-Sea Transportation LLC

 

 

 

 

 

 

 

Tugs

 

 

 

 

 

 

 

 

 

 

 

 

 

Jimmy Smith

 

576980

 

Tow Boat Services & Management, Inc.

 

Smith Maritime LLC

 

 

 

 

 

 

 

Na Hoku

 

636961

 

Hawaiian Interisland Towing, Inc.

 

K-Sea Transportation LLC

 

 

 

 

 

 

 

Nakoa

 

572263

 

Hawaiian Interisland Towing, Inc.

 

K-Sea Transportation LLC

 

 

 

 

 

 

 

Nokea

 

567629

 

Hawaiian Interisland Towing, Inc.

 

K-Sea Transportation LLC

 

 

 

 

 

 

 

Nalani

 

640639

 

Hawaiian Interisland Towing, Inc.

 

Smith Maritime LLC

 

 

 

 

 

 

 

Namahoe

 

1048324

 

Hawaiian Interisland Towing, Inc.

 

Smith Maritime LLC

 

 

 

 

 

 

 

Niolo

 

653612

 

Hawaiian Interisland Towing, Inc.

 

Smith Maritime LLC

 

 

 

 

 

 

 

Naupaka

 

661812

 

Hawaiian Interisland Towing, Inc.

 

K-Sea Hawaii Inc.

 

 

 

 

 

 

 

Nakolo

 

557330

 

Tow Boat Services & Management, Inc.

 

Smith Maritime LLC

 

 

 

 

 

 

 

Nohea

 

652801

 

Tow Boat Services & Management, Inc.

 

Smith Maritime LLC

 

 

 

 

 

 

 

Noke

 

1189830

 

Uaukewai Diving, Salvage and Fishing, Inc.

 

Smith Maritime LLC

 

 

 

 

 

 

 

Other

 

 

 

 

 

 

 

 

 

 

 

 

 

Nohi

 

664805

 

Hawaiian Interisland Towing, Inc.

 

Smith Maritime LLC

 

 

 

 

 

 

 

Nunui

 

590234

 

Tow Boat Services & Management, Inc.

 

Smith Maritime LLC

 

1


--------------------------------------------------------------------------------


SCHEDULE 2.01

Commitments

Lender

 

Commitment

 

 

 

 

 

KBCM Bridge, LLC

 

$

60,000,000.00

 

Aggregate Commitments

 

$

60,000,000.00

 

 


--------------------------------------------------------------------------------